

Exhibit 10.1




scotts2018fiftharcred_image1.gif [scotts2018fiftharcred_image1.gif]
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
 
dated as of


July 5, 2018 

among 

THE SCOTTS MIRACLE-GRO COMPANY
THE SCOTTS COMPANY LLC
SCOTTS CANADA LTD. 
 
The Other Subsidiary Borrowers Party Hereto
 
The Lenders Party Hereto 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent


WELLS FARGO BANK, NATIONAL ASSOCIATION and MIZUHO BANK, LTD.
as Co-Syndication Agents


and
 
COBANK, ACB, BANK OF AMERICA, N.A., FIFTH THIRD BANK,
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
SUMITOMO MITSUI BANKING CORPORATION and TD BANK, N.A.
as Co-Documentation Agents 

 
 
 
JPMORGAN CHASE BANK, N.A.,
WELLS FARGO SECURITIES, LLC and
MIZUHO BANK, LTD.
as Joint Bookrunners and Joint Lead Arrangers









--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
Page


     ARTICLE 1 Definitions
1


 
 
 
 
 
SECTION 1.01.
Defined Terms
1


 
SECTION 1.02.
Classification of Loans and Borrowings
30


 
SECTION 1.03.
Terms Generally
30


 
SECTION 1.04.
Accounting Terms; GAAP; Pro Forma Calculations
31


 
SECTION 1.05.
Status of Obligations
32


 
SECTION 1.06.
Interest Rates
32


 
SECTION 1.07.
Amendment and Restatement of Existing Credit Agreement
32


 
SECTION 1.08.
Termination of Certain Subsidiary Borrowers
32


 
 
 
 
 
 
     ARTICLE II The Credits
33


 
 
 
 
 
SECTION 2.01.
Commitments
33


 
SECTION 2.02.
Loans and Borrowings
33


 
SECTION 2.03.
Requests for Borrowings
34


 
SECTION 2.04.
Determination of Dollar Amounts
35


 
SECTION 2.05.
Swingline Loans
35


 
SECTION 2.06.
Letters of Credit
37


 
SECTION 2.07.
Funding of Borrowings
41


 
SECTION 2.08.
Interest Elections
42


 
SECTION 2.09.
Termination and Reduction of Commitments
43


 
SECTION 2.10.
Repayment and Amortization of Loans; Evidence of Debt
44


 
SECTION 2.11.
Prepayment of Loans
44


 
SECTION 2.12.
Fees
45


 
SECTION 2.13.
Interest
46


 
SECTION 2.14.
Alternate Rate of Interest
48


 
SECTION 2.15.
Increased Costs
49


 
SECTION 2.16.
Break Funding Payments
50


 
SECTION 2.17.
Taxes
50


 
SECTION 2.18.
Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs
54


 
SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
56


 
SECTION 2.20.
Incremental Facilities
56


 
SECTION 2.21.
Judgment Currency
59


 
SECTION 2.22.
Defaulting Lenders…
60


 
SECTION 2.23.
Designation of Subsidiary Borrowers
62


 
SECTION 2.24.
Administrative Borrower
62


 
SECTION 2.25.
Lender Qualified Bilateral Letters of Credit
63


 
 
 
 
 
 
     ARTICLE III Representations and Warranties
63








--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




 
 
 
 
 
SECTION 3.01.
Financial Condition
63


 
SECTION 3.02.
Corporate Existence; Compliance with Law
63


 
SECTION 3.03.
Corporate Power; Authorization; Enforceable Obligations
64


 
SECTION 3.04.
No Legal Bar
64


 
SECTION 3.05.
No Material Litigation
64


 
SECTION 3.06.
No Burdensome Restrictions
64


 
SECTION 3.07.
No Default
65


 
SECTION 3.08.
Subsidiaries
65


 
SECTION 3.09.
Disclosure
65


 
SECTION 3.10.
Margin Stock
65


 
SECTION 3.11.
Federal Regulations
65


 
SECTION 3.12.
Investment Company Act; Other Regulations
65


 
SECTION 3.13.
Labor Matters
65


 
SECTION 3.14.
ERISA…
65


 
SECTION 3.15.
Title to Real Property
65


 
SECTION 3.16.
Taxes
66


 
SECTION 3.17.
Environmental Matters
66


 
SECTION 3.18.
Intellectual Property
67


 
SECTION 3.19.
Security Documents
67


 
SECTION 3.20.
Solvency
67


 
SECTION 3.21.
No EEA Financial Institution
67


 
 
 
 
 
 
     ARTICLE IV Conditions
67


 
 
 
 
 
SECTION 4.01.
Effective Date
67


 
SECTION 4.02.
Each Credit Event
68


 
SECTION 4.03.
Designation of a Subsidiary Borrower
68


 
 
 
 
 
 
     ARTICLE V Affirmative Covenants
69


 
 
 
 
 
SECTION 5.01.
Financial Statements
69


 
SECTION 5.02.
Certificates; Other Information
70


 
SECTION 5.03.
Payment of Taxes
70


 
SECTION 5.04.
Compliance with Laws
70


 
SECTION 5.05.
Conduct of Business and Maintenance of Existence
70


 
SECTION 5.06.
Maintenance of Property; Insurance
71


 
SECTION 5.07.
Inspection of Property; Books and Records; Discussions
71


 
SECTION 5.08.
Notices
71


 
SECTION 5.09.
Maintenance of Interest Coverage Ratio
72


 
SECTION 5.10.
Maintenance of Leverage Ratio
72


 
SECTION 5.11.
Additional Collateral, Etc.
72


 
SECTION 5.12.
Environmental, Health and Safety Matters
73





ii

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




 
SECTION 5.13.
Foreign Pledge Agreements
74


 
 
 
 
 
 
     ARTICLE VI Negative Covenants
74


 
 
 
 
 
SECTION 6.01.
Limitations on Liens
74


 
SECTION 6.02.
[Intentionally Omitted]
76


 
SECTION 6.03.
Limitation on Fundamental Changes
76


 
SECTION 6.04.
Limitation on Acquisitions, Investments, Loans and Advances
77


 
SECTION 6.05.
Limitation on Indebtedness
77


 
SECTION 6.06.
Restrictive Agreements
79


 
SECTION 6.07.
Transactions with Affiliates
79


 
SECTION 6.08.
Limitation on Sale of Assets
80


 
SECTION 6.09.
Sale and Leaseback
81


 
SECTION 6.10.
Fiscal Year
81


 
SECTION 6.11.
Modification of Certain Debt Instruments
81


 
SECTION 6.12.
[Intentionally Omitted]
81


 
SECTION 6.13.
Lines of Business
81


 
SECTION 6.14.
Restricted Payments
81


 
SECTION 6.15.
Use of Proceeds
82


 
 
 
 
 
 
     ARTICLE VII Events of Default
82


 
 
     ARTICLE VIII The Administrative Agent
84


 
 
 
 
 
SECTION 8.01.
Authorization and Action
84


 
SECTION 8.02.
Administrative Agent’s Reliance, Indemnification, Etc.
87


 
SECTION 8.03.
Posting of Communications
88


 
SECTION 8.04.
The Administrative Agent Individually
89


 
SECTION 8.05.
Successor Administrative Agent
89


 
SECTION 8.06.
Acknowledgements of Lenders and Issuing Bank
89


 
SECTION 8.07.
Collateral Matters
90


 
SECTION 8.08.
Credit Bidding
90


 
SECTION 8.09.
Certain ERISA Matters
91


 
SECTION 8.10.
Certain Foreign Pledge Matters
93


 
 
 
 
 
 
     ARTICLE IX Miscellaneous
94


 
 
 
 
 
SECTION 9.01.
Notices
94


 
SECTION 9.02.
Waivers; Amendments
95


 
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
98


 
SECTION 9.04.
Successors and Assigns
99


 
SECTION 9.05.
Survival
104


 
SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution
104





iii

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




 
SECTION 9.07.
Severability
104


 
SECTION 9.08.
Right of Setoff
104


 
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
105


 
SECTION 9.10.
WAIVER OF JURY TRIAL
106


 
SECTION 9.11.
Headings
106


 
SECTION 9.12.
Confidentiality
106


 
SECTION 9.13.
USA PATRIOT Act
107


 
SECTION 9.14.
Releases of Subsidiary Guarantors
107


 
SECTION 9.15.
Appointment for Perfection
108


 
SECTION 9.16.
Interest Rate Limitation
108


 
SECTION 9.17.
No Advisory or Fiduciary Responsibility
108


 
SECTION 9.18.
Acknowledgement and Consent to Bail-In or EEA Financial Institutions
109


 
 
 
 
 
 
     ARTICLE X Collection Allocation Mechanism
109


 
 



iv

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




SCHEDULES:
 
 
 
 
 
 
Schedule 1.01A — Non-Guarantor Domestic Subsidiaries
 
 
Schedule 1.01B — Subsidiaries Whose Capital Stock is Not Pledged
 
 
Schedule 2.01A — Commitments
 
 
Schedule 2.01B — Letter of Credit Commitments
 
 
Schedule 2.06 — Existing Letters of Credit
 
 
Schedule 3.05 — Litigation
 
 
Schedule 3.08 — Subsidiaries
 
 
Schedule 3.17 — Environmental Matters
 
 
Schedule 3.19(ii) — Certain Filings
 
 
Schedule 3.19(iii) — Perfections of Foreign Stock Pledges
 
 
Schedule 5.13 — Foreign Pledge Agreements
 
 
Schedule 6.01 — Existing Liens and Encumbrances
 
 
Schedule 6.04 — Existing Investments, Loans and Advances
 
 
Schedule 6.05 — Existing Indebtedness
 
 
Schedule 6.09 — Sale and Leaseback
 
 
 
 
 
EXHIBITS:
 
 
 
 
 
 
Exhibit A — Form of Assignment and Assumption
 
 
Exhibit B — List of Closing Documents
 
 
Exhibit C-1 — Form of Subsidiary Borrower Agreement
 
 
Exhibit C-2 — Form of Subsidiary Borrower Termination
 
 
Exhibit D-1 — Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)
 
 
Exhibit D-2 — Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)
 
 
Exhibit D-3 — Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)
 
 
Exhibit D-4 — Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)
 
 
Exhibit E-1 — Form of Borrowing Request
 
 
Exhibit E-2 — Form of Interest Election Request
 
 
Exhibit F — Form of Guarantee and Collateral Agreement
 
 
Exhibit G — Form of New Domestic Subsidiary Certificate
 
 







v

--------------------------------------------------------------------------------





FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of July
5, 2018 among THE SCOTTS MIRACLE-GRO COMPANY, THE SCOTTS COMPANY LLC, SCOTTS
CANADA LTD., the other SUBSIDIARY BORROWERS from time to time party hereto, the
LENDERS from time to time party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION and MIZUHO BANK,
LTD., as Co-Syndication Agents and COBANK, ACB, BANK OF AMERICA, N.A., FIFTH
THIRD BANK, COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, SUMITOMO MITSUI BANKING
CORPORATION and TD BANK, N.A., as Co-Documentation Agents.
WHEREAS, the Company, certain of the Borrowers, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent thereunder, are currently
party to the Fourth Amended and Restated Credit Agreement, dated as of October
29, 2015 (as amended, supplemented or otherwise modified prior to the date
hereof, the “Existing Credit Agreement”).
WHEREAS, the Borrowers, the Lenders, the Departing Lenders (as hereafter
defined) and the Administrative Agent have agreed (a) to enter into this
Agreement in order to (i) amend and restate the Existing Credit Agreement in its
entirety; (ii) re-evidence the “Obligations” under, and as defined in, the
Existing Credit Agreement, which shall be repayable in accordance with the terms
of this Agreement; and (iii) set forth the terms and conditions under which the
Lenders will, from time to time, make loans and extend other financial
accommodations to or for the benefit of the Borrowers and (b) that each
Departing Lender shall cease to be a party to the Existing Credit Agreement as
evidenced by its execution and delivery of its Departing Lender Signature Page.
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and modify and re-evidence
the obligations and liabilities of the Borrowers and the Subsidiaries
outstanding thereunder, which shall be payable in accordance with the terms
hereof.
WHEREAS, it is also the intent of the Borrowers and the Subsidiary Guarantors to
confirm that all obligations under the applicable “Loan Documents” (as referred
to and defined in the Existing Credit Agreement) shall continue in full force
and effect as modified or restated by the Loan Documents (as referred to and
defined herein) and that, from and after the Effective Date, all references to
the “Credit Agreement” contained in any such existing “Loan Documents” shall be
deemed to refer to this Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as follows:
ARTICLE I

Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“5.250% Indenture” means that certain Indenture, dated as of December 15, 2016,
entered into by the Company and U.S. Bank National Association as trustee,
together with all instruments and other agreements entered into by the Company
and its Subsidiaries in connection therewith, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with Section
6.11.
“6.000% Indenture” means that certain Indenture, dated as of October 13, 2015,
entered into by the Company and U.S. Bank National Association as trustee,
together with all instruments and other agreements entered into by the Company
and its Subsidiaries in connection therewith, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with Section
6.11.





--------------------------------------------------------------------------------




“ABR” when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling, (iv)
Canadian Dollars, and (v) any other currency (x) that is a lawful currency that
is readily available and freely transferable and convertible into Dollars, (y)
for which a LIBOR Screen Rate is available in the Administrative Agent’s
reasonable determination and (z) that is agreed to by the Administrative Agent
and each of the Global Tranche Lenders.
“Agreement” has the meaning assigned to such term in the introductory paragraph.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the FRBNY Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Rate (or if the LIBO Rate is not available for such one month Interest Period,
the Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the FRBNY
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the FRBNY Rate or the Adjusted
LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 hereof, then the Alternate
Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Anti-Money Laundering Laws” means applicable laws or regulations in any
jurisdiction in which the Company or any Subsidiary is located or doing business
that relates to money laundering, any predicate crime to money laundering, or
any financial record keeping and reporting requirements related thereto.
“Applicable Lender” has the meaning assigned to such term in Section 2.06(d).
“Applicable Party” has the meaning assigned to it in Section 8.03(c).
“Applicable Percentage” means (a) with respect to any Global Tranche Lender, its
Global Tranche Percentage, (b) with respect to any US Tranche Lender, its US
Tranche Percentage and (c) with respect to any Term Lender, a percentage equal
to a fraction the numerator of which is such Term Lender’s outstanding principal


2

--------------------------------------------------------------------------------




amount of the Term Loans and the denominator of which is the aggregate
outstanding principal amount of the Term Loans of all Term Lenders.
“Applicable Facility Fee Rate” and “Applicable Spread” means, for any day, (a)
with respect to any Incremental Term Loan of any Series, the rate per annum
specified in the Incremental Facility Agreement establishing the Incremental
Term Loan Commitments of such Series and (b) with respect to any Eurocurrency
Revolving Loan, any Eurocurrency Tranche A Term Loan, any ABR Revolving Loan,
any ABR Tranche A Term Loan or with respect to the facility fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Eurocurrency Spread for Revolving Loans”, “Eurocurrency
Spread for Tranche A Term Loans”, “ABR Spread for Revolving Loans”, “ABR Spread
for Tranche A Term Loans” or “Facility Fee Rate”, as the case may be, based upon
the Leverage Ratio applicable on such date:
 
Leverage Ratio:
Eurocurrency Spread for Revolving Loans
Eurocurrency Spread for Tranche A Term Loans
ABR
Spread for Revolving Loans
ABR
Spread for Tranche A Term Loans
Facility Fee Rate
Category 1:
< 2.25 to 1.00
0.80%
1.00%
0%
0%
0.20%
Category 2:
≥ 2.25 to 1.00 but
< 3.00 to 1.00
1.00%
1.25%
0%
0.25%
0.25%
Category 3:
≥ 3.00 to 1.00 but
< 3.75 to 1.00
1.20%
1.50%
0.20%
0.50%
0.30%
Category 4:
≥ 3.75 to 1.00
1.40%
1.75%
0.40%
0.75%
0.35%



For purposes of the foregoing,
(i) if at any time the Company fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 4 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;
(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and
(iii) notwithstanding the foregoing, Category 4 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Company’s fiscal year ending on or about September 30, 2018 and adjustments to
the Category then in effect shall thereafter be effected in accordance with the
preceding paragraphs.
“Approved Electronic Platform” has the meaning assigned to such term in Section
8.03(a).
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
“Arranger” means each of JPMorgan Chase Bank, N.A., Wells Fargo Securities, LLC
and Mizuho Bank, Ltd. in its capacity as a joint bookrunner and a joint lead
arranger hereunder.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.


3

--------------------------------------------------------------------------------




“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.
“Average Consolidated Net Indebtedness” means the average of the Consolidated
Net Indebtedness of the Company at the end of each of the four most recent
consecutive fiscal quarters.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means the Company or any Subsidiary Borrower.
“Borrowing” means (a) Revolving Loans of the same Type and Tranche, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, (b) a Term Loan of the same
Type, made, converted or continued on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect or (c) a
Swingline Loan.
“Borrowing Request” means a request by any Borrower (or the Company on behalf of
the applicable Borrower) for a Borrowing in accordance with Section 2.03 in the
form attached hereto as Exhibit E-1 or such other form as is reasonably
satisfactory to the Administrative Agent.


4

--------------------------------------------------------------------------------




“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (i) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in the relevant Agreed Currency in the London interbank market
or the principal financial center of such Agreed Currency (and, if the
Borrowings or LC Disbursements which are the subject of a borrowing, drawing,
payment, reimbursement or rate selection are denominated in euro, the term
“Business Day” shall also exclude any day on which the TARGET2 payment system is
not open for the settlement of payments in euro) and (ii) when used in
connection with a Canadian Swingline Loan, the term “Business Day” shall also
exclude any day on which banks are required or authorized by law to close in
Toronto, Canada.
“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Article X.
“CAM Exchange Date” means the first date on which there shall occur (a) any
event referred to in clause (f) of Article VII with respect to the Company or
(b) an acceleration of Loans pursuant to Article VII.
“CAM Percentage” means, as to each Revolving Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Dollar Amount
(determined on the CAM Exchange Date) of the Designated Obligations owed to such
Lender (whether or not at the time due and payable) on the date immediately
prior to the CAM Exchange Date and (b) the denominator shall be the Dollar
Amount (as so determined) of the Designated Obligations owed to all the
Revolving Lenders (whether or not at the time due and payable) on the date
immediately prior to the CAM Exchange Date.
“Canadian Borrower” means (i) the Initial Canadian Borrower and (ii) any other
Borrower that is organized under the laws of Canada or any province or territory
thereof.
“Canadian Dollars” means the lawful currency of Canada.
“Canadian Prime Rate” means, on any day, the rate determined by the
Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN Index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day
(or, in the event that the PRIMCAN Index is not published by Bloomberg, any
other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (ii) the
average rate for 30 day Canadian Dollar bankers’ acceptances that appears on the
Reuters Screen CDOR Page (or, in the event such rate does not appear on such
page or screen, on any successor or substitute page or screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time, as selected by the Administrative Agent
in its reasonable discretion) at 10:15 a.m. Toronto time on such day, plus 1%
per annum; provided, that if any of the above rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement. Any change
in the Canadian Prime Rate due to a change in the PRIMCAN Index or the CDOR Rate
shall be effective from and including the effective date of such change in the
PRIMCAN Index or CDOR Rate, respectively.
“Canadian Swingline Loan” means a Loan made to a Borrower in Canadian Dollars
pursuant to Section 2.05.
“Canadian Swingline Rate” means, with respect to any Canadian Swingline Loan, a
rate in respect of such Canadian Swingline Loan that is agreed upon by the
Company and the Swingline Lender (it being understood and agreed that if a
Canadian Swingline Rate cannot be so agreed upon by the Company and the
Swingline Lender in respect of such Canadian Swingline Loan, then, at the
Company’s election, either (i) the “Canadian Swingline Rate” for such Canadian
Swingline Loan shall be equal to the Canadian Prime Rate plus the Applicable
Spread for ABR Borrowings or (ii) the request for such Canadian Swingline Loan
made by the applicable Borrower shall be deemed automatically terminated and
cancelled and of no further force or effect).
“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a


5

--------------------------------------------------------------------------------




balance sheet of such Person under GAAP and, for the purposes of this Agreement,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.
“Cash Equivalents” means (a) securities with maturities of one year or less
issued or fully guaranteed by any Governmental Authority and such securities are
rated at least A by S&P or A by Moody’s; (b) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s; (c) certificates of deposit issued by
and time deposits with commercial banks having capital and surplus in excess of
$300,000,000; and (d) money-market funds or money-market mutual funds which (i)
seek to maintain a constant net asset value, (ii) maintain fund assets under
management having an aggregate market value of at least $1,000,000,000 and (iii)
invest primarily in instruments referred to in clauses (a) through (c) above
and/or repurchase agreements thereon having a term not more than 30 days.
“CDOR Rate” means, for any Loans denominated in Canadian Dollars, the CDOR
Screen Rate or, if applicable pursuant to the definition of “LIBO Rate”, the
applicable Interpolated Rate, or the applicable Reference Bank Rate or such
other rate as determined pursuant to the terms of Section 2.14, as applicable;
provided that, if the CDOR Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
for bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal in length to such Interest Period, as displayed
on CDOR page of the Reuters screen at approximately 10:00 a.m., on such day, or
if such day is not a Business Day, then on the immediately preceding Business
Day or, in the event such rate does not appear on such Reuters page, on any
successor or substitute page on such screen or service that displays such rate,
or on the appropriate page of such other information service that publishes such
rate as shall be selected from time to time by the Administrative Agent in its
reasonable discretion, in each case, at approximately 10:00 a.m., on such day,
or if such day is not a Business Day, then on the immediately preceding Business
Day; provided that, if the CDOR Screen Rate as so determined would be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) compliance by any Lender or any
Issuing Bank (or, for purposes of Section 2.15(b), by any lending office of such
Lender or by such Lender’s or such Issuing Bank’s holding company, if any) with
any request, rule, guideline, requirement or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided however, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder, issued
in connection therewith or in implementation thereof, and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.
“Charitable Foundation” means The Scotts Miracle-Gro Foundation, an Ohio
non-profit corporation, which qualifies as an exempt organization under
501(c)(3) of the Code and is organized solely for charitable purposes.


6

--------------------------------------------------------------------------------




“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are US Tranche Revolving
Loans, Global Tranche Revolving Loans, Tranche A Term Loans, Incremental Loans
of any Series or Swingline Loans, (b) any Commitment, refers to whether such
Commitment is a US Tranche Commitment, a Global Tranche Commitment, a Tranche A
Term Loan Commitment or an Incremental Commitment of any Series and (c) any
Lender, refers to whether such Lender is a Global Tranche Lender, a US Tranche
Lender or a Term Lender.
“Code” means the Internal Revenue Code of 1986, as amended.
“Co-Documentation Agent” means each of Cobank, ACB, Bank of America, N.A., Fifth
Third Bank, Coöperatieve Rabobank U.A., New York Branch, Sumitomo Mitsui Banking
Corporation and TD Bank, N.A. in its capacity as co-documentation agent for the
credit facilities evidenced by this Agreement.
“Collateral” means all Specified Property, now owned or hereafter acquired, upon
which a Lien is purported to be created by any Security Document for so long as
required under the terms of this Agreement and the Security Documents.
“Commitment” means, with respect to each Lender, the sum of such Lender’s US
Tranche Commitment, Global Tranche Commitment, Tranche A Term Loan Commitment
and Incremental Term Loan Commitment of any Series (as the context requires).
The initial amount of each Lender’s Commitment is set forth on Schedule 2.01A,
or in the Assignment and Assumption or other documentation contemplated hereby
pursuant to which such Lender shall have assumed its Commitment, as applicable.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Commonly Controlled Entity” means any entity, whether or not incorporated, that
is under common control with the Company within the meaning of Section
4001(a)(14) of ERISA or any entity that is treated as a single employer under
Section 414 of the Code.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent, any Lender or any Issuing Bank by means
of electronic communications pursuant to Section 8.03(c), including through an
Approved Electronic Platform.
“Company” means The Scotts Miracle-Gro Company, an Ohio corporation.
“Competitor” means Persons that are reasonably determined by the Company to be
competitors of the Company or its Subsidiaries and which have been specifically
identified by the Company to the Administrative Agent and the Lenders in writing
prior to the Effective Date.
“Computation Date” has the meaning assigned to such term in Section 2.04.
“Consolidated Adjusted EBITDA” means, for any period of determination thereof,
Consolidated EBITDA plus, without duplication, and to the extent deducted from
revenues in determining Consolidated Net Income, (i) non-recurring losses, (ii)
non-cash charges or expenses (including, without limitation, non-cash expenses
related to stock based compensation) minus, to the extent included in
Consolidated Net Income, (1) non-recurring gains and (2) any cash payments made
during such period in respect of items described in clause (ii) above subsequent
to the fiscal quarter in which the relevant non-cash expenses or losses were
incurred, all as determined on a consolidated basis for the Company and its
Subsidiaries.
“Consolidated EBITDA” means, for any period of determination thereof,
Consolidated Net Income plus, without duplication and to the extent deducted
from revenues in determining Consolidated Net


7

--------------------------------------------------------------------------------




Income, (i) income tax expenses, (ii) depreciation expense, (iii) interest
expense, (iv) amortization expense minus, to the extent included in Consolidated
Net Income, (1) interest income and (2) income tax credits and refunds (to the
extent not netted from tax expense), all as determined on a consolidated basis
for the Company and its Subsidiaries.
“Consolidated Interest Expense” means, for any period of determination thereof,
the interest expense of the Company and its Subsidiaries for such period, as
determined in accordance with GAAP; provided that (a) all items that are
non-cash items in the period when recognized and (b) all non-recurring or
extraordinary items in any fiscal period, including, without limitation, all
costs, expenses and amortization of premiums, discounts and deferred issue costs
of any Indebtedness, shall be excluded for the purpose of determining
Consolidated Interest Expense for any period.
“Consolidated Net Income” means, for any period of determination thereof, net
income of the Company and its Subsidiaries for such period, as determined in
accordance with GAAP.
“Consolidated Net Indebtedness” means, for any date of determination thereof,
Indebtedness plus the aggregate outstanding principal amount of the obligations
secured by Sold Receivables (but only to the extent not already included in
Indebtedness), minus cash and Cash Equivalents, all as determined on a
consolidated basis, without duplication, for the Company and its Subsidiaries.
“Consolidated Total Assets” means, at any date, all amounts that would be set
forth opposite the caption “total assets” (or any like caption) on a
consolidated balance sheet of the Company and its Subsidiaries at such date in
accordance with GAAP.
“Contractual Obligation” means, as to any Person, any material provision of any
material security issued by such Person or of any material agreement, instrument
or undertaking to which such Person is a party or by which it or any of its
property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Control Group” means the Hagedorn Partnership, L.P., the general partners of
the Hagedorn Partnership, L.P. and, in the case of such individuals, their
respective executors, administrators and heirs and their families and trusts for
their benefit.
“Co-Syndication Agent” means each of Wells Fargo Bank, National Association and
Mizuho Bank, Ltd. in its capacity as co-syndication agent for the credit
facilities evidenced by this Agreement.
“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.
“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.
“Credit Facility” means a category of Commitments and extensions of credit
thereunder.
“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


8

--------------------------------------------------------------------------------




“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (i) a Bankruptcy Event or (ii) a Bail-In Action.
“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Administrative Agent a Departing Lender Signature
Page.
“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Effective Date.
“Designated Obligations” means all obligations of the Borrowers with respect to
(a) principal of and interest on the Revolving Loans, (b) participations in
Swingline Loans funded by the Revolving Lenders, (c) unreimbursed LC
Disbursements and interest thereon and (d) all facility fees and Letter of
Credit participation fees.
“Disinterested Director” means, with respect to any Person and transaction, a
member of the board of directors (or similar governing body) of such Person who
does not have any direct or indirect material financial interest in or with
respect to such transaction. It is understood and agreed that no such Person
shall be deemed to have an indirect material financial interest if such Person
would not be deemed to have an “indirect material interest” within the meaning
of Item 404(a) of Regulation S-K.
“Disposition” means with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
“Disqualified Institution” means, on any date, (a) any Competitor or any other
Person designated by the Company as a “Disqualified Institution” by written
notice delivered to the Administrative Agent on or prior to the date hereof and
(b) any other Person that directly competes with the Company and its
Subsidiaries in a principal line of business of the Company and its
Subsidiaries, considered as a whole, which Person has been designated by the
Company as a “Disqualified Institution” by written notice to the Administrative
Agent and the Lenders (including by posting such notice to an Approved
Electronic Platform) not less than five (5) Business Days prior to such date;
provided that, “Disqualified Institutions” shall exclude any Person that the
Company has designated as no longer being a “Disqualified Institution” by
written notice delivered to the Administrative Agent from time to time.
“DQ List” has the meaning assigned to such term in Section 9.04(e)(iv).
“Dollar Amount” of any currency means, at the time of determination thereof, (a)
if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in a Foreign Currency, the equivalent of


9

--------------------------------------------------------------------------------




such amount in Dollars determined by using the rate of exchange for the purchase
of the Dollars with such Foreign Currency in the London foreign exchange market
at or about 11:00 a.m. London time (or New York time, as applicable) on a
particular day as displayed by ICE Data Services  as the “ask price”, or as
displayed on such other information service which publishes that rate of
exchange from time to time in place of ICE Data Services (or if such service
ceases to be available, the equivalent of such amount in Dollars as determined
by the Administrative Agent, in consultation with the Company, using any method
of determination it deems reasonably appropriate) and (c) if such amount is
denominated in any other currency, the equivalent of such amount in Dollars as
determined by the Administrative Agent, in consultation with the Company, using
any method of determination it deems reasonably appropriate.
“Dollar Swingline Loan” means a Loan made to a Borrower in Dollars pursuant to
Section 2.05.
“Dollar Swingline Rate” means, with respect to any Dollar Swingline Loan, a rate
in respect of such Dollar Swingline Loan that is agreed upon by the Company and
the Swingline Lender (it being understood and agreed that if a Dollar Swingline
Rate cannot be so agreed upon by the Company and the Swingline Lender in respect
of such Dollar Swingline Loan, then, at the Company’s election, either (i) the
“Dollar Swingline Rate” for such Dollar Swingline Loan shall be equal to the
Alternate Base Rate plus the Applicable Spread for ABR Borrowings or (ii) the
request for such Dollar Swingline Loan made by the applicable Borrower shall be
deemed automatically terminated and cancelled and of no further force or
effect).
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Assets” means the assets of the Company and any Domestic Subsidiary,
wherever located, and the assets of any Foreign Subsidiary located or domiciled
in any jurisdiction within the United States.
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
“Domestic Subsidiary Borrower” means any Borrower which is a Domestic
Subsidiary.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.


10

--------------------------------------------------------------------------------




“Eligible Foreign Jurisdiction” means Canada and any other jurisdiction that is
approved from time to time by the Administrative Agent and each of the Global
Tranche Lenders.
“Eligible Subsidiary” means (i) the Initial Subsidiary Borrowers, (ii) any
Domestic Subsidiary, (iii) any Subsidiary organized under the laws of an
Eligible Foreign Jurisdiction and (iv) any other Subsidiary that is approved
from time to time by the Administrative Agent and each of the Global Tranche
Lenders (each such approval not to be unreasonably withheld or delayed).
“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, legally binding requirements of any Governmental Authority or
requirements of law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time hereafter be in effect.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any Reportable Event with respect to a Single Employer
Plan; (b) the failure to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived with
respect to a Single Employer Plan; (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Single Employer Plan; (d) the
incurrence by the Company or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Single Employer Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Single
Employer Plan or Single Employer Plans or to appoint a trustee to administer any
Single Employer Plan; (f) the incurrence by the Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
of the Company or any of its ERISA Affiliates from any Single Employer Plan or
Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition upon the Company or any
of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“ETA” means the Excise Tax Act (Canada).
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“euro” or “€” means the single currency of the Participating Member States.
“euro Swingline Loan” means a Loan made to a Borrower in euro pursuant to
Section 2.05.


11

--------------------------------------------------------------------------------




“euro Swingline Rate” means, with respect to any euro Swingline Loan, a rate in
respect of such euro Swingline Loan that is agreed upon by the Company and the
Swingline Lender (it being understood and agreed that if a euro Swingline Rate
cannot be so agreed upon by the Company and the Swingline Lender in respect of
such euro Swingline Loan, then the request for such euro Swingline Loan made by
the applicable Borrower shall be deemed automatically terminated and cancelled
and of no further force or effect).
“Eurocurrency” when used in reference to a currency means an Agreed Currency and
when used in reference to any Loan or Borrowing, means that such Loan, or the
Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.
“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Domestic Subsidiary” means (i) any Receivables Subsidiary, (ii) each
Domestic Subsidiary set forth on Schedule 1.01A and (iii) Columbia River
Industrial Holdings, LLC so long as it is dissolved within 60 days after the
Effective Date (or such later date as the Administrative Agent may agree).
“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes or would become effective with respect
to such Specified Swap Obligation. If a Specified Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Specified Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by any Borrower under Section 2.19(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f), (d) any withholding Taxes imposed under
FATCA and (e) any Canadian withholding taxes imposed on a payment of interest to
such Recipient by a Canadian Borrower by reason of such Recipient not dealing at
arm’s length (for purposes of the Income Tax Act (Canada)) with such Canadian
Borrower at the time of payment (other than where the non-arm’s length
relationship arises as a result of such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, or enforced its rights under,
any Loan Document).
“Exclusive Agency and Marketing Agreement” means the Second Amended and Restated
Exclusive Agency and Marketing Agreement, dated as of August 31, 2017, by and
between Monsanto Company


12

--------------------------------------------------------------------------------




and The Scotts Company LLC, as the same may be amended, modified, restated,
extended, renewed or replaced from time to time.
“Existing Credit Agreement” is defined in the recitals hereof.
“Existing Letters of Credit” has the meaning assigned to such term in Section
2.06(a).
“Existing Loans” has the meaning assigned to such term in Section 2.01.
“Existing Senior Notes Indentures” means, collectively, (i) the 5.250% Indenture
and (ii) the 6.000% Indenture.
“Existing Senior Notes” means, collectively, (i) the Company’s existing
$250,000,000 aggregate principal amount of 5.250% senior notes issued under the
5.250% Indenture and (ii) the Company’s existing $400,000,000 aggregate
principal amount of 6.000% senior notes issued under the 6.000% Indenture.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the FRBNY shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
FRBNY as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).
“Foreign Borrower Sublimit” means $350,000,000.
“Foreign Currencies” means Agreed Currencies other than Dollars.
“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.
“Foreign Currency Letter of Credit” means a Global Tranche Letter of Credit
denominated in a Foreign Currency.
“Foreign Currency Sublimit” means $350,000,000.
“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which such Borrower is resident for tax purposes.
“Foreign Plan” means each employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) that is not subject to the laws
of the United States of America and is maintained or contributed to by the
Company, any Subsidiary Borrower or any Commonly Controlled Entity.


13

--------------------------------------------------------------------------------




“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the failure to
make or, if applicable, accrue in accordance with normal accounting practices,
any employer or employee contributions required by applicable law or by the
terms of such Foreign Plan; (b) the failure to register or loss of good standing
with applicable regulatory authorities of any such Foreign Plan required to be
registered; or (c) the failure of any Foreign Plan to comply with any material
provisions of applicable law and regulations or with the material terms of such
Foreign Plan.
“Foreign Pledge Agreement Acknowledgment and Confirmation” means the Foreign
Pledge Agreement Acknowledgment and Confirmation, in form and substance
reasonably satisfactory to the Administrative Agent, among the Company and
certain of its Subsidiaries which are parties to Foreign Pledge Agreements which
are in effect as of the Effective Date and the Administrative Agent, for the
benefit of the Lenders, as the same may be amended, supplemented or otherwise
modified from time to time.
“Foreign Pledge Agreements” means each pledge agreement, charge or collateral
security instrument creating a security interest in the Capital Stock of the
Foreign Subsidiary Borrowers and certain other first-tier Foreign Subsidiaries
of the Company, in each case, in form and substance reasonably satisfactory to
the Administrative Agent, as such agreements may be amended, supplemented or
otherwise modified from time to time.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“Foreign Subsidiary Borrower” means any Borrower which is a Foreign Subsidiary.
“FRBNY” means the Federal Reserve Bank of New York.
“FRBNY Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “FRBNY Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined would be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“Full Security Period” shall have the meaning specified in the Guarantee and
Collateral Agreement.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Global Tranche Commitment” means, with respect to each Global Tranche Lender,
the commitment of such Global Tranche Lender to make Global Tranche Revolving
Loans and to acquire participations in Global Tranche Letters of Credit and
Swingline Loans hereunder, as such commitment may be (a) reduced or terminated
from time to time pursuant to Section 2.09, (b) increased or assumed from time
to time pursuant to an Incremental Facility Agreement pursuant to Section 2.20
and (c) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04. The initial amount of each Global Tranche
Lender’s Global Tranche Commitment is set forth on Schedule 2.01A, or in the
Assignment and Assumption (or other documentation contemplated by this
Agreement) pursuant to which such Global Tranche Lender shall have assumed its
Global Tranche Commitment, as applicable. The aggregate principal amount of the
Global Tranche Commitments on the Effective Date is $1,221,195,650.
“Global Tranche LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn Dollar Amount of all outstanding Global Tranche Letters of Credit at
such time plus (b) the aggregate Dollar Amount of all LC Disbursements in
respect of Global Tranche Letters of Credit that have not yet been reimbursed by
or on behalf of the Company at such time. The Global Tranche LC Exposure of any
Global Tranche Lender at any time shall be its Global Tranche Percentage of the
total Global Tranche LC Exposure at such time.


14

--------------------------------------------------------------------------------




“Global Tranche Lender” means a Lender with a Global Tranche Commitment or
holding Global Tranche Revolving Loans.
“Global Tranche Letter of Credit” means any letter of credit issued under the
Global Tranche Commitments pursuant to this Agreement.
“Global Tranche Percentage” means the percentage equal to a fraction the
numerator of which is such Lender’s Global Tranche Commitment and the
denominator of which is the aggregate Global Tranche Commitments of all Global
Tranche Lenders (if the Global Tranche Commitments have terminated or expired,
the Global Tranche Percentages shall be determined based upon the Global Tranche
Commitments most recently in effect, giving effect to any assignments); provided
that in the case of Section 2.22 when a Defaulting Lender shall exist, any such
Defaulting Lender’s Global Tranche Commitment shall be disregarded in the
calculation.
“Global Tranche Revolving Borrowing” means a Borrowing comprised of Global
Tranche Revolving Loans.
“Global Tranche Revolving Credit Exposure” means, with respect to any Global
Tranche Lender at any time, and without duplication, the sum of the outstanding
principal amount of such Global Tranche Lender’s Global Tranche Revolving Loans
and its Global Tranche LC Exposure and its Swingline Exposure at such time.
“Global Tranche Revolving Loan” means a Loan made by a Global Tranche Lender
pursuant to Section 2.01(b). Each Global Tranche Revolving Loan shall be a
Eurocurrency Loan denominated in an Agreed Currency or an ABR Loan denominated
in Dollars.
“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether state, provincial or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“GST/HST” means all taxes payable under Part IX of the ETA (including where
applicable both the federal and provincial portion of those taxes) or under any
Canadian provincial legislation imposed a similar value added or multi-staged
tax.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other payment obligation of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of the guarantor, direct or indirect, (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other payment obligation or to purchase (or to advance or supply
funds for the purchase of) any security for the payment thereof, (b) to purchase
or lease property, securities or services for the purpose of assuring the owner
of such Indebtedness or other payment obligation of the payment thereof, (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other payment obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or payment obligation; provided, that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case, in the ordinary course of business.
“Guarantee and Collateral Agreement” means that certain Fifth Amended and
Restated Guarantee and Collateral Agreement (including any and all supplements
thereto), dated as of the date hereof, among the Company, the Domestic
Subsidiary Borrowers, the Subsidiary Guarantors and the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties,
substantially in the form of Exhibit F, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
“Hazardous Materials” means any explosive or radioactive substance or waste and
any hazardous or toxic substance, waste or other pollutant, including petroleum
or petroleum distillates, asbestos or asbestos


15

--------------------------------------------------------------------------------




containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and any other substances or wastes of any nature regulated
pursuant to any Environmental Law.
“Hedging Agreements” means (a) any interest rate protection agreement, interest
rate future, interest rate option, interest rate swap, interest rate cap,
interest rate exchange (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) or other interest rate hedge or arrangement
under which the Company is a party or a beneficiary and (b) any agreement or
arrangement designed to limit or eliminate the risk and/or exposure of the
Company to fluctuations in currency exchange rates or in commodity prices.
“Hedging Lender” means any Lender or affiliate thereof which from time to time
enters into a Hedging Agreement with the Company or any Subsidiary.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Loan Commitment.
“Incremental Equivalent Notes” has the meaning assigned to such term in Section
6.05(n).
“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Company, the Subsidiary Borrowers, if any, the Administrative Agent and one
or more Incremental Lenders, establishing Incremental Term Loan Commitments of
any Series or Incremental Revolving Commitments and effecting such other
amendments hereto and to the other Loan Documents as are contemplated by Section
2.20.
“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender.
“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.20, to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans (in each case in respect
of Global Tranche Commitments or US Tranche Commitments, as applicable, as set
forth in the Incremental Facility Agreement) hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Credit Exposure under such Incremental Facility Agreement.
“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.
“Incremental Term Loan Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant an Incremental Facility
Agreement and Section 2.20, to make Incremental Term Loans of any Series
hereunder, expressed as an amount representing the maximum principal amount of
the Incremental Term Loans of such Series to be made by such Lender.
“Incremental Term Loans” means any term loans made pursuant to Section 2.20(a).
“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.
“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement.
“Indebtedness” means, in respect of any Person, at a particular date, without
duplication, (a) indebtedness of such Person for borrowed money or for the
deferred purchase price of property or services (including, without limitation,
any such indebtedness which is non‑recourse to the credit of such Person but is
secured by assets of such Person, but excluding current amounts payable incurred
in the ordinary course of


16

--------------------------------------------------------------------------------




business), (b) obligations of such Person under leases which shall have been or
should be, in accordance with GAAP, recorded as capitalized leases, (c)
indebtedness of such Person arising under acceptance facilities, (d)
indebtedness of such Person arising under unpaid reimbursement obligations in
respect of all drafts drawn under letters of credit issued for the account of
such Person, (e) liabilities arising under Hedging Agreements of such Person
(calculated without giving effect to any mark-to-market adjustments, including
embedded derivatives contained in other debt or equity instruments under ASC
815), (f) indebtedness of such Person under any synthetic lease and (g) all
Guarantees by such Person of Indebtedness of others.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.
“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).
“Initial Canadian Borrower” means Scotts Canada Ltd., a company organized under
the laws of Canada.
“Initial Domestic Subsidiary Borrowers” means (i) The Scotts Company LLC, an
Ohio limited liability company, (ii) Gutwein & Co., Inc., an Indiana
corporation, (iii) Hyponex Corporation, a Delaware corporation, (iv) Scotts
Manufacturing Company, a Delaware corporation, (v) Scotts Temecula Operations,
LLC, a Delaware limited liability company and (vi) SMG Growing Media, Inc., an
Ohio corporation.
“Initial Subsidiary Borrowers” means the Initial Domestic Subsidiary Borrower
and the Initial Canadian Borrower.
“Interest Coverage Ratio” shall mean, as at the last day of any fiscal quarter
of the Company, the ratio of (a) the sum of Consolidated Adjusted EBITDA for the
four consecutive fiscal quarters ending on such day to (b) Consolidated Interest
Expense for the four consecutive fiscal quarters ending on such day; provided
that any calculation of the above ratio following any acquisition or disposition
made during the four-quarter period covered by such calculation, by purchase,
sale or otherwise, of all or substantially all of the business or assets of, any
Person or of any line of business of any Person shall be determined on a pro
forma basis without duplication as if such acquisition or disposition had
occurred on the first day of the relevant period and any savings associated with
such acquisition or disposition had been achieved beginning on the first day of
the relevant period.
“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08 in the form
attached hereto as Exhibit E-2 or such other form as is reasonably satisfactory
to the Administrative Agent.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the applicable Maturity Date, (b) with respect to any Eurocurrency Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurocurrency Borrowing with an Interest Period
of more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and the applicable Maturity Date and (c) with
respect to any Swingline Loan, the day that such Loan is required to be repaid
and the applicable Maturity Date.
“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is seven (7) days (except that,
subject to the next succeeding parenthetical in this definition, an Interest
Period of seven (7) days for Loans bearing interest at the CDOR Rate shall not
be available) or one, two, three or six months (or such other period as may be
agreed upon by each Lender in the applicable Tranche) thereafter, as the
applicable Borrower (or the Company on behalf of the applicable Borrower) may
elect and (b) with respect to any Swingline Loan, the period commencing on the
date of such Loan and ending on the date one (1) or seven (7) days thereafter,
as the applicable Borrower (or the Company on behalf of the applicable Borrower)
may elect; provided, that,


17

--------------------------------------------------------------------------------




unless otherwise agreed by the Lenders, (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Screen Rate for
the longest period (for which the Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period and (b) the Screen
Rate for the shortest period (for which the Screen Rate is available for the
applicable currency) that exceeds the Impacted Interest Period, in each case, at
such time.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Wells Fargo Bank,
National Association, Mizuho Bank, Ltd. and each other Lender designated by the
Company as an “Issuing Bank” hereunder that has agreed to such designation (and
is reasonably acceptable to the Administrative Agent), each in its capacity as
the issuer of Letters of Credit hereunder, and its successors in such capacity
as provided in Section 2.06(i). Each Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.
“Latest Maturity Date” means, as of any date of determination, the latest
Maturity Date applicable to any Loans outstanding or Commitments in effect
hereunder.
“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Global Tranche Lender
at any time shall be its Global Tranche Percentage of the total Global Tranche
LC Exposure at such time and the LC Exposure of any US Tranche Lender at any
time shall be its US Tranche Percentage of the total US Tranche LC Exposure at
such time.
“Lender Cash Management Agreements” means all agreements providing for treasury,
depositary or cash management services, including in connection with any
automated clearing house transfers of funds or any similar transactions between
the Company or any Subsidiary and any Lender (or any Affiliate of any Lender),
including any overdraft or similar credit facility in connection therewith.
“Lender Hedging Agreements” means all Hedging Agreements entered into by the
Company or any Subsidiary with a Hedging Lender.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lender Qualified Bilateral Letters of Credit” means one or more letters of
credit issued for the benefit of the Company or any of its Subsidiaries in an
aggregate principal amount not to exceed $50,000,000 for all such letters of
credit and which are issued by a Lender (or any affiliate of a Lender) pursuant
to a bilateral


18

--------------------------------------------------------------------------------




facility and not under this Agreement or any other Loan Document, all to the
extent such letters of credit are confirmed to such Lender in writing by the
Administrative Agent, in its good faith, reasonable credit judgment (such
confirmation not to be unreasonably withheld or delayed), as “Qualified
Bilateral Letters of Credit” secured by the Collateral.
“Lender Presentation” means the lender presentation distributed to the Lenders,
dated June 15, 2018 (including the updated financial projections included
therein).
“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, an Incremental Facility Agreement or other
documentation contemplated hereby, other than any such Person that ceases to be
a party hereto pursuant to an Assignment and Assumption or other documentation
contemplated hereby. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender and the Issuing Banks. For the avoidance of doubt,
the term “Lenders” excludes the Departing Lenders.
“Letter of Credit” means any Global Tranche Letter of Credit or US Tranche
Letter of Credit (it being understood and agreed that, for the avoidance of
doubt, Lender Qualified Bilateral Letters of Credit shall not be deemed to be
letters of credit issued pursuant to this Agreement).
“Letter of Credit Agreement” has the meaning assigned to such term in Section
2.06(b).
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01B, or if an Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent.
“Leverage Ratio” means, as at the last day of any fiscal quarter of the Company,
the ratio of (i) the Average Consolidated Net Indebtedness to (ii) Consolidated
Adjusted EBITDA for the four consecutive fiscal quarters ending on such day;
provided that any calculation of the above ratio following any acquisition or
disposition made during the four-quarter period covered by such calculation, by
purchase, sale or otherwise, of all or substantially all of the business or
assets of, any Person or of any line of business of any Person shall be
determined on a pro forma basis without duplication as if such acquisition or
disposition had occurred on the first day of the relevant period and any savings
associated with such acquisition or disposition had been achieved beginning on
the first day of the relevant period.
“LIBO Rate” means, with respect to (a) any Eurocurrency Borrowing denominated in
any LIBOR Quoted Currency and for any applicable Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for such LIBOR
Quoted Currency for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
as shall be selected by the Administrative Agent from time to time in its
reasonable discretion (in each case the “LIBOR Screen Rate”) at approximately
11:00 a.m., London time, on the Quotation Day for such LIBOR Quoted Currency and
Interest Period; provided that, if the LIBOR Screen Rate as so determined would
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement and (b) any Eurocurrency Borrowing denominated in any Non-Quoted
Currency and for any applicable Interest Period, the applicable Local Screen
Rate for such Non-Quoted Currency on the Quotation Day for such Non-Quoted
Currency and Interest Period; provided that, if any Local Screen Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement; provided, further, that if a LIBOR Screen Rate or a Local Screen
Rate, as applicable, shall not be available at such time for such Interest
Period (the “Impacted Interest Period”), then the LIBOR Screen Rate or Local
Screen Rate, as applicable, for such currency and such Interest Period shall be
the Interpolated Rate; provided, that, if any Interpolated Rate shall


19

--------------------------------------------------------------------------------




be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. It is understood and agreed that all of the terms and conditions of
this definition of “LIBO Rate” shall be subject to Section 2.14.
“LIBOR Quoted Currency” means (i) Dollars, (ii) euro, (iii) Pounds Sterling and
(iv) any other currency that becomes an Agreed Currency after the date of this
Agreement for which a LIBOR Screen Rate is available in the Administrative
Agent’s reasonable determination.
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, charge, encumbrance, lien (statutory or other), or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the
authorized filing by or against a Person of any financing statement as debtor
under the Uniform Commercial Code or comparable law of any jurisdiction).
“Limited Conditionality Acquisition” has the meaning assigned to such term in
Section 2.20(c).
“Limited Conditionality Acquisition Agreement” has the meaning assigned to such
term in Section 2.20(c).
“Loan Documents” means, collectively, this Agreement, any Notes, the Letters of
Credit, Letter of Credit applications, Letter of Credit Agreements, the Security
Documents and any Incremental Facility Agreement.
“Loan Parties” means the Company, each Subsidiary Borrower and each other
Subsidiary Guarantor.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Local Screen Rate” means the CDOR Screen Rate.
“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars, (ii) Toronto, Canada time in the case of a
Canadian Swingline Loan and (iii) local time in the case of a Loan, Borrowing or
LC Disbursement denominated in a Foreign Currency (other than a Canadian
Swingline Loan) (it being understood that such local time shall mean London,
England time unless otherwise notified by the Administrative Agent).
“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time (i) in the case of the Global Tranche Lenders, Lenders having Global
Tranche Revolving Credit Exposures and unused Global Tranche Commitments
representing more than 50% of the sum of the aggregate Global Tranche Revolving
Credit Exposures and the aggregate unused Global Tranche Commitments at such
time, (ii) in the case of the US Tranche Lenders, Lenders having US Tranche
Revolving Credit Exposures and unused US Tranche Commitments representing more
than 50% of the sum of the aggregate US Tranche Revolving Credit Exposures and
the aggregate unused US Tranche Commitments at such time and (iii) in the case
of the Term Lenders, Lenders having outstanding Term Loans of the applicable
Class representing more than 50% of the sum of the aggregate principal amount of
all Term Loans of such Class outstanding at such time.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or financial condition of the Company and its Subsidiaries
taken as a whole or (b) the validity or enforceability of any material term of
this Agreement or the other Loan Documents, taken as a whole, or the rights or
remedies of the Administrative Agent or the Lenders hereunder or thereunder.
“Material Domestic Subsidiary” means a Domestic Subsidiary that is a Material
Subsidiary.


20

--------------------------------------------------------------------------------




“Material Subsidiary” means at any time (i) any Subsidiary Borrower, (ii) any
Subsidiary which, as of the most recent fiscal quarter of the Company, for the
period of four consecutive fiscal quarters then ended, for which financial
statements have been delivered pursuant to Section 5.01(a) or (b), contributed
greater than five percent (5%) of Consolidated Adjusted EBITDA for such period
or (iii) any Subsidiary designated in writing by the Company as a Material
Subsidiary; provided that if at any time the aggregate amount of Consolidated
Adjusted EBITDA attributable to all Subsidiaries that are not Material
Subsidiaries exceeds ten percent (10%) of Consolidated Adjusted EBITDA for any
such period, then the term Material Subsidiary shall be deemed to include such
Subsidiaries of the Company as may be required so that this proviso shall not be
true.
“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls, and urea-formaldehyde insulation and any other substance that could
reasonably be expected to give rise to liability under any Environmental Law.
“Maturity Date” means the Tranche A Term Loan Maturity Date, the Incremental
Term Maturity Date with respect to Incremental Term Loans of any Series or the
Revolving Maturity Date, as the context requires.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that is subject to Title IV of ERISA.
“Non-Quoted Currency” means Canadian Dollars.
“Note” has the meaning assigned to such term in Section 2.10(e).
“Obligations” means all unpaid principal of and interest on the Loans, all LC
Exposure, all unpaid fees, and all indemnities, costs, expenses (including,
without limitation, interest and fees accruing after the maturity of the Loans
and interest thereon accruing after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to the Company or any Subsidiary, whether or not a claim for post‑filing or
post‑petition interest is allowed in such proceeding) and all other obligations
and liabilities of the Company or any Subsidiary to the Administrative Agent or
the Lenders (or, in the case of Lender Hedging Agreements, Lender Cash
Management Agreements or Lender Qualified Bilateral Letters of Credit, any
Affiliate of a Lender), whether direct or indirect, absolute or contingent, due
or to become due, now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, the other Loan Documents, any Lender
Hedging Agreement, any Lender Cash Management Agreement, any Lender Qualified
Bilateral Letters of Credit or any thereof or any other document made, delivered
or given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent or any Lender) or otherwise; provided that for purposes of
determining any Guarantor Obligations (as defined in the Guarantee and
Collateral Agreement) of any Guarantor under this Agreement or any other Loan
Document, the definition of “Obligations” shall not include any Excluded Swap
Obligation.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).


21

--------------------------------------------------------------------------------




“Other Taxes” means all present or future stamp, court, registration or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.19 or Section 2.20(e)).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time,
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate.
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA (or any successor thereto).
“Permitted Acquisition” means any acquisition of all or substantially all the
assets of, or shares or other equity interests in, a Person or division or line
of business of a Person or other significant assets of a Person (other than
inventory, leases, materials and equipment and other assets in the ordinary
course of business) if immediately after giving effect thereto: (i) no Default
or Event of Default shall have occurred and be continuing or would result
therefrom, (ii) such acquired subsidiary or newly formed subsidiary owning the
acquired assets shall be a Subsidiary of the Company and all actions required to
be taken, if any, with respect to such acquired or newly formed subsidiary under
Section 5.11 shall have been taken or shall be planned to be taken in a manner
reasonably satisfactory to the Administrative Agent, (iii) no Material Adverse
Effect would result therefrom and (iv) the Company shall be in compliance, on a
pro forma basis after giving effect to such acquisition or formation, with the
covenants contained in Section 5.09 and 5.10 recomputed as at the last day of
the most recently ended fiscal quarter of the Company as if such acquisition had
occurred on the first day of each relevant period for testing such compliance
and any savings associated with such acquisition had been achieved on the first
day of such relevant period, and, in the case of an acquisition involving
consideration in excess of $75,000,000, the Company shall have delivered to the
Administrative Agent an officers’ certificate to such effect, together with all
relevant financial information for such subsidiary or assets (to the extent
reasonably available).
“Permitted Foreign Debt” shall have the meaning specified in Section 6.05(i).


22

--------------------------------------------------------------------------------




“Person” means an individual, a partnership, a corporation, a limited liability
company, a business trust, a joint stock company, a trust, an unincorporated
association, a joint venture, a Governmental Authority or any other entity of
whatever nature.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Pounds Sterling” means the lawful currency of the United Kingdom.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.
“Projections” has the meaning assigned to such term in Section 5.02(b).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling or Canadian Dollars, the
first day of such Interest Period, (ii) if the currency is euro, the day that is
two (2) TARGET2 Days before the first day of such Interest Period, and (iii) for
any other currency, two (2) Business Days prior to the commencement of such
Interest Period (unless, in each case, market practice differs in the relevant
market where the LIBO Rate for such currency is to be determined, in which case
the Quotation Day will be determined by the Administrative Agent in accordance
with market practice in such market (and if quotations would normally be given
on more than one day, then the Quotation Day will be the last of those days)).
“Receivable” means any account and any other right to payment for goods sold or
leased or for services rendered, whether or not such right is evidenced by an
instrument or chattel paper and whether or not it has been earned by
performance. The terms “account”, “instrument” and “chattel paper” as used
herein shall have the meaning assigned to such terms in the Uniform Commercial
Code in effect from time to time in the State of New York.
“Receivables Subsidiary” means a Subsidiary of the Company created to purchase
and finance Sold Receivables.
“Receivables Purchase Facility” means any Receivables purchase facility entered
into in connection with any Receivables sale, discounting, factoring or
securitization arrangement with terms and conditions reasonably satisfactory to
the Administrative Agent and pursuant to which the Company or any Subsidiary of
the Company may sell, convey or otherwise transfer to a Receivables Subsidiary
or any other Person, or may grant a security interest in, any Sold Receivables,
or pursuant to which ownership interests in, or notes, commercial paper,
certificates or other debt instruments may be secured by Sold Receivables. For
the avoidance of doubt, the (i) Master Repurchase Agreement, and Annex I
thereto, with Cooperatieve Rabobank, U.A. (New York Branch), as agent and
purchaser, and Sumitomo Mitsui Banking Corporation (New York Branch), as
purchaser, dated as of April 7, 2017 and (ii) Master Framework Agreement with
Cooperatieve Rabobank, U.A. (New York Branch), as agent and purchaser, and
Sumitomo Mitsui Banking Corporation (New York Branch), as purchaser, dated as of
April 7, 2017, as either of which may be amended and/or restated from time to
time, shall be considered a Receivables Purchase Facility.


23

--------------------------------------------------------------------------------




“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period; provided
that if the Reference Bank Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Company. No Lender shall be obligated to be a
Reference Bank without its consent.
“Refinancing” means the refinancing of the amounts outstanding under the
Existing Credit Agreement with the proceeds of Loans.
“Register” has the meaning assigned to such term in Section 9.04(b).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.
“Relevant Jurisdiction” means, in relation to a Loan Party (a) its jurisdiction
of incorporation, (b) any jurisdiction where any asset subject to or intended to
be subject to a security interest to be created by it under a Security Document
is situated, (c) any jurisdiction where it conducts business, and (d) the
jurisdiction whose laws govern the perfection of any of the Security Documents
entered into by it.
“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Replaced Revolving Facility” has the meaning assigned to such term in Section
9.02(c).
“Replaced Term Loans” has the meaning assigned to such term in Section 9.02(c).
“Replacement Revolving Facility” has the meaning assigned to such term in
Section 9.02(c).
“Replacement Term Loans” has the meaning assigned to such term in Section
9.02(c).
“Reportable Event” means any of the events set forth in Section 4043 of ERISA or
the regulations thereunder with respect to which the PBGC has not, by
regulation, waived the 30‑day notice requirement.
“Required Lenders” means, subject to Section 2.22, at any time, Lenders having
Credit Exposures and unused Commitments representing more than 50% of the sum of
the total Credit Exposures and unused Commitments at such time; provided that
for purposes of declaring the Loans to be due and payable pursuant to
Article VII, and for all purposes after the Loans become due and payable
pursuant to Article VII or the Revolving Commitments expire or terminate, then,
as to each Lender, clause (a) of the definition of Swingline Exposure shall only
be applicable for purposes of determining its Credit Exposure to the extent such
Lender shall have funded its participation in the outstanding Swingline Loans.
“Required Subsidiary” means (i) each Material Domestic Subsidiary and (ii) each
Subsidiary that guarantees the Indebtedness evidenced by the Existing Senior
Notes or by any other publicly issued or privately placed notes issued by the
Company or any of its Subsidiaries.


24

--------------------------------------------------------------------------------




“Requirement of Law” means, as to any Person, the Certificate of Incorporation
or Articles of Incorporation, as the case may be, and Code of Regulations and/or
By‑Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation, or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject, provided that (a) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(b) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Requirement of Law” regardless of the date enacted,
adopted, issued or implemented.
“Responsible Officer” means, as to any Person, the Chairman, President or an
Executive or Senior Vice President (or, in the case of any Foreign Subsidiary,
any analogous title) of such Person and, with respect to financial matters, the
Chief Financial Officer, the Treasurer or the Controller (or, in the case of any
Foreign Subsidiary, any analogous title) of such Person.
“Restricted Payment” has the meaning assigned to such term in Section 6.14.
“Revolving Commitment” means a US Tranche Commitment or a Global Tranche
Commitment, and “Revolving Commitments” means both US Tranche Commitments and
Global Tranche Commitments.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Global Tranche
Revolving Loans and US Tranche Revolving Loans and its LC Exposure and its
Swingline Exposure at such time.
“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.
“Revolving Loan” means any Global Tranche Revolving Loan or US Tranche Revolving
Loan.
“Revolving Maturity Date” means July 5, 2023.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom or
any other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, (c) any Person owned or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b) or (d) any
Person otherwise the subject of any Sanctions.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom or (c) any other relevant
sanctions authority.
“Screen Rates” means the LIBOR Screen Rates and the Local Screen Rates.


25

--------------------------------------------------------------------------------




“SEC” means the United States Securities and Exchange Commission.
“Secured Parties” means the holders of the Obligations from time to time and
shall include (i) each Lender and each Issuing Bank in respect of its Loans and
LC Exposure respectively, (ii) the Administrative Agent, the Issuing Banks and
the Lenders in respect of all other present and future obligations and
liabilities of the Company and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and affiliate of such Lender in respect of Lender Hedging
Agreements, Lender Cash Management Agreements and Lender Qualified Bilateral
Letters of Credit entered into with such Person by the Company or any
Subsidiary, (iv) each indemnified party under Section 9.03 in respect of the
obligations and liabilities of the Borrowers to such Person hereunder and under
the other Loan Documents, and (v) their respective successors and (in the case
of a Lender, permitted) transferees and assigns.
“Securities Act” means the United States Securities Act of 1933.
“Security Document” means each of (a) the Guarantee and Collateral Agreement,
(b) the Foreign Pledge Agreements and (c) the Foreign Pledge Agreement
Acknowledgment and Confirmation.
“Series” has the meaning assigned to such term in Section 2.20(b).
“Single Employer Plan” means, at any particular time, any employee pension
benefit plan (as defined in Section 3(2) of ERISA) (other than a Multiemployer
Plan) which is covered by Titles I and IV of ERISA or Title I of ERISA and
Section 412 of the Code, and in respect of which the Company, any Subsidiary
Borrower or any Commonly Controlled Entity is (or, if such plan were terminated
at such time, would under Section 4069 of ERISA be deemed to be) an “employer”
(as defined in Section 3(5) of ERISA) or to which the Company, Subsidiary
Borrower or Commonly Controlled Entity has any actual or contingent liability.
“Sold Receivables” means Receivables originated by the Company or its
Subsidiaries (including any related assets) sold to a Receivables Subsidiary or
any other Person pursuant to any Receivables Purchase Facility.
“Solvent” when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
“Specified Conditions” means, at any time of determination thereof, (a) no
Incremental Term Loans in the form of an institutional term loan B facility have
been issued and are outstanding pursuant to Section 2.20 and (b) (i) the
Company’s “corporate credit rating” from S&P (or such other term as S&P may from
time to time use to describe the Company’s senior unsecured non-credit enhanced
long term indebtedness, such rating, the “S&P Rating”) shall be at least BBB-
(with a stable outlook) and the Company’s “corporate family rating” from Moody’s
(or such other term as Moody’s may from time to time use to describe the
Company’s senior unsecured non-credit enhanced long term indebtedness, such
rating, the “Moody’s Rating”) shall be at least Baa3 (with a stable outlook) or
(ii) (x) the Company’s S&P Rating shall be at least BBB- (with a stable outlook)
or the Company’s Moody’s Rating shall be at least Baa3 (with a stable outlook)
and (y) the Leverage Ratio is less than or equal to 2.50 to 1.00.


26

--------------------------------------------------------------------------------




“Specified Excluded Capital Stock” means (i) the Capital Stock of ASEF B.V.,
(ii) the Capital Stock of Scotts Holdings Limited, (iii) the Capital Stock of
Scotts France Holdings SARL, (iv) the Capital Stock of SMG Germany GmbH and (v)
up to (but no more than) 7.5% of the issued and outstanding Capital Stock of The
Hawthorne Gardening Company to the extent such Capital Stock has been issued to
the employees of such entity in the form of compensation.
“Specified Property” means all Capital Stock of any Domestic Subsidiary and 65%
of any first-tier Foreign Subsidiary (other than (i) Capital Stock of
Subsidiaries listed on Schedule 1.01B (ii) each Domestic Subsidiary
substantially all of the assets of which are intellectual property assets, (iii)
Specified Excluded Capital Stock and (iv) Capital Stock carved-out in Section
5.11), Equipment, Inventory and Receivables (other than Sold Receivables) owned
by the Company and the Subsidiary Guarantors. The terms “Equipment” and
“Inventory” as used herein shall have the meaning assigned to such terms in the
Uniform Commercial Code in effect from time to time in the State of New York.
“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.
“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary the payment of which is expressly subordinated to payment of the
obligations under the Loan Documents.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held; provided, that, notwithstanding the foregoing,
(i) AeroGrow International, Inc. will not be a “Material Subsidiary” or
“Subsidiary” for purposes of the representations and warranties, covenants,
events of default or any other terms of this Agreement (other than for purposes
of Sections 5.01, 5.02, 5.09 and 5.10 of this Agreement) until such time as it
becomes a Wholly-Owned Subsidiary of the Company, (ii) Seamless Control LLC will
not be a “Material Subsidiary” or “Subsidiary” for purposes of the
representations and warranties, covenants, events of default or any other terms
of this Agreement and (iii) the Charitable Foundation will not be a “Subsidiary”
for purposes of this Agreement and the other Loan Documents.
“Subsidiary Borrower” means (i) the Initial Subsidiary Borrowers and (ii) any
Eligible Subsidiary that becomes a Subsidiary Borrower pursuant to Section 2.23
and, in the case of each of the foregoing, that has not ceased to be a
Subsidiary Borrower pursuant to such Section.


27

--------------------------------------------------------------------------------




“Subsidiary Borrower Agreement” means a Subsidiary Borrower Agreement
substantially in the form of Exhibit C-1.
“Subsidiary Borrower Termination” means a Subsidiary Borrower Termination
substantially in the form of Exhibit C-2.
“Subsidiary Guarantor” means (a) each Material Domestic Subsidiary of the
Company executing the Guarantee and Collateral Agreement on the Effective Date
(which shall expressly exclude each Excluded Domestic Subsidiary) and (b) each
Required Subsidiary acquired or organized subsequent to the Effective Date,
except as otherwise provided in Section 5.11, that is a party to the Guarantee
and Collateral Agreement.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Revolving Lenders in such Swingline Loans).
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Canadian Swingline Loan, a Dollar Swingline Loan or a
euro Swingline Loan.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or that holds Term Loans.
“Term Loan Commitment” means a Tranche A Term Loan Commitment or an Incremental
Term Commitment of any Series.
“Term Loans” means a Tranche A Term Loan or an Incremental Term Loan of any
Series.
“Trade Date” has the meaning assigned to such term in Section 9.04(e)(i).
“Tranche” means (i) a category of Revolving Commitments and extensions of credit
hereunder in respect thereof and (ii) a category of Term Loan Commitments and
extension of credit hereunder in respect thereof. For purposes hereof, each of
the following comprises a separate Tranche: (a) Global Tranche Commitments,
Global Tranche Revolving Loans, Global Tranche Letters of Credit and Swingline
Loans, (b) US Tranche Commitments, US Tranche Revolving Loans and US Tranche
Letters of Credit, (c) Tranche A Term Loans and (d) Incremental Term Loans of
any Series.
“Tranche A Term Lender” means, as of any date of determination, each Lender
having a Tranche A Term Loan Commitment or that holds Tranche A Term Loans.


28

--------------------------------------------------------------------------------




“Tranche A Term Loan” means the term loans made on the Effective Date by the
applicable Term Lenders to the Company pursuant to Section 2.01(c).
“Tranche A Term Loan Commitment” means (a) as to any Term Lender, the aggregate
commitment of such Term Lender to make Tranche A Term Loans as set forth on
Schedule 2.01A or in the most recent Assignment Agreement or other documentation
contemplated hereby executed by such Term Lender and (b) as to all Term Lenders,
the aggregate commitment of all Term Lenders to make Tranche A Term Loans, which
aggregate commitment shall be $800,000,000 on the date of this Agreement. After
advancing the Tranche A Term Loan, each reference to a Term Lender’s Tranche A
Term Loan Commitment shall refer to that Term Lender’s Applicable Percentage of
the Tranche A Term Loans.
“Tranche A Term Loan Maturity Date” means July 5, 2023.
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate
(or, solely in the case of a Canadian Swingline Loan, the Canadian Prime Rate).
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“Unliquidated Obligations” means, at any time, any Obligations (or portion
thereof) that are contingent in nature or unliquidated at such time, including
any Obligation that is: (i) an obligation to reimburse a bank for drawings not
yet made under a letter of credit issued by it; (ii) any other obligation
(including any guarantee) that is contingent in nature at such time; or (iii) an
obligation to provide collateral to secure any of the foregoing types of
obligations.
“US Borrower” means the Company and each Domestic Subsidiary Borrower.
“US Tranche Commitment” means, with respect to each US Tranche Lender, the
commitment of such US Tranche Lender to make US Tranche Revolving Loans and to
acquire participations in US Tranche Letters of Credit hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased or assumed from time to time pursuant to an
Incremental Facility Agreement pursuant to Section 2.20 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each US Tranche Lender’s US
Tranche Commitment is set forth on Schedule 2.01A, or in the Assignment and
Assumption (or other documentation contemplated by this Agreement) pursuant to
which such US Tranche Lender shall have assumed its US Tranche Commitment, as
applicable. The aggregate principal amount of the US Tranche Commitments on the
Effective Date is $278,804,350.
“US Tranche LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn Dollar Amount of all outstanding US Tranche Letters of Credit at such
time plus (b) the aggregate Dollar Amount of all LC Disbursements in respect of
US Tranche Letters of Credit that have not yet been reimbursed by or on behalf
of the Company at such time. The US Tranche LC Exposure of any US Tranche Lender
at any time shall be its US Tranche Percentage of the total US Tranche LC
Exposure at such time.
“US Tranche Lender” means a Lender with a US Tranche Commitment or holding US
Tranche Revolving Loans.


29

--------------------------------------------------------------------------------




“US Tranche Letter of Credit” means any letter of credit issued under the US
Tranche Commitments pursuant to this Agreement.
“US Tranche Percentage” means the percentage equal to a fraction the numerator
of which is such Lender’s US Tranche Commitment and the denominator of which is
the aggregate US Tranche Commitments of all US Tranche Lenders (if the US
Tranche Commitments have terminated or expired, the US Tranche Percentages shall
be determined based upon the US Tranche Commitments most recently in effect,
giving effect to any assignments); provided that in the case of Section 2.22
when a Defaulting Lender shall exist, any such Defaulting Lender’s US Tranche
Commitment shall be disregarded in the calculation.
“US Tranche Revolving Borrowing” means a Borrowing comprised of US Tranche
Revolving Loans.
“US Tranche Revolving Credit Exposure” means, with respect to any US Tranche
Lender at any time, and without duplication, the sum of the outstanding
principal amount of such US Tranche Lender’s US Tranche Revolving Loans and its
US Tranche LC Exposure.
“US Tranche Revolving Loan” means a Loan made by a US Tranche Lender pursuant to
Section 2.01(a). Each US Tranche Revolving Loan shall be a Eurocurrency
Revolving Loan denominated in Dollars or an ABR Revolving Loan denominated in
Dollars.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“Voting Participant” has the meaning assigned to such term in Section 9.04(c).
“Wholly-owned Subsidiary” means any subsidiary of any Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other wholly owned Subsidiaries.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Global
Tranche Revolving Loan”) or by Type (e.g., a “Global Tranche Eurocurrency Loan”)
or by Class and Type (e.g., a “Global Tranche Eurocurrency Revolving Loan”).
Borrowings also may be classified and referred to by Class (e.g., a “Global
Tranche Revolving Borrowing”) or by Type (e.g., a “Global Tranche Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Global Tranche Eurocurrency Revolving
Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of


30

--------------------------------------------------------------------------------




law or with which affected Persons customarily comply), and all judgments,
orders and decrees, of all Governmental Authorities. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) any reference to any law, rule or
regulation herein shall, unless otherwise specified, refer to such law, rule or
regulation as amended, modified or supplemented from time to time, (f) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (g) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
SECTION 1.04.    Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Company notifies the Administrative Agent that the
Company wishes to amend any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then the Company’s (and
its Subsidiaries’, as applicable) compliance with such provision shall be
determined on the basis of GAAP as in effect and applied immediately before such
change shall have become effective until such notice shall have been withdrawn
or such provision amended in accordance herewith. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Company or any Subsidiary
at “fair value”, as defined therein and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.
(b) All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated giving pro
forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or (b), and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of (but without giving effect to any synergies or cost
savings, unless otherwise expressly permitted herein) and any related incurrence
or reduction of Indebtedness, all in accordance with Article 11 of Regulation
S-X under the Securities Act. If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the date of determination had
been the applicable rate for the entire period (taking into account any Hedging
Agreement applicable to such Indebtedness).


31

--------------------------------------------------------------------------------




SECTION 1.05.    Status of Obligations. In the event that the Company or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Company shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Indebtedness
and to enable the Administrative Agent and the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
SECTION 1.06.    Interest Rates. The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, or replacement rate therefor.
SECTION 1.07.    Amendment and Restatement of Existing Credit Agreement. The
parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 4.01, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement. This Agreement is
not intended to and shall not constitute a novation. All “Loans” made and
“Obligations” incurred under the Existing Credit Agreement which are outstanding
on the Effective Date shall continue as Loans and Obligations under (and shall
be governed by the terms of) this Agreement and the other Loan Documents.
Without limiting the foregoing, upon the occurrence of the Effective Date: (a)
all references in the “Loan Documents” (as defined in the Existing Credit
Agreement) to the “Administrative Agent”, the “Credit Agreement” and the “Loan
Documents” shall be deemed to refer to the Administrative Agent, this Agreement
and the Loan Documents, (b) the Existing Letters of Credit which remain
outstanding on the Effective Date shall continue as Letters of Credit under (and
shall be governed by the terms of) this Agreement, (c) all obligations
constituting “Obligations” with any Lender or any Affiliate of any Lender which
are outstanding on the Effective Date shall continue as Obligations under this
Agreement and the other Loan Documents, (d) the Administrative Agent shall make
such reallocations, sales, assignments, designations or other relevant actions
in respect of each Lender’s credit exposure under the Existing Credit Agreement
as are necessary in order that each such Lender’s Credit Exposure and
outstanding Loans hereunder reflects such Lender’s Applicable Percentage of the
outstanding aggregate Credit Exposures on the Effective Date, (e) the Existing
Loans, if any, of each Departing Lender shall be repaid in full (accompanied by
any accrued and unpaid interest and fees thereon), each Departing Lender’s
“Revolving Credit Commitment” under the Existing Credit Agreement shall be
terminated and each Departing Lender shall not be a Lender hereunder (provided,
however, that each Departing Lender shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03) and (f) the Borrowers hereby
agree to compensate each Lender and each Departing Lender for any and all
losses, costs and expenses incurred by such Lender in connection with the sale
and assignment of any Eurocurrency Loans (including the “Eurocurrency Loans”
under the Existing Credit Agreement) and such reallocation (and any repayment or
prepayment of a Departing Lender’s Loan) described above, in each case on the
terms and in the manner set forth in Section 2.16 hereof.
SECTION 1.08.    Termination of Certain Subsidiary Borrowers. Effective as of
the Effective Date, the parties hereto agree that each of Scotts Holdings
Limited and The Scotts Company (UK) Limited (collectively, the “Terminated
Borrowers”) is no longer deemed a “Borrower” under the Credit Agreement and is
hereby released from its obligations hereunder. The Borrowers represent and
warrant to the Administrative Agent and each Lender that no Loans made to any
Terminated Borrower are outstanding as of the date hereof and that all amounts
payable by each Terminated Borrower in respect of principal, interest and/or
fees pursuant to the Credit Agreement have been paid in full on or prior to the
date hereof.


32

--------------------------------------------------------------------------------




ARTICLE II

The Credits
SECTION 2.01.    Commitments. Prior to the Effective Date, certain loans were
made to one or more of the Borrowers under the Existing Credit Agreement
(including all “Revolving Credit Loans” under (and as defined in) the Existing
Credit Agreement) which remain outstanding as of the date of this Agreement
(such outstanding loans being hereinafter referred to as the “Existing Loans”).
Subject to the terms and conditions set forth in this Agreement, the Borrowers
and each of the Lenders agree that on the Effective Date but subject to the
reallocation and other transactions described in Section 1.07, the Existing
Loans shall be reevidenced as Loans under this Agreement and the terms of the
Existing Loans shall be restated in their entirety and shall be evidenced by
this Agreement. Subject to the terms and conditions set forth herein, (a) each
US Tranche Lender (severally and not jointly) agrees to make US Tranche
Revolving Loans to the US Borrowers in Dollars from time to time during the
Availability Period in an aggregate principal amount that will not result in
(after giving effect to any application of proceeds of such Borrowing to any
Swingline Loans outstanding pursuant to Section 2.10(a)) (i) such Lender’s US
Tranche Revolving Credit Exposure exceeding such Lender’s US Tranche Commitment
or (ii) the sum of the total US Tranche Revolving Credit Exposures exceeding the
aggregate US Tranche Commitments, (b) each Global Tranche Lender (severally and
not jointly) agrees to make Global Tranche Revolving Loans to the Borrowers in
Agreed Currencies from time to time during the Availability Period in an
aggregate principal amount that will not result in (after giving effect to any
application of proceeds of such Borrowing to any Swingline Loans outstanding
pursuant to Section 2.10(a)) (i) subject to Sections 2.04 and 2.11(b), the
Dollar Amount of such Lender’s Global Tranche Revolving Credit Exposure
exceeding such Lender’s Global Tranche Commitment, (ii) subject to Sections 2.04
and 2.11(b), the sum of the Dollar Amount of the total Global Tranche Revolving
Credit Exposures exceeding the aggregate Global Tranche Commitments, (iii)
subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total outstanding
Global Tranche Revolving Loans and Global Tranche LC Exposure, in each case
denominated in Foreign Currencies, exceeding the Foreign Currency Sublimit or
(iv) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total
outstanding Global Tranche Revolving Loans made and outstanding to the Foreign
Subsidiary Borrowers, exceeding the Foreign Borrower Sublimit and (c) each
Tranche A Term Lender with a Tranche A Term Loan Commitment (severally and not
jointly) agrees to make a Tranche A Term Loan to the Company in Dollars on the
Effective Date, in an amount equal to such Lender’s Tranche A Term Loan
Commitment by making immediately available funds available to the Administrative
Agent’s designated account, not later than the time specified by the
Administrative Agent. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans. Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.
SECTION 2.02.    Loans and Borrowings. (a) Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same Class
and Type made by the applicable Lenders ratably in accordance with their
respective Commitments of the applicable Class. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required. Any Swingline Loan shall be made in accordance with the
procedures set forth in Section 2.05. The Term Loans shall amortize as set forth
in Section 2.10.
(b)    Subject to Section 2.14, each US Tranche Revolving Borrowing, each Global
Tranche Revolving Borrowing and each Term Loan Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the relevant Borrower may request
in accordance herewith; provided that each ABR Loan shall only be made in
Dollars. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan (and in the case of
an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply
to such Affiliate to the same extent as to such Lender); provided that any
exercise of such option shall not affect the obligation of the relevant Borrower
to repay such Loan in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 (or, if such Borrowing is


33

--------------------------------------------------------------------------------




denominated in a Foreign Currency, 1,000,000 units of such currency) and not
less than $1,000,000 (or, if such Borrowing is denominated in a Foreign
Currency, 1,000,000 units of such currency). At the time that each ABR Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $250,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the aggregate US Tranche Commitments or the aggregate Global Tranche
Commitments, as applicable, or that is required to finance the reimbursement of
an LC Disbursement as contemplated by Section 2.06(e). Each Swingline Loan shall
be in an amount that is an integral multiple of $100,000 (or, if such Swing Line
Loan is denominated in a Foreign Currency, 100,000 units of such currency) and
not less than $100,000 (or, if such Swingline Loan is denominated in a Foreign
Currency, 100,000 units of such currency). Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of twenty-five (25) Eurocurrency Borrowings
outstanding.
(d)    Notwithstanding any other provision of this Agreement, (i) no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date applicable thereto and (ii) subject to the requirements of Section
2.01, each requested Revolving Borrowing denominated in Dollars shall be made
pro rata among the Revolving Lenders (and between the US Tranche Commitments and
the Global Tranche Commitments) according to the sum of the aggregate amount of
their respective US Tranche Commitments and Global Tranche Commitments; provided
that if, on such date of such Borrowing (after giving effect to any prepayments
of Revolving Loans and/or the expiration of any Letters of Credit to occur as of
such date) any Revolving Loans and/or Letters of Credit denominated in Foreign
Currencies will be outstanding under the Global Tranche Commitments, such
requested Borrowing denominated in Dollars shall be made pro rata (or as nearly
pro rata as practical) among the Revolving Lenders (and under the US Tranche
Commitments and the Global Tranche Commitments) according to the sum of the
aggregate unused amount of their respective US Tranche Commitments and Global
Tranche Commitments.
SECTION 2.03.    Requests for Borrowings. To request a Borrowing, the applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request (a) by irrevocable written notice (via a
written Borrowing Request signed by the applicable Borrower, or the Company on
behalf of the applicable Borrower) in the case of a Eurocurrency Borrowing, not
later than 1:00 p.m., Local Time, three (3) Business Days (in the case of a
Eurocurrency Borrowing denominated in Dollars) or by irrevocable written notice
(via a written Borrowing Request signed by such Borrower, or the Company on its
behalf) not later than 1:00 p.m., Local Time, four (4) Business Days (in the
case of a Eurocurrency Borrowing denominated in a Foreign Currency), in each
case before the date of the proposed Borrowing or (b) by irrevocable written
notice (via a written Borrowing Request signed by the applicable Borrower, or
the Company on behalf of the applicable Borrower) in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, on the date of the
proposed Borrowing. Each such written Borrowing Request shall specify the
following information in compliance with Section 2.02:
(i)    the name of the applicable Borrower;
(ii)    the aggregate principal amount of the requested Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing and, subject to the requirements of Section 2.02(d)(ii), whether such
Borrowing is to be a US Tranche Revolving Borrowing, a Global Tranche Revolving
Borrowing or a Tranche A Term Loan Borrowing or an Incremental Term Borrowing of
a particular Series;
(v)    in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and


34

--------------------------------------------------------------------------------




(vi)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.07.
If no election as to the Type of Borrowing is specified, then, (i) in the case
of a Revolving Borrowing denominated in Dollars, the requested Revolving
Borrowing shall be an ABR Borrowing made on a pro rata basis under the US
Tranche Commitments and the Global Tranche Commitments as contemplated by
Section 2.02(d)(ii) and (ii) in the case of a Tranche A Term Loan Borrowing, the
requested Tranche A Term Loan Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the relevant Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04.    Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:
(a)    each Global Tranche Eurocurrency Borrowing as of the date two
(2) Business Days prior to the date of such Borrowing or, if applicable, the
date of conversion/continuation of any Borrowing as a Global Tranche
Eurocurrency Borrowing,
(b)    each euro Swingline Loan and each Canadian Swingline Loan, in each case
on the date of the making of such Swingline Loan,
(c)    the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit, and
(d)    all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.
SECTION 2.05.    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender may in its sole discretion make Swingline
Loans (x) in Dollars, euro or Canadian Dollars to any Borrower from time to time
during the Availability Period, in an aggregate principal Dollar Amount at any
time outstanding that will not result in (i) subject to Sections 2.04 and
2.11(b), the aggregate principal Dollar Amount of outstanding Swingline Loans
exceeding $100,000,000, (ii) the Swingline Lender’s Revolving Credit Exposure
exceeding its Global Tranche Commitment, (iii) subject to Sections 2.04 and
2.11(b), the Dollar Amount of the total Global Tranche Revolving Credit
Exposures exceeding the aggregate Global Tranche Commitments or (iv) subject to
Sections 2.04 and 2.11(b), the Dollar Amount of the total outstanding Global
Tranche Revolving Loans made and outstanding to the Foreign Subsidiary Borrowers
exceeding the Foreign Borrower Sublimit; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, any Borrower may borrow, prepay and reborrow
Swingline Loans.
(b)    To request a Swingline Loan, the applicable Borrower, or the Company on
behalf of the applicable Borrower, shall notify the Administrative Agent of such
request (i) by irrevocable written notice (via a written Borrowing Request in a
form approved by the Swingline Lender and signed by the applicable Borrower, or
the Company on behalf of the applicable Borrower), not later than 1:00 p.m., New
York City time, on the day of a proposed Swingline Loan in Dollars, (ii) by
irrevocable written notice (via a written Borrowing Request in a form approved
by the Swingline Lender and signed by the applicable Borrower, or the Company on
behalf of the applicable Borrower), not later than 1:00 p.m., Local Time, on the
day of a proposed euro Swingline Loan and (iii) by irrevocable written notice
(via a written Borrowing Request in a form approved by the Swingline


35

--------------------------------------------------------------------------------




Lender and signed by the applicable Borrower, or the Company on behalf of the
applicable Borrower), not later than 12:00 noon, Local Time, on the day of a
proposed Canadian Swingline Loan. Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day), the applicable
Borrower requesting such Swingline Loan, the currency, Interest Period (in the
case of a euro Swingline Loan), Type and amount of the requested Swingline Loan
and the account of the applicable Borrower to which the proceeds of such
Swingline Loan are to be credited. The Administrative Agent will promptly advise
the Swingline Lender of any such notice received from the Company or any other
Borrower. The Swingline Lender shall make each Swingline Loan available to the
applicable Borrower by means of a credit to an account of such Borrower with the
Administrative Agent designated for such purpose or to such other account of
such Borrower as directed in writing by such Borrower (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the relevant Issuing Bank) by 3:00
p.m., Local Time, on the requested date of such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., Local Time, on any Business Day require the
Global Tranche Lenders to acquire participations on such date in all or a
portion of the Swingline Loans outstanding in the applicable Agreed Currency of
such Swingline Loans. Such notice shall specify the aggregate amount and the
applicable Agreed Currency of Swingline Loans in which Global Tranche Lenders
will participate. Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Global Tranche Lender, specifying in such
notice such Global Tranche Lender’s Global Tranche Percentage of such Swingline
Loan or Loans and the applicable Agreed Currency of such Swingline Loan or
Loans. Each Global Tranche Lender hereby absolutely and unconditionally agrees,
as soon as practicable upon receipt of notice as provided above (but in any
event (i) on the Business Day of receipt of such notice in respect of Dollar
Swingline Loans, (ii) within three (3) Business Days of receipt of such notice
in respect of euro Swingline Loans and (iii) within three (3) Business Days of
receipt of such notice in respect of Canadian Swingline Loans), to pay to the
Administrative Agent, for the account of the Swingline Lender, such Global
Tranche Lender’s Global Tranche Percentage of such Swingline Loan or Loans. Each
Global Tranche Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Global Tranche Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Global Tranche Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Global Tranche
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Global Tranche Lenders. The
Administrative Agent shall notify the applicable Borrower of any participations
in any Swingline Loan acquired pursuant to this paragraph, and thereafter
payments in respect of such Swingline Loan shall be made to the Administrative
Agent and not to the Swingline Lender. Any amounts received by the Swingline
Lender from any Borrower (or other party on behalf of any Borrower) in respect
of a Swingline Loan after receipt by the Swingline Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Global Tranche Lenders that shall
have made their payments pursuant to this paragraph and to the Swingline Lender,
as their interests may appear; provided that any such payment so remitted shall
be repaid to the Swingline Lender or to the Administrative Agent, as applicable,
if and to the extent such payment is required to be refunded to the relevant
Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve any Borrower of any default in the
payment of any Swingline Loan made to such Borrower.
(d)    The Swingline Lender may be replaced at any time by written agreement
among the Company, the Administrative Agent, the replaced Swingline Lender and
the successor Swingline Lender. The Administrative Agent shall notify the
Revolving Lenders of any such replacement of the Swingline Lender. At the time
any such replacement shall become effective, the Company shall pay all unpaid
interest accrued for the account of the replaced Swingline Lender pursuant to
Section 2.13(a). From and after the effective date of any such replacement,
(i) the successor Swingline Lender shall have all the rights and obligations of
the replaced


36

--------------------------------------------------------------------------------




Swingline Lender under this Agreement with respect to Swingline Loans made
thereafter and (ii) references herein to the term “Swingline Lender” shall be
deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall require.
After the replacement of a Swingline Lender hereunder, the replaced Swingline
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of a Swingline Lender under this Agreement with respect to Swingline
Loans made by it prior to its replacement, but shall not be required to make
additional Swingline Loans.
(e)    Subject to the appointment and acceptance of a successor Swingline
Lender, the Swingline Lender may resign as a Swingline Lender at any time upon
thirty (30) days’ prior written notice to the Administrative Agent, the Company
and the Global Tranche Lenders, in which case, such Swingline Lender shall be
replaced in accordance with Section 2.05(d) above
SECTION 2.06.    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company or any Subsidiary Borrower may request
the issuance of Global Tranche Letters of Credit denominated in Agreed
Currencies and US Tranche Letters of Credit denominated in Dollars, in each case
as the applicant thereof for the support of its or its Subsidiaries’
obligations, in a form reasonably acceptable to the Administrative Agent and the
relevant Issuing Bank, at any time and from time to time during the Availability
Period. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any Letter of Credit Agreement,
the terms and conditions of this Agreement shall control. The letters of credit
identified on Schedule 2.06 (the “Existing Letters of Credit”) shall be deemed
to be “Letters of Credit” issued on the Effective Date for all purposes of the
Loan Documents. Notwithstanding anything herein to the contrary, no Issuing Bank
shall have any obligation hereunder to issue, and shall not issue, any Letter of
Credit the proceeds of which would be made available to any Person (i) to fund
any activity or business of or with any Sanctioned Person, or in any country or
territory that, at the time of such funding, is the subject of any Sanctions,
(ii) in any manner that would result in a violation of any Sanctions by any
party to this Agreement or (iii) in any manner that would result in a violation
of one or more policies of the relevant Issuing Bank applicable to letters of
credit generally.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company or the applicable
Subsidiary Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the relevant
Issuing Bank) to the relevant Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension, but in any event no less than three (3) Business Days) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the Agreed Currency
applicable thereto, whether such Letter of Credit is a Global Tranche Letter of
Credit or a US Tranche Letter of Credit, the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. In addition, as a condition to any such
Letter of Credit issuance, the Company shall have entered into a continuing
agreement (or other letter of credit agreement) for the issuance of letters of
credit and/or shall submit a letter of credit application, in each case, as
required by the relevant Issuing Bank and using such Issuing Bank’s standard
form (each, a “Letter of Credit Agreement”). A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Company shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the LC
Exposure shall not exceed $75,000,000, (ii) subject to Sections 2.04 and
2.11(b), the sum of (x) the aggregate undrawn amount of all outstanding Letters
of Credit issued by any Issuing Bank at such time plus (y) the aggregate amount
of all LC Disbursements made such Issuing Bank that have not yet been reimbursed
by or on behalf of the Company at such time shall not exceed such Issuing Bank’s
Letter of Credit Commitment, (iii) subject to Sections 2.04 and 2.11(b), the sum
of the Dollar Amount of the total Global Tranche Revolving Credit Exposures
shall not exceed the aggregate Global Tranche Commitments, (iv) subject to
Sections 2.04 and 2.11(b), the sum of the total US Tranche Revolving Credit
Exposures shall not exceed the aggregate US Tranche Commitments, (v) subject to
Sections 2.04 and 2.11(b), the Dollar Amount of each Lender’s Global


37

--------------------------------------------------------------------------------




Tranche Revolving Credit Exposure shall not exceed such Lender’s Global Tranche
Commitment, (vi) subject to Sections 2.04 and 2.11(b), the Dollar Amount of each
Lender’s U.S. Tranche Revolving Credit Exposure shall not exceed such Lender’s
U.S. Tranche Commitment and (vii) subject to Section 2.04 and 2.11(b), the
Dollar Amount of the total outstanding Global Tranche Revolving Loans and Global
Tranche LC Exposure, in each case denominated in Foreign Currencies, shall not
exceed the Foreign Currency Sublimit. The Company may, at any time and from time
to time, reduce the Letter of Credit Commitment of any Issuing Bank with the
consent of such Issuing Bank; provided that the Company shall not reduce the
Letter of Credit Commitment of any Issuing Bank if, after giving effect of such
reduction, the conditions set forth in the immediately preceding clauses (i)
through (vii) shall not be satisfied.
(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the relevant Issuing Bank to the
beneficiary thereof) at or prior to the close of business on the earlier of
(i) the date one year after the date of the issuance of such Letter of Credit
(or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (ii) the date that is five (5) Business Days prior to
the Revolving Maturity Date; provided that any Letter of Credit with a one-year
tenor may contain customary automatic renewal provisions agreed upon by the
Company and the relevant Issuing Bank that provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referenced in clause (ii) above), subject to a right on the part of such Issuing
Bank to prevent any such renewal from occurring by giving notice to the
beneficiary in advance of any such renewal.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the relevant Issuing Bank or any Revolving Lender in respect of
the Tranche under which such Letter of Credit is issued (each such Revolving
Lender, an “Applicable Lender”), the relevant Issuing Bank hereby grants to each
Applicable Lender, and each Applicable Lender hereby acquires from the relevant
Issuing Bank, a participation in such Letter of Credit equal to such Applicable
Lender’s Applicable Percentage of the aggregate Dollar Amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Applicable Lender hereby absolutely and unconditionally agrees
to pay to the Administrative Agent, for the account of the relevant Issuing
Bank, such Applicable Lender’s Applicable Percentage of each LC Disbursement
made by such Issuing Bank and not reimbursed by the Company on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Company for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
(e)    Reimbursement. If the relevant Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Company shall reimburse such
LC Disbursement by paying to the Administrative Agent in Dollars the Dollar
Amount equal to such LC Disbursement, calculated as of the date such Issuing
Bank made such LC Disbursement (or if such Issuing Bank shall so elect in its
sole discretion by notice to the Company, in such other Agreed Currency which
was paid by such Issuing Bank pursuant to such LC Disbursement in an amount
equal to such LC Disbursement) not later than 12:00 noon, Local Time, on the
date that such LC Disbursement is made, if the Company shall have received
notice of such LC Disbursement prior to 10:00 a.m., Local Time, on such date,
or, if such notice has not been received by the Company prior to such time on
such date, then not later than 12:00 noon, Local Time, on the Business Day
immediately following the day that the Company receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than the Dollar Amount of $1,000,000, the
Company may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or 2.05 that such payment be financed with (i) to
the extent such LC Disbursement was made in Dollars, an ABR Revolving Borrowing,
Eurocurrency Revolving Borrowing or Dollar Swingline Loan in an amount equal to
such LC Disbursement or (ii) to the extent that such LC Disbursement was made in
a Foreign Currency, a Eurocurrency Revolving Borrowing in such Foreign Currency
in an amount equal to such LC Disbursement and, in each case, to the extent so
financed, the Company’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing,


38

--------------------------------------------------------------------------------




Eurocurrency Revolving Borrowing or Dollar Swingline Loan, as applicable. If the
Company fails to make such payment when due, the Administrative Agent shall
notify each Applicable Lender of the applicable LC Disbursement, the payment
then due from the Company in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Applicable
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Company, in the same manner as provided in Section
2.07 with respect to Loans made by such Lender (and Section 2.07 shall apply,
mutatis mutandis, to the payment obligations of the Applicable Lenders), and the
Administrative Agent shall promptly pay to the relevant Issuing Bank the amounts
so received by it from the Applicable Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Company pursuant to this paragraph,
the Administrative Agent shall distribute such payment to such Issuing Bank or,
to the extent that Applicable Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear. Any payment made by an Applicable Lender
pursuant to this paragraph to reimburse the relevant Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Dollar
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Company of its obligation to reimburse such LC Disbursement. If the
Company’s reimbursement of, or obligation to reimburse, any amounts in any
Foreign Currency would subject the Administrative Agent, any Issuing Bank or any
Global Tranche Lender to any stamp duty, ad valorem charge or similar tax that
would not be payable if such reimbursement were made or required to be made in
Dollars, the Company shall, at its option, either (x) pay the amount of any such
tax requested by the Administrative Agent, the relevant Issuing Bank or the
relevant Global Tranche Lender or (y) reimburse each LC Disbursement made in
such Foreign Currency in Dollars, in an amount equal to the Dollar Amount
thereof calculated on the date such LC Disbursement is made.
(f)    Obligations Absolute. The Company’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any Letter of Credit Agreement or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) any
payment by the relevant Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor the Issuing Banks, nor any
of their Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
relevant Issuing Bank; provided that the foregoing shall not be construed to
excuse the relevant Issuing Bank from liability to the Company to the extent of
any direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Company to the
extent permitted by applicable law) suffered by the Company that are caused by
the such Issuing Bank’s failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of such Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, each Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.


39

--------------------------------------------------------------------------------




(g)    Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse such
Issuing Bank and the Applicable Lenders with respect to any such LC
Disbursement.
(h)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the Company shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the reimbursement is due and payable, at the rate
per annum then applicable to ABR Revolving Loans (or in the case such LC
Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Spread
with respect to Eurocurrency Revolving Loans) and such interest shall be due and
payable on the date when such reimbursement is payable; provided that, if the
Company fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the relevant
Issuing Bank, except that interest accrued on and after the date of payment by
any Applicable Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of such Applicable Lender to the
extent of such payment.
(i)    Replacement of Issuing Bank. (A) Any Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of any Issuing Bank.
At the time any such replacement shall become effective, the Company shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(B) Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Company and the Revolving
Lenders, in which case, such Issuing Bank shall be replaced in accordance with
Section 2.06(i)(A) above.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Company shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the Dollar Amount of the LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that (i) the portions of such
amount attributable to undrawn Foreign Currency Letters of Credit or LC
Disbursements in a Foreign Currency that the Company is not late in reimbursing
shall be deposited in the applicable Foreign Currencies in the actual amounts of
such undrawn Letters of Credit and LC Disbursements and (ii) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Company described in clause (f) of Article VII. For the purposes of this
paragraph, the Dollar Amount of the Foreign Currency LC Exposure shall be
calculated on the date notice demanding cash collateralization is delivered to
the Company. The Company also shall deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.11(b). Such deposit shall
be held by the Administrative


40

--------------------------------------------------------------------------------




Agent as collateral for the payment and performance of the Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Company hereby grants
the Administrative Agent a security interest in the LC Collateral Account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Company’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the relevant Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Company for the LC Exposure
at such time or, if the maturity of the Loans has been accelerated (but subject
to the consent of Revolving Lenders with LC Exposure representing greater than
50% of the total LC Exposure), be applied to satisfy other Obligations. If the
Company is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Company within three (3) Business
Days after all Events of Default have been cured or waived.
(k)    LC Exposure Determination. For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms provides for one or more automatic
increases in the stated amount thereof, shall be deemed to be the maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at the time of
determination.
(l)    Issuing Bank Agreements. Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) on or prior to each Business Day on which such
Issuing Bank expects to issue, amend, renew or extend any Letter of Credit, the
date of such issuance, amendment, renewal or extension, and the aggregate face
amount of the Letters of Credit to be issued, amended, renewed or extended by it
and outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), (ii) on any
Business Day on which the Company fails to reimburse any amount required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount and currency of such payment in respect of Letters of Credit and (iii) on
any other Business Day, such other information as the Administrative Agent shall
reasonably request.
(m)    Letters of Credit Issued for Account of Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder supports any obligations
of, or is for the account of, a Subsidiary, or states that a Subsidiary is the
“account party,” “applicant,” “customer,” “instructing party,” or the like of or
for such Letter of Credit, and without derogating from any rights of the
relevant Issuing Bank (whether arising by contract, at law, in equity or
otherwise) against such Subsidiary in respect of such Letter of Credit, the
Company (i) shall reimburse, indemnify and compensate the relevant Issuing Bank
hereunder for such Letter of Credit (including to reimburse any and all drawings
thereunder) as if such Letter of Credit had been issued solely for the account
of the Company and (ii) irrevocably waives any and all defenses that might
otherwise be available to it as a guarantor or surety of any or all of the
obligations of such Subsidiary in respect of such Letter of Credit.  The Company
hereby acknowledges that the issuance of such Letters of Credit for its
Subsidiaries inures to the benefit of the Company, and that the Company’s
business derives substantial benefits from the businesses of such Subsidiaries.
SECTION 2.07.    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof solely by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
2:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that (1) Tranche A Term Loans shall be made as provided in
Section 2.01(c) and (2) Swingline Loans shall be made as provided in
Section 2.05. Except in respect of the provisions of this Agreement covering the
reimbursement of Letters of Credit, the Administrative Agent will make such
Loans available to the relevant Borrower by promptly crediting the funds so
received in the aforesaid account of the Administrative Agent to (x) an account
of such Borrower maintained with the Administrative Agent and designated by such
Borrower in


41

--------------------------------------------------------------------------------




the applicable Borrowing Request, in the case of Loans denominated in Dollars
and (y) an account of such Borrower in the relevant jurisdiction and designated
by such Borrower in the applicable Borrowing Request, in the case of Loans
denominated in a Foreign Currency; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the relevant Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or in the case of an ABR Borrowing,
prior to 2:00 p.m., New York City time, on the date of such Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
relevant Borrower a corresponding amount. In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and such Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
FRBNY Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation (including without limitation
the Overnight Foreign Currency Rate in the case of Loans denominated in a
Foreign Currency) or (ii) in the case of such Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
SECTION 2.08.    Interest Elections. (a) Each Borrowing initially shall be of
the Type and Class specified in the applicable Borrowing Request and, in the
case of a Eurocurrency Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the relevant Borrower may elect
to convert such Borrowing to a different Type or to continue such Borrowing and,
in the case of a Eurocurrency Borrowing, may elect Interest Periods therefor,
all as provided in this Section. A Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.
(b)    To make an election pursuant to this Section, a Borrower, or the Company
on its behalf, shall notify the Administrative Agent of such election (by
irrevocable written notice via an Interest Election Request signed by such
Borrower, or the Company on its behalf) by the time that a Borrowing Request
would be required under Section 2.03 if such Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Notwithstanding any contrary provision herein, this
Section shall not be construed to permit any Borrower to (i) change the currency
of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans that does
not comply with Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of
a Type not available under the Class of Commitments pursuant to which such
Borrowing was made.
(c)    Each Interest Election Request shall specify the following information in
compliance with Section 2.02:
(i)    the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing and, in the case of a Borrowing consisting of Revolving
Loans, whether (subject to the requirements of


42

--------------------------------------------------------------------------------




Section 2.02(d)(ii)) such Borrowing is to be a US Tranche Revolving Borrowing or
Global Tranche Revolving Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the relevant Borrower (or the Company on its behalf) fails to deliver
a timely Interest Election Request with respect to a Eurocurrency Borrowing
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period
(i) in the case of a Borrowing denominated in Dollars, such Borrowing shall be
converted to an ABR Borrowing and (ii) in the case of a Borrowing denominated in
a Foreign Currency in respect of which the applicable Borrower shall have failed
to deliver an Interest Election Request prior to the third (3rd) Business Day
preceding the end of such Interest Period, such Borrowing shall automatically
continue as a Eurocurrency Borrowing in the same Agreed Currency with an
Interest Period of one month unless such Eurocurrency Borrowing is or was repaid
in accordance with Section 2.11. Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Company, then, so
long as an Event of Default is continuing (i) no outstanding Borrowing
denominated in Dollars may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Borrowing denominated in
Dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) unless repaid, each Eurocurrency Borrowing
denominated in a Foreign Currency shall automatically be continued as a
Eurocurrency Borrowing with an Interest Period of one month.
SECTION 2.09.    Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Tranche A Term Loan Commitments shall terminate at 3:00 p.m.
(New York City time) on the Effective Date and (ii) the Revolving Commitments
shall terminate on the Revolving Maturity Date.
(b)    The Company may at any time terminate, or from time to time reduce, the
Revolving Commitments of any Class; provided that (i) each reduction of the
Revolving Commitments of any Class shall be in an amount that is an integral
multiple of $1,000,000 and not less than $1,000,000, (ii) the Company shall not
terminate or reduce the US Tranche Commitments if, after giving effect to any
concurrent prepayment of the US Tranche Revolving Loans in accordance with
Section 2.11, the Dollar Amount of the sum of the total US Tranche Revolving
Credit Exposures would exceed the aggregate US Tranche Commitments and (iii) the
Company shall not terminate or reduce the Global Tranche Commitments if, after
giving effect to any concurrent prepayment of the Global Tranche Revolving Loans
in accordance with Section 2.11, the Dollar Amount of the sum of the total
Global Tranche Revolving Credit Exposures would exceed the aggregate Global
Tranche Commitments.
(c)    The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments of any Class delivered by the Company may state
that such notice is conditioned upon the effectiveness of other credit
facilities or other transactions specified therein, in which case such notice
may be revoked by the Company (by notice to the Administrative Agent on or prior
to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.


43

--------------------------------------------------------------------------------




SECTION 2.10.    Repayment and Amortization of Loans; Evidence of Debt. (a) Each
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Revolving Lender the then unpaid principal amount of
each Revolving Loan made to such Borrower on the Revolving Maturity Date in the
currency of such Loan and (ii) in the case of the each Borrower, to the
Swingline Lender the then unpaid principal amount of each Swingline Loan made to
such Borrower on the earlier of the Revolving Maturity Date and the first date
after such Swingline Loan is made to such Borrower that is the 15th or last day
of a calendar month and is at least two (2) Business Days after such Swingline
Loan is made; provided that on each date that a Global Tranche Revolving
Borrowing is made, each Borrower shall repay all Swingline Loans made to such
Borrower then outstanding and the proceeds of any such Borrowing shall be
applied by the Administrative Agent to repay any Swingline Loans outstanding.
The Company shall repay Tranche A Term Loans on the last day of each calendar
quarter (commencing with the calendar quarter ending September 30, 2018) in an
amount equal to $10,000,000 (as adjusted from time to time pursuant to
Section 2.11(a)). To the extent not previously repaid, all unpaid Tranche A Term
Loans shall be paid in full in Dollars by the Company on the Tranche A Term Loan
Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence absent manifest error of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the Obligations.
(e)    Any Lender may request that Loans made by it to any Borrower be evidenced
by a promissory note (each, a “Note”). In such event, the relevant Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
such Lender and its registered assigns and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such Note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more Notes in such form.
(f)    The Company shall repay Incremental Term Loans of any Series in such
amounts and on such date or dates as shall be specified therefor in the
Incremental Facility Agreement establishing the Incremental Term Loan
Commitments of such Series.
SECTION 2.11.    Prepayment of Loans.
(a)    Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty (but
subject to break funding payments required by Section 2.16) subject to prior
notice in accordance with the provisions of this Section 2.11(a). The applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by written notice (promptly followed by telephonic
confirmation of such request) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 1:00 p.m., Local Time,
three (3) Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 1:00 p.m., New York City time, on
the date of prepayment or (iii) in the case of prepayment of a Swingline Loan,
not later than 1:00 p.m., New York City time, on the date of prepayment. Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated


44

--------------------------------------------------------------------------------




by Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Revolving Borrowing shall be applied ratably to the Revolving
Loans included in the prepaid Revolving Borrowing, and each voluntary prepayment
of a Tranche A Term Loan Borrowing shall be applied ratably to the Tranche A
Term Loans included in the prepaid Tranche A Term Loan Borrowing in such order
of application as directed by the Company. Prepayments shall be accompanied by
(i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments pursuant to Section 2.16.
(b)    If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the aggregate Revolving Commitments,
(B) the sum of the aggregate principal Dollar Amount of all of the Revolving
Credit Exposures of any Class (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the aggregate Revolving Commitments
of such Class, (C) the sum of the aggregate principal Dollar Amount of all of
the outstanding Global Tranche Revolving Credit Exposures denominated in Foreign
Currencies (the “Foreign Currency Exposure”) (calculated as of the most recent
Computation Date with respect to each such Credit Event) exceeds the Foreign
Currency Sublimit or (D) the sum of the aggregate principal Dollar Amount of all
of the Revolving Credit Exposures (calculated, with respect to those Credit
Events denominated in Foreign Currencies, as of the most recent Computation Date
with respect to each such Credit Event) in respect of the Foreign Subsidiary
Borrowers (the “Foreign Borrower Exposure”) exceeds the Foreign Borrower
Sublimit or (ii) solely as a result of fluctuations in currency exchange rates,
(A) the sum of the aggregate principal Dollar Amount of all of the Revolving
Credit Exposures (so calculated) exceeds 105% of the aggregate Revolving
Commitments, (B) the sum of the aggregate principal Dollar Amount of all of the
Global Tranche Revolving Credit Exposures (so calculated) exceeds 105% of the
aggregate Global Tranche Commitments, (C) the Foreign Currency Exposure, as of
the most recent Computation Date with respect to each such Credit Event, exceeds
105% of the Foreign Currency Sublimit or (D) the Foreign Borrower Exposure, as
of the most recent Computation Date with respect to each such Credit Event,
exceeds 105% of the Foreign Borrower Sublimit, the Borrowers shall in each case
immediately repay Revolving Borrowings or cash collateralize LC Exposure in an
account with the Administrative Agent pursuant to Section 2.06(j), as
applicable, in an aggregate principal amount sufficient to cause (w) the
aggregate Dollar Amount of all Revolving Credit Exposures (so calculated) to be
less than or equal to the aggregate Revolving Commitments, (x) the aggregate
Dollar Amount of all Revolving Credit Exposures (so calculated) of each Class to
be less than or equal to the aggregate Revolving Commitments of such Class,
(y) the Foreign Currency Exposure to be less than or equal to the Foreign
Currency Sublimit and (z) the Foreign Borrower Exposure to be less than or equal
to the Foreign Borrower Sublimit, as applicable.
SECTION 2.12.    Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Revolving Lender a facility fee, which shall accrue at
the Applicable Facility Fee Rate on the daily amount of the Revolving Commitment
of such Lender (whether used or unused) during the period from and including the
Effective Date to but excluding the date on which such Revolving Commitment
terminates; provided that, if such Lender continues to have any Revolving Credit
Exposure after its Revolving Commitment terminates, then such facility fee shall
continue to accrue on the daily amount of such Lender’s Revolving Credit
Exposure from and including the date on which its Revolving Commitment
terminates to but excluding the date on which such Lender ceases to have any
Revolving Credit Exposure. Accrued facility fees shall be payable in arrears on
the third (3rd) Business Day following the last day of March, June, September
and December of each year and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any facility fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand. All facility fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(b)    The Company agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at


45

--------------------------------------------------------------------------------




the same Applicable Spread used to determine the interest rate applicable to
Eurocurrency Revolving Loans on the average daily Dollar Amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Revolving Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure and (ii) to the relevant Issuing Bank for its own account a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
Dollar Amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by such
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as such Issuing
Bank’s standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third (3rd) Business
Day following such last day, commencing on the first such date to occur after
the Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand.
Any other fees payable to any Issuing Bank pursuant to this paragraph shall be
payable within ten (10) days after written demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). Participation fees and fronting fees in respect of
Letters of Credit denominated in Dollars shall be paid in Dollars, and
participation fees and fronting fees in respect of Letters of Credit denominated
in a Foreign Currency shall be paid in such Foreign Currency.
(c)    The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the applicable Lenders. Fees paid shall not be refundable
absent manifest error in the calculation thereof.
SECTION 2.13.    Interest. (a) (i) The Loans comprising each ABR Borrowing
(other than a Dollar Swingline Loan) shall bear interest at the Alternate Base
Rate plus the Applicable Spread for ABR Borrowings. (ii) each Dollar Swingline
Loan shall bear interest at the Dollar Swingline Rate (iii) Each euro Swingline
Loan shall bear interest at the euro Swingline Rate. (iv) Each Canadian
Swingline Loan shall bear interest at the Canadian Swingline Rate.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Spread.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the


46

--------------------------------------------------------------------------------




end of the current Interest Period therefor, accrued interest on such Loan shall
be payable on the effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of
360 days, except that interest (i) (A) computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate and
(B) computed by reference to the CDOR Rate, in each case shall be computed on
the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of 365 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
(f)    For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or any fee to be paid hereunder or in connection herewith
by a Canadian Borrower is to be calculated on the basis of a 360-, 365- or
366-day year, the yearly rate of interest to which the rate used in such
calculation is equivalent is the rate so used multiplied by the actual number of
days in the calendar year in which the same is to be ascertained and divided by
360, 365 or 366, as applicable. The rates of interest under this Agreement are
nominal rates, and not effective rates or yields. The principle of deemed
reinvestment of interest does not apply to any interest calculation under this
Agreement.
(g)    Each Canadian Borrower acknowledges and confirms that:
(i)    clause (f) above satisfies the requirements of Section 4 of the Interest
Act (Canada) to the extent it applies to the expression or statement of any
interest payable under any Loan Document; and
(ii)    such Canadian Borrower is able to calculate the yearly rate or
percentage of interest payable under any Loan Document based upon the
methodology set out in clause (f) above.
(h)    Each Canadian Borrower agrees not to, and to cause each Loan Party not
to, plead or assert, whether by way of defence or otherwise, in any proceeding
relating to the Loan Documents, that the interest payable thereunder and the
calculation thereof has not been adequately disclosed to any Loan Party, whether
pursuant to Section 4 of the Interest Act (Canada) or any other applicable law
or legal principle.
(i)    Notwithstanding anything to the contrary contained in this Agreement, if
the amount of interest payable under any Loan Document is reduced by virtue of
the application of Section 4 of the Interest Act (Canada), then each Canadian
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, if an Event of Default described in
clause (f) of Article VII shall have occurred and be continuing, automatically
and without further action by the Administrative Agent), an amount equal to the
amount of such reduction.
(j)    If any provision of this Agreement would oblige a Canadian Borrower to
make any payment of interest or other amount payable to any Secured Party in an
amount or calculated at a rate which would be prohibited by law or would result
in a receipt by that Secured Party of “interest” at a “criminal rate” (as such
terms are construed under the Criminal Code (Canada)), then, notwithstanding
such provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by applicable law or so result in a receipt by
that Secured Party of “interest” at a “criminal rate”, such adjustment to be
effected, to the extent necessary (but only to the extent necessary), as
follows:
(i)    first, by reducing the amount or rate of interest; and


47

--------------------------------------------------------------------------------




(ii)    thereafter, by reducing any fees, commissions, costs, expenses, premiums
and other amounts required to be paid which would constitute interest for
purposes of section 347 of the Criminal Code (Canada).
SECTION 2.14.    Alternate Rate of Interest.
(a)    If at the time that the Administrative Agent shall seek to determine the
applicable Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing, the applicable Screen Rate shall not be available for
such Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the Reference Bank Rate shall be the LIBO Rate (or the CDOR Rate, as applicable)
for such Interest Period for such Eurocurrency Borrowing; provided that if less
than two Reference Banks shall supply a rate to the Administrative Agent for
purposes of determining the LIBO Rate (or the CDOR Rate, as applicable) for such
Eurocurrency Borrowing, (i) if such Borrowing shall be requested in Dollars,
then such Borrowing shall be made as an ABR Borrowing and (ii) if such Borrowing
shall be requested in any Foreign Currency, the LIBO Rate shall be equal to the
rate determined by the Administrative Agent in its reasonable discretion after
consultation with the Company and consented to in writing by the Required
Lenders (the “Alternative Rate”); provided, however, that until such time as the
applicable Alternative Rate shall be determined and so consented to by the
Required Lenders, Borrowings shall not be available in such Foreign Currency. It
is hereby understood and agreed that, notwithstanding anything to the foregoing
set forth in this Section 2.14(a), if at any time the conditions set forth in
Section 2.14(c)(i) or (ii) are in effect, the provisions of this Section 2.14(a)
shall no longer be applicable for any purpose of determining any alternative
rate of interest under this Agreement and Section 2.14(c) shall instead be
applicable for all purposes of determining any alternative rate of interest
under this Agreement.
(b)    If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
(i)    the Administrative Agent reasonably determines (which determination shall
be conclusive and binding absent manifest error) that adequate and reasonable
means do not exist for ascertaining the Adjusted LIBO Rate, the LIBO Rate or the
CDOR Rate, as applicable (including, without limitation, because the applicable
Screen Rate is not available or published on a current basis), for a Loan in the
applicable currency or for the applicable Interest Period; or
(ii)    the Administrative Agent is advised by the Majority in Interest of the
Lenders of any Class in their reasonable determination that the Adjusted LIBO
Rate, the LIBO Rate or the CDOR Rate, as applicable, for a Loan in the
applicable currency or for the applicable Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing in
the applicable currency or for the applicable Interest Period, as the case may
be, shall be ineffective, (ii) if any Borrowing Request requests a Eurocurrency
Borrowing in Dollars, such Borrowing shall be made as an ABR Borrowing and (iii)
if any Borrowing Request requests a Eurocurrency Borrowing in a Foreign
Currency, then the LIBO Rate (or the CDOR Rate, as applicable) for such
Eurocurrency Borrowing shall be the applicable Alternative Rate; provided that
if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.
(c)    Notwithstanding the foregoing, if at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 2.14(b)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 2.14(b)(i) have not arisen but (w) the supervisor for the
administrator of the applicable Screen Rate has


48

--------------------------------------------------------------------------------




made a public statement that the administrator of such Screen Rate is insolvent
(and there is no successor administrator that will continue publication of such
Screen Rate), (x) the administrator of the applicable Screen Rate has made a
public statement identifying a specific date after which such Screen Rate will
permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of such Screen Rate), (y)
the supervisor for the administrator of the applicable Screen Rate has made a
public statement identifying a specific date after which such Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the applicable Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the applicable Screen Rate may no longer
be used for determining interest rates for loans, then the Administrative Agent
and the Company shall endeavor to establish an alternate rate of interest to the
LIBO Rate (or the CDOR Rate, as applicable) that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable; provided that, if
such alternate rate of interest as so determined would be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. Notwithstanding
anything to the contrary in Section 9.02, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five (5)
Business Days of the date notice of such alternate rate of interest is provided
to the Lenders, a written notice from the Required Lenders stating that such
Required Lenders object to such amendment. Until an alternate rate of interest
shall be determined in accordance with this Section 2.14(c) (but, in the case of
the circumstances described in clause (ii) of the first sentence of this Section
2.14(c), only to the extent the applicable Screen Rate for the applicable
currency and such Interest Period is not available or published at such time on
a current basis), (x) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurocurrency
Borrowing in the applicable currency or for the applicable Interest Period, as
the case may be, shall be ineffective, (y) if any Borrowing Request requests a
Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an ABR
Borrowing and (z) if any Borrowing Request requests a Eurocurrency Borrowing in
a Foreign Currency, then such request shall be ineffective.
SECTION 2.15.    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or any Issuing Bank;
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes
and (B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder, whether of principal, interest or otherwise,
then the applicable Borrower will pay to such Lender, such Issuing Bank or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such


49

--------------------------------------------------------------------------------




Issuing Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s
holding company, if any, as a consequence of this Agreement, the Commitments of
or the Loans made by, or participations in Letters of Credit or Swingline Loans
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the applicable Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth, in reasonable
detail, the basis and calculation of the amount or amounts necessary to
compensate such Lender or such Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Company and shall be conclusive absent manifest error. The Company shall
pay, or cause the other Borrowers to pay, such Lender or such Issuing Bank, as
the case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19 or the CAM Exchange, then, in
any such event, the Borrowers shall compensate each Lender for the loss, cost
and expense attributable to such event. Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate (together with a reasonably
detailed explanation of the calculation thereof) of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the applicable Borrower and shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.
SECTION 2.17.    Taxes. (a) Payments Free of Taxes. Any and all payments by or
on account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority


50

--------------------------------------------------------------------------------




in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.17) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Borrowers. The relevant Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for, Other
Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the relevant Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


51

--------------------------------------------------------------------------------




(ii)    Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal
backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;


(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed copies of IRS Form W-8ECI;


(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or


(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
D-2 or Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


52

--------------------------------------------------------------------------------




(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    [Intentionally Omitted].
(i)    [Intentionally Omitted].
(j)    [Intentionally Omitted].
(k)    GST/HST.    
(i)    All amounts set out or expressed in a Loan Document to be payable by any
Party to a Recipient which (in whole or in part) constitute the consideration
for any supply or supplies for GST/HST purposes shall be deemed to be exclusive
of any GST/HST which is chargeable on such supply or supplies. The Party shall
be responsible for paying such GST/HST. If the Recipient is required to account
to the relevant tax authority for the GST/HST, that Party shall pay to such
Recipient, as applicable (in addition to and at the same time as paying any
other consideration for such supply) an amount equal to the amount of such
GST/HST, against proper invoice from the Recipient, separately indicating the
amount of the GST/HST and the Recipient’s GST/HST registration number.


53

--------------------------------------------------------------------------------




(ii)    Where a Loan Document requires any Party to reimburse or indemnify a
Recipient for any cost or expense, that Party shall reimburse or indemnify (as
the case may be) such Recipient for the full amount of such cost or expense net
of any GST/HST that the Recipient reasonably determines that is recoverable to
the Recipient as an input tax credit or refund from the relevant tax authority.
(l)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(m)    Certain FATCA Matters. For purposes of determining withholding Taxes
imposed under FATCA, the Loan Parties and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement and the Loans as not qualifying as “grandfathered obligations” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
(n)    Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes each Issuing Bank and the term “applicable law” includes FATCA.
SECTION 2.18.    Payments Generally; Allocations of Proceeds; Pro Rata
Treatment; Sharing of Set-offs.
(a)    Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars, 12:00 noon, New York City
time and (ii) in the case of payments denominated in a Foreign Currency, 12:00
noon, Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off, recoupment or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has been converted to euro, in euro) and (ii) to
the Administrative Agent at its offices at 500 Stanton Christiana Road, NCC5,
Floor 01, Newark, Delaware 19713-2107 or, in the case of a Credit Event
denominated in a Foreign Currency, the Administrative Agent’s Eurocurrency
Payment Office for such currency, except payments to be made directly to any
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments denominated in the same currency received by it for the account of
any other Person to the appropriate recipient promptly following receipt
thereof. If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. Notwithstanding the foregoing
provisions of this Section, if, after the making of any Credit Event in any
Foreign Currency, currency control or exchange regulations are imposed in the
country which issues such currency with the result that the type of currency in
which the Credit Event was made (the “Original Currency”) no longer exists or
any Borrower is not able to make payment to the Administrative Agent for the
account of the Lenders in such Original Currency, then all payments to be made
by such Borrower hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of repayment) of
such payment due, it being the intention of the parties hereto that the
Borrowers take all risks of the imposition of any such currency control or
exchange regulations.
(b)    Any proceeds of Collateral received by the Administrative Agent pursuant
to the terms of any Guarantee and Collateral Agreement shall be applied as
provided in such Guarantee and Collateral Agreement. Notwithstanding anything to
the contrary contained in this Agreement, unless so directed by the Company, or
unless a Default is in existence, none of the Administrative Agent or any Lender
shall apply any payment which it receives to any Eurocurrency Loan of a Class,
except (a) on the expiration date of the Interest Period applicable to any such
Eurocurrency Loan or (b) in the event, and only to the extent, that there are no


54

--------------------------------------------------------------------------------




outstanding ABR Loans of the same Class and, in any event, the Borrowers shall
pay the break funding payment required in accordance with Section 2.16. The
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Obligations.
(c)    [Intentionally Omitted].
(d)    If, except as expressly provided herein, any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement, (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply) or (C) transactions
described in or otherwise in connection with an Incremental Facility Amendment.
Each Borrower consents to the foregoing and agrees that, to the extent permitted
by applicable law, any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
(e)    Unless the Administrative Agent shall have received notice from the
relevant Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the relevant Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the relevant Issuing Bank, as the case may be, the amount due. In
such event, if such Borrower has not in fact made such payment, then each of the
Lenders or the relevant Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the FRBNY Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency).
(f)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.


55

--------------------------------------------------------------------------------




SECTION 2.19.    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)    If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 (other than amounts in respect of Other Taxes or GST/HST) or
(iii) any Lender becomes a Defaulting Lender, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.15 or
2.17) and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and if a Revolving Commitment is being
assigned, the Issuing Banks and the Swingline Lender), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Company to require
such assignment and delegation cease to apply. Each party hereto agrees that an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Company, the Administrative Agent and
the assignee (or, to the extent applicable, an agreement incorporating an
Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are
participants), and the Lender required to make such assignment need not be a
party thereto in order for such assignment to be effective and shall be deemed
to have consented to and be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender, provided that any
such documents shall be without recourse to or warranty by the parties thereto.
SECTION 2.20.    Incremental Facilities.
(a)    The Company may on one or more occasions, by written notice to the
Administrative Agent, request (i) during the Availability Period, the
establishment of Incremental Revolving Commitments in respect of the Global
Tranche Commitments and/or the US Tranche Commitments and/or (ii) the
establishment of Incremental Term Loan Commitments. Each such notice shall
specify (A) the date on which the Company proposes that the Incremental
Revolving Commitments or the Incremental Term Loan Commitments, as applicable,
shall be effective, which shall be a date not less than ten (10) Business Days
(or such shorter period as may be agreed to by the Administrative Agent) after
the date on which such notice is delivered to the Administrative Agent, and (B)
the amount of the Incremental Revolving Commitments or Incremental Term Loan
Commitments, as applicable, being requested (it being agreed that (x) any Lender
approached to provide any Incremental Revolving Commitment or Incremental Term
Loan Commitment may elect or decline, in its sole discretion, to provide such
Incremental Revolving Commitment or Incremental Term Loan Commitment and (y) any
Person that the Company proposes to become an Incremental Lender, if such Person
is not then a Lender,


56

--------------------------------------------------------------------------------




must be reasonably acceptable to the Administrative Agent and, in the case of
any proposed Incremental Revolving Lender, the Issuing Banks and the Swingline
Lender). Notwithstanding anything herein to the contrary, the aggregate Dollar
Amount (calculated based on the Dollar Amount of such Indebtedness on the date
such Indebtedness was incurred, in the case of Incremental Term Loan
Commitments, or first committed, in the case of Incremental Revolving
Commitments) of all Incremental Revolving Commitments and Incremental Term Loan
Commitments established pursuant to this Section 2.20, together with the
aggregate Dollar Amount (calculated based on the Dollar Amount of such
Indebtedness on the date such Indebtedness is incurred) of all Incremental
Equivalent Notes previously (or substantially simultaneously) incurred pursuant
to Section 6.05(n), shall not exceed the sum of (A) $500,000,000 plus (B) the
amount of any voluntary prepayments of the Term Loans and voluntary permanent
reductions of the Revolving Commitments effected after the Effective Date (it
being understood that any prepayment of Term Loans with the proceeds of
substantially concurrent borrowings of new Loans hereunder or any reduction of
Revolving Commitments in connection with a substantially concurrent issuance of
new revolving commitments hereunder shall not increase the calculation of the
amount under this clause (B)) plus (C) unlimited additional Incremental
Revolving Commitments, Incremental Term Loan Commitments and Incremental
Equivalent Notes so long as, after giving pro forma effect thereto (assuming
that any such Incremental Revolving Commitments are drawn in full, but excluding
the cash proceeds of any such Incremental Term Loans, Incremental Revolving
Commitments and Incremental Equivalent Notes for purposes of netting cash and
Cash Equivalents in the calculation of the Leverage Ratio), the Leverage Ratio
shall not exceed 3.50 to 1.00 (other than to the extent such Incremental
Revolving Commitments, Incremental Term Loan Commitments and/or Incremental
Equivalent Notes are incurred pursuant to this clause (C) concurrently with the
incurrence of Incremental Revolving Commitments, Incremental Term Loan
Commitments and/or Incremental Equivalent Notes in reliance on clause (A) of
this sentence, in which case the Leverage Ratio shall be permitted to exceed
3.50 to 1.00 to the extent of such Incremental Revolving Commitments,
Incremental Term Loan Commitments and/or Incremental Equivalent Notes incurred
in reliance on such clause (A)); provided that, for the avoidance of doubt,
Incremental Revolving Commitments, Incremental Term Loan Commitments and
Incremental Equivalent Notes may be incurred pursuant to this clause (C) prior
to utilization of the amount set forth in clause (A) of this sentence.
(b)    The terms and conditions of any Incremental Revolving Commitment and
Loans and other extensions of credit to be made thereunder shall be identical to
those of the Revolving Commitments and Loans and other extensions of credit made
thereunder (including the Tranche under which such Incremental Revolving
Commitment is being effected), and shall be treated as a single Class with such
Revolving Commitments and Loans under such Tranche. The terms and conditions of
any Incremental Term Loan Commitments and the Incremental Term Loans to be made
thereunder shall be, except as otherwise set forth herein or in the applicable
Incremental Facility Agreement, identical to those of the Tranche A Term Loan
Commitments and the Tranche A Term Loans; provided that (i) the interest rate
margins with respect to any Incremental Term Loans shall be as agreed by the
Company and the lenders in respect thereof, (ii) any Incremental Term Loan shall
have terms, in the Company’s reasonable judgment, customary for a term loan of
such type under then-existing market convention, (iii) subject to clause (ii)
above, the amortization schedule with respect to any Incremental Term Loans
shall be as agreed by the Company and the lenders in respect thereof, provided
that the weighted average life to maturity of any Incremental Term Loans shall
be no shorter than the remaining weighted average life to maturity of the
Tranche A Terms Loans and Incremental Term Loans with the longest remaining
weighted average life to maturity, (iv) no Incremental Term Maturity Date with
respect to Incremental Term Loans shall be earlier than the Tranche A Term Loan
Maturity Date, (v) except as set forth above (or otherwise customary for
Incremental Term Loans of such type), the Incremental Term Loans shall be
treated no more favorably than the Tranche A Term Loans (in each case, including
with respect to mandatory and voluntary prepayments); provided that the
foregoing shall not apply to covenants or other provisions applicable only to
periods after the Latest Maturity Date in effect immediately prior to the
establishment of such Incremental Term Loans; provided further that any
Incremental Term Loans may add additional covenants or events of default not
otherwise applicable to the Tranche A Term Loans or covenants more restrictive
than the covenants applicable to the Tranche A Term Loans in each case prior to
the Latest Maturity Date in effect immediately prior to the establishment of
such Incremental Facility so long as all Lenders receive the benefits of such
additional covenants, events of default or more restrictive covenants (unless
such additional covenants, events of default or more restrictive covenants are
customarily


57

--------------------------------------------------------------------------------




limited to term loans of the type of such Incremental Term Loans), (vi) to the
extent the terms applicable to any Incremental Term Loans are inconsistent with
the terms applicable to the Tranche A Term Loans (except, in each case, as
otherwise permitted pursuant to this paragraph (b)), such terms shall be
reasonably satisfactory to the Administrative Agent, (vii) any Incremental Term
Loans shall have the same Guarantees as, shall rank pari passu with respect to
the Liens on the Collateral and in right of payment with the Loans (except to
the extent that the related Incremental Facility Agreement provides for such
Incremental Term Loans to be treated less favorably, in which case such
Incremental Term Loans shall be subject to a customary intercreditor agreement
in form and substance reasonably satisfactory to the Administrative Agent),
(viii), in the case of Incremental Term Loans marketed as term “B” loans to
institutional investors (“Incremental Term B Loans”), any Incremental Term Loan
Amendment with respect to Incremental Term B Loans may (A) include such features
as are, in the reasonable judgment of the Company and the Administrative Agent,
customarily applicable to such type of loans (including but not limited to the
ability to do refinancing amendments, extensions/loan modification offers and
repurchases of such Incremental Term B Loans and limitations on the
applicability of financial covenants to such Incremental Term B Loans) and (B)
may provide for additional Collateral hereunder so long as such Collateral is
shared on a pari passu basis with the Loans, (ix) any lenders holding
Incremental Term B Loans may agree in advance pursuant to an Incremental Term
Loan Amendment to certain modifications to the negative (but not financial
maintenance) covenants set forth in Article VI hereof so long as such
modifications shall not be applicable under this Agreement until such time as,
and to the extent that, the Required Lenders (calculated without giving effect
to the lenders holding such Incremental Term B Loans) have otherwise approved
such modifications. Any Incremental Term Loan Commitments established pursuant
to an Incremental Facility Agreement that have identical terms and conditions,
and any Incremental Term Loans made thereunder, shall be designated as a
separate series (each a “Series”) of Incremental Term Loan Commitments and
Incremental Term Loans for all purposes of this Agreement. Notwithstanding the
foregoing, in no event shall there be more than five (5) maturity dates in
respect of the Credit Facilities (including any Replacement Term Loans or
Replacement Revolving Facilities).
(c)    The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the Company, each
Incremental Lender providing such Incremental Commitments and the Administrative
Agent; provided that (other than with respect to the incurrence of Incremental
Term Loans the proceeds of which shall be used to consummate an acquisition
permitted by this Agreement for which the Company has determined, in good faith,
that limited conditionality is reasonably necessary (any such acquisition, a
“Limited Conditionality Acquisition”) as to which conditions (i) through (iii)
below shall not apply) no Incremental Commitments shall become effective unless
(i) no Default or Event of Default shall have occurred and be continuing on the
date of effectiveness thereof, both immediately prior to and immediately after
giving effect to such Incremental Commitments and the making of Loans and
issuance of Letters of Credit thereunder to be made on such date, (ii) on the
date of effectiveness thereof, the representations and warranties of each Loan
Party set forth in the Loan Documents shall be true and correct in all material
respects (or, in the case of any representation or warranty qualified by
materiality or Material Adverse Effect, in all respects) on and as of such date,
(iii) after giving effect to such Incremental Commitments and the making of
Loans and other extensions of credit thereunder to be made on the date of
effectiveness thereof (and assuming, in the case of any Incremental Revolving
Commitments to be made on the date of effectiveness thereof, that such
Incremental Revolving Commitments are fully drawn), the Company shall be in pro
forma compliance with the financial covenants set forth in Sections 5.09 and
5.10, (iv) the Company shall make any payments required to be made pursuant to
Section 2.16 in connection with such Incremental Commitments and the related
transactions under this Section, and (v) the other conditions, if any, set forth
in the applicable Incremental Facility Agreement are satisfied; provided further
that no Incremental Term Loans in respect of a Limited Conditionality
Acquisition shall become effective unless (1) as of the date of execution of the
definitive acquisition documentation in respect of such Limited Conditionality
Acquisition (the “Limited Conditionality Acquisition Agreement”) by the parties
thereto, no Default or Event of Default shall have occurred and be continuing or
would result from entry into the Limited Conditionality Acquisition Agreement,
(2) as of the date of the borrowing of such Incremental Term Loans, no Event of
Default under clause (a) or (f) of Article VII is in existence immediately
before or after giving effect (including on a pro forma basis) to such borrowing
and to any concurrent transactions and any substantially concurrent use of
proceeds thereof, (3) the representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
(or, in the case of any representation or warranty


58

--------------------------------------------------------------------------------




qualified by materiality or Material Adverse Effect, in all respects) as of the
date of execution of the applicable Limited Conditionality Acquisition Agreement
by the parties thereto, (4) as of the date of the borrowing of such Incremental
Term Loans, customary “Sungard” representations and warranties (with such
representations and warranties to be reasonably determined by the Lenders
providing such Incremental Term Loans) shall be true and correct in all material
respects (or, in the case of any representation or warranty qualified by
materiality or Material Adverse Effect, in all respects) immediately prior to,
and after giving effect to, the incurrence of such Incremental Term Loans and
(5) as of the date of execution of the related Limited Conditionality
Acquisition Agreement by the parties thereto, the Company shall be in pro forma
compliance with the financial covenants set forth in Sections 5.09 and 5.10.
Each Incremental Facility Agreement may, without the consent of any Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section.
(d)    Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” (and a
Lender in respect of Commitments and Loans of the applicable Class) hereunder,
and henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and under the other Loan Documents, and (ii) in the
case of any Incremental Revolving Commitment in respect of any Class, (A) such
Incremental Revolving Commitment shall constitute (or, in the event such
Incremental Lender already has a Revolving Commitment, shall increase) the
Revolving Commitment of such Incremental Lender in respect of such Class and (B)
the total Revolving Commitments of such Class shall be increased by the amount
of such Incremental Revolving Commitment, in each case, subject to further
increase or reduction from time to time as set forth in the definition of the
term “Revolving Commitment.” For the avoidance of doubt, upon the effectiveness
of any Incremental Revolving Commitment, the Revolving Exposure of the
Incremental Revolving Lender holding such Commitment, and the Applicable
Percentage of all the Revolving Lenders, shall automatically be adjusted to give
effect thereto.
(e)    On the date of effectiveness of any Incremental Revolving Commitments of
any Class, each Revolving Lender of any applicable Class shall assign to each
Incremental Revolving Lender holding such Incremental Revolving Commitment, and
each such Incremental Revolving Lender shall purchase from each such Revolving
Lender of any applicable Class, at the principal amount thereof (together with
accrued interest), such interests in the Revolving Loans and participations in
Letters of Credit outstanding on such date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
and participations in Letters of Credit will be held by all the Revolving
Lenders of each applicable Class ratably in accordance with their Applicable
Percentages after giving effect to the effectiveness of such Incremental
Revolving Commitment.
(f)    Subject to the terms and conditions set forth herein and in the
applicable Incremental Facility Agreement, each Lender holding an Incremental
Term Loan Commitment of any Series shall make a loan to the Company in an amount
equal to such Incremental Term Loan Commitment on the date specified in such
Incremental Facility Agreement.
(g)    The Administrative Agent shall notify the Lenders promptly upon receipt
by the Administrative Agent of any notice from the Company referred to in
paragraph (a) above and of the effectiveness of any Incremental Commitments, in
each case advising the Lenders of the details thereof and, in the case of
effectiveness of any Incremental Revolving Commitments, of the Applicable
Percentages of the Revolving Lenders after giving effect thereto and of the
assignments required to be made pursuant to paragraph (e) above.
SECTION 2.21.    Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non‑appealable judgment


59

--------------------------------------------------------------------------------




is given. The obligations of each Borrower in respect of any sum due to any
Lender or the Administrative Agent hereunder shall, notwithstanding any judgment
in a currency other than the specified currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the
Administrative Agent (as the case may be) of any sum adjudged to be so due in
such other currency such Lender or the Administrative Agent (as the case may be)
may in accordance with normal, reasonable banking procedures purchase the
specified currency with such other currency. If the amount of the specified
currency so purchased is less than the sum originally due to such Lender or the
Administrative Agent, as the case may be, in the specified currency, each
Borrower agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Administrative Agent, as the case may be, against such loss, and
if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower.
SECTION 2.22.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);
(b)    any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to the Guarantee and Collateral
Agreement or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or the Swingline Lender hereunder;
third, to cash collateralize the Issuing Banks’ LC Exposure with respect to such
Defaulting Lender in accordance with this Section; fourth, as the Company may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the Issuing
Banks’ future LC Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with this
Section; sixth, to the payment of any amounts owing to the Lenders, the Issuing
Banks or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuing Bank or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement or under any other Loan Document;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement or
under any other Loan Document; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in the Borrowers’ obligations corresponding to such Defaulting
Lender’s LC Exposure and Swingline Loans are held by the Lenders pro rata in
accordance with the Commitments without giving effect to clause (d) below. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto;


60

--------------------------------------------------------------------------------




(c)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or a Majority
in Interest of any Class of Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.02); provided, that any amendment, waiver or other modification
requiring the consent of all Lenders or all Lenders directly affected thereby
shall, except as otherwise provided in Section 9.02, require the consent of such
Defaulting Lender in accordance with the terms hereof;
(d)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)    so long as no Event of Default has occurred and is continuing, (1) all or
any part of the Swingline Exposure of such Defaulting Lender (other than the
portion of such Swingline Exposure referred to in clause (b) of the definition
of such term) shall be reallocated among the non-Defaulting Lenders that are
Global Tranche Lenders (the “Non-Defaulting Global Tranche Lenders”) in
accordance with their respective Global Tranche Percentages but only to the
extent the (A) the sum of all Non-Defaulting Global Tranche Lenders’ Global
Tranche Revolving Credit Exposures does not exceed the total of all
Non-Defaulting Global Tranche Lenders’ Global Tranche Commitments and (B) each
Non-Defaulting Global Tranche Lender’s Global Tranche Revolving Credit Exposure
does not exceed such Non-Defaulting Global Tranche Lender’s Global Tranche
Commitment; and (2) all or any part of the US Tranche LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders that are
US Tranche Lenders (the “Non-Defaulting US Tranche Lenders”) in accordance with
their respective US Tranche Percentages but only to the extent (A) the sum of
all Non-Defaulting US Tranche Lenders’ US Tranche Revolving Credit Exposures
does not exceed the total of all Non-Defaulting US Tranche Lenders’ US Tranche
Commitments and (B) each Non-Defaulting US Tranche Lender’s US Tranche Revolving
Credit Exposure does not exceed such Non-Defaulting US Tranche Lender’s US
Tranche Commitment; and (3) all or any part of the Global Tranche LC Exposure of
such Defaulting Lender shall be reallocated among the Non-Defaulting Global
Tranche Lenders in accordance with their respective Global Tranche Percentages
but only to the extent (A) the sum of all Non-Defaulting Global Tranche Lenders’
Global Tranche Revolving Credit Exposures does not exceed the total of all
Non-Defaulting Global Tranche Lenders’ Global Tranche Commitments and (B) each
Non-Defaulting Global Tranche Lender’s Global Tranche Revolving Credit Exposure
does not exceed such Non-Defaulting Global Tranche Lender’s Global Tranche
Commitment;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of each Issuing Bank only the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
(iii)    if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the relevant Issuing Bank or any
other Lender hereunder, all facility fees that otherwise would have been payable
to such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b)


61

--------------------------------------------------------------------------------




with respect to such Defaulting Lender’s LC Exposure shall be payable to such
Issuing Bank until and to the extent that such LC Exposure is reallocated and/or
cash collateralized; and
(e)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the relevant Issuing Bank shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Company in
accordance with Section 2.22(d), and participating interests in any such newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(d)(i) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or any Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and no Issuing
Bank shall be required to issue, amend or increase any Letter of Credit, unless
the Swingline Lender or the relevant Issuing Bank, as the case may be, shall
have entered into arrangements with the Company or such Lender, satisfactory to
the Swingline Lender or such Issuing Bank, as the case may be, to defease any
risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Company, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the US Tranche Revolving Loans of the other Lenders
and/or Global Tranche Revolving Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.
SECTION 2.23.    Designation of Subsidiary Borrowers. On the Effective Date, and
subject to the satisfaction of the applicable conditions in Article IV hereto,
each of the Initial Subsidiary Borrowers shall be Subsidiary Borrowers party to
this Agreement until the Company shall have executed and delivered to the
Administrative Agent a Subsidiary Borrower Termination with respect to any such
Subsidiary, whereupon such Subsidiary shall cease to be a Subsidiary Borrower
and cease to be a party to this Agreement. After the Effective Date, the Company
may at any time and from time to time designate any Eligible Subsidiary as a
Subsidiary Borrower by delivery to the Administrative Agent of a Subsidiary
Borrower Agreement executed by such Subsidiary and the Company and the
satisfaction of the other conditions precedent set forth in Section 4.03, and
upon such delivery and satisfaction such Subsidiary shall for all purposes of
this Agreement be a Subsidiary Borrower and a party to this Agreement. Each
Subsidiary Borrower shall remain a Subsidiary Borrower until the Company shall
have executed and delivered to the Administrative Agent a Subsidiary Borrower
Termination with respect to such Subsidiary, whereupon such Subsidiary shall
cease to be a Subsidiary Borrower and a party to this Agreement. Notwithstanding
anything else in this Section 2.23 to the contrary, no Subsidiary Borrower
Termination will become effective as to any Subsidiary Borrower at a time when
any principal of or interest on any Loan to such Borrower shall be outstanding
hereunder, provided that such Subsidiary Borrower Termination shall be effective
to terminate the right of such Subsidiary Borrower to make further Borrowings
under this Agreement. As soon as practicable upon receipt of a Subsidiary
Borrower Agreement, the Administrative Agent shall furnish a copy thereof to
each Lender.
SECTION 2.24.    Administrative Borrower. Each Borrower hereby irrevocably
appoints the Company as its agent for all purposes relevant to the
administration of this Agreement and each of the other Loan Documents, including
(i) the giving and receipt of notices and (ii) the execution and delivery of all
documents, instruments and certificates contemplated herein (other than any
waiver, amendment or other modification contemplated by Section 9.02). Any
notice, demand, consent, acknowledgement, direction, certification or other


62

--------------------------------------------------------------------------------




communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to the Borrowers.
SECTION 2.25.    Lender Qualified Bilateral Letters of Credit. Each Lender or
Affiliate thereof providing one or more letters of credit to the Company or any
Subsidiary that are intended to constitute Lender Qualified Bilateral Letters of
Credit shall deliver to the Administrative Agent, promptly after the issuance of
any such letter of credit, written notice setting forth the maximum face amount
of each such letter of credit; provided that JPMorgan Chase Bank, N.A. as Lender
shall not be required to deliver such notice to the Administrative Agent in
respect of any Lender Qualified Bilateral Letter of Credit issued by it. In
addition, each such Lender or Affiliate thereof shall deliver to the
Administrative Agent, from time to time after a significant change therein or
upon a request therefor, a summary of the amounts due or to become due in
respect of such letter of credit. The most recent information provided to the
Administrative Agent pursuant to this Section 2.25 shall be used in determining
the amounts to be applied in respect of the Obligations in respect of such
letters of credit pursuant to Section 7.5 of the Guarantee and Collateral
Agreement.
ARTICLE III

Representations and Warranties
In order to induce the Lenders and the Administrative Agent to enter into this
Agreement and to make the Loans and issue or participate in the Letters of
Credit herein provided for, the Company hereby represents and warrants to the
Administrative Agent and to each Lender that:
SECTION 3.01.    Financial Condition.
(a)    The unaudited pro forma capitalization of the Company and its
consolidated Subsidiaries as at March 31, 2018 (including the notes thereto)
(the “Pro Forma Balance Sheet”), copies of which have heretofore been furnished
to each Lender, has been prepared giving effect (as if such events had occurred
on such date) to (i) the consummation of the Refinancing and (ii) the payment of
fees and expenses in connection with the Refinancing. The Pro Forma Balance
Sheet fairly presents in all material respects on a pro forma basis the
estimated financial position of Company and its consolidated Subsidiaries as at
March 31, 2018 (subject to year-end audit adjustments and the absence of
footnotes), assuming that the events specified in the preceding sentence had
actually occurred at such date.
(b)    The audited consolidated balance sheet of the Company and its
consolidated Subsidiaries as at September 30, 2016 and September 30, 2017 and
the related consolidated statements of income and of cash flows for the fiscal
year ended on such date, reported on by Deloitte & Touche LLP, copies of which
have heretofore been delivered to each of the Lenders, fairly present in all
material respects the consolidated financial condition of the Company and its
consolidated Subsidiaries as at such respective dates, and the consolidated
results of their operations and their consolidated cash flows for the fiscal
periods then ended. Such financial statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by such
accountants and as disclosed therein). Since September 30, 2017 there has been
no development or event which has had or could reasonably be expected to have a
Material Adverse Effect.
SECTION 3.02.    Corporate Existence; Compliance with Law.
(a)    Each of the Company and its Material Subsidiaries (a) is duly organized
or incorporated, validly existing and, where applicable, in good standing under
the laws of the jurisdiction of its incorporation, (b) has the corporate or
other power and authority and the legal right to own and operate its property,
to lease the property it leases and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or other
applicable entity and in good standing under the laws of any jurisdiction where
its ownership, lease or operation of property or the conduct or proposed conduct
of its business requires such qualification, except where the failure to so
qualify would not, in any instance or in the aggregate, reasonably be expected
to


63

--------------------------------------------------------------------------------




have a Material Adverse Effect and (d) is in compliance with all material
Requirements of Law applicable to it or its business, except where such failure
to comply would not reasonably be expected to have a Material Adverse Effect.
(b)    The Company has implemented and maintains in effect policies and
procedures reasonably designed to ensure compliance by the Company, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions, and
the Company, its Subsidiaries and their respective directors and officers and,
to the knowledge of a Responsible Officer of the Company, its employees and
agents, are in compliance with Anti-Corruption Laws, Anti-Money Laundering Laws
and applicable Sanctions in all material respects and, in the case of any
Foreign Subsidiary Borrower, is not knowingly engaged in any activity that would
reasonably be expected to result in such Borrower being designated as a
Sanctioned Person. None of (i) the Company, any Subsidiary or, to the knowledge
of a Responsible Officer of the Company or such Subsidiary, any of their
respective directors, officers or employees, or (ii) to the knowledge of the
Company, any agent of the Company or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws, Anti-Money Laundering Laws or applicable Sanctions.
SECTION 3.03.    Corporate Power; Authorization; Enforceable Obligations. Each
of the Company and its Subsidiaries has the corporate or other power and
authority and the legal right to make, deliver and perform this Agreement and
the other Loan Documents to which it is a party and to borrow hereunder (in the
case of the Company and any Subsidiary Borrower) and has taken all corporate or
other action necessary to be taken by it to authorize such actions. No consent,
waiver or authorization of, filing with, or other act by or in respect of, any
Governmental Authority or any other Person is required to be made or obtained by
the Company or its Subsidiaries in connection with the borrowings hereunder or
the execution, delivery, performance, validity or enforceability of this
Agreement and the other Loan Documents to which it is a party, except (i) such
as have been obtained or made and are in full force and effect and (ii) any SEC
filings to be made in connection with the Refinancing. This Agreement
constitutes, and the other Loan Documents to which the Company or any Subsidiary
is a party when executed and delivered hereunder will constitute, a legal, valid
and binding obligation of the Company and such Subsidiary, enforceable against
the Company and such Subsidiary in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
SECTION 3.04.    No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the borrowings hereunder and the use of
the proceeds thereof do not (i) violate any Requirement of Law applicable to the
Company and its subsidiaries or Contractual Obligation of the Company or any of
its Material Subsidiaries, except to the extent such violation could not
reasonably be expected to have a Material Adverse Effect or (ii) result in, or
require, the creation or imposition of any Lien on any of its or their
respective properties or revenues pursuant to any such Requirement of Law or
Contractual Obligation which could reasonably be expected to have a Material
Adverse Effect except for Liens which may be required by the Existing Senior
Notes Indentures.
SECTION 3.05.    No Material Litigation. Except as set forth on Schedule 3.05,
no litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of a Responsible Officer
of the Company, threatened by or against the Company or any of its Subsidiaries
(a) with respect to this Agreement, any of the other Loan Documents or any of
the transactions contemplated hereby or thereby or (b) as to which there is a
reasonable possibility of an adverse determination with respect to the Company
or any of its Subsidiaries and that, if adversely determined, could reasonably
be expected to have a Material Adverse Effect.
SECTION 3.06.    No Burdensome Restrictions. No Requirement of Law or
Contractual Obligation of the Company or any of its Subsidiaries could
reasonably be expected to have a Material Adverse Effect.


64

--------------------------------------------------------------------------------




SECTION 3.07.    No Default. Neither the Company nor any of its Subsidiaries is
in default under or with respect to any of its Contractual Obligations in any
respect which would reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing. Neither the Company
nor any of its Subsidiaries is in default under any order, award or decree of
any arbitrator or Governmental Authority binding upon it or by which any of its
properties or assets may be bound, where such default would reasonably be
expected to have a Material Adverse Effect.
SECTION 3.08.    Subsidiaries. The Subsidiaries listed on Schedule 3.08
constitute all of the Subsidiaries of the Company in existence on the Effective
Date.
SECTION 3.09.    Disclosure. No representations or warranties made by, or
written or other formally presented information (other than information of a
general economic or industry specific nature) supplied by, the Company or any of
its Subsidiaries in this Agreement, any other Loan Document or in any other
document, including without limitation the Lender Presentation and any
Beneficial Ownership Certification, furnished to the Lenders from time to time
in connection herewith or therewith (as such other documents may be supplemented
or updated from time to time), taken as a whole, contains any untrue statement
of a material fact or omits to state any material fact necessary to make the
statements herein or therein, in light of the circumstances under which they
were made, not materially misleading; provided that with respect to projected
financial information, including the Projections, the Company represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.
SECTION 3.10.    Margin Stock. None of the Company nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying “margin stock” (as
defined under Regulation U of the Board).
SECTION 3.11.    Federal Regulations. No part of the proceeds of any Loans will
be used for any purpose which violates the provisions of the Regulations of the
Board, including Regulations T, U and X, as now and from time to time hereafter
in effect.
SECTION 3.12.    Investment Company Act; Other Regulations. Neither the Company
nor any of its Subsidiaries is an “investment company” within the meaning of, or
subject to regulation under, the Investment Company Act of 1940, as amended.
Neither the Company nor any of its Subsidiaries is subject to regulation under
any U.S. federal or state statute or regulation which limits its ability to
incur indebtedness.
SECTION 3.13.    Labor Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against the Company or any of its Subsidiaries
pending or, to the knowledge of a Responsible Officer of the Company,
threatened; (b) hours worked by and payment made to employees of the Company and
its Subsidiaries have not been in violation of the Fair Labor Standards Act or
any other applicable Requirement of Law dealing with such matters; and (c) all
payments due from the Company or any of its Subsidiaries on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the Company or the relevant Subsidiary.
SECTION 3.14.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. No Foreign Plan Event has occurred or is
reasonably expected to occur that, when taken together with all other such
Foreign Plan Events for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.15.    Title to Real Property. Each of the Company and its
Subsidiaries has good title in fee simple to, or a valid and subsisting
leasehold, easement or other interest in, all of the real property on which it
operates its business and good title to all its other property, except where the
failure to have such good title or subsisting leasehold, easement or other
interest would not reasonably be expected to have a Material Adverse Effect.


65

--------------------------------------------------------------------------------




SECTION 3.16.    Taxes. Each of the Company and its Subsidiaries has filed or
caused to be filed all tax returns which are required to be filed and has paid
all taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any taxes, fees or charges the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in accordance with GAAP have been provided on the books of the Company
or its Subsidiaries, as the case may be) except where the failure to file such
returns or pay such taxes and/or assessments would not reasonably be expected to
have a Material Adverse Effect. Under the laws of its Relevant Jurisdiction it
is not necessary that any stamp, registration, notarial or similar Taxes or fees
be paid on or in relation to the Loan Documents or the transactions contemplated
by the Loan Documents, subject to any qualifications contained in any legal
opinion issued in relation to any of the Loan Documents, and except to the
extent such stamp, registration, notarial or similar Taxes or fees are
necessary, the Company has paid or caused such amounts to be paid when due (or
paid or caused such amounts (together with any interest and penalties) to be
paid promptly after a Responsible Officer obtains knowledge of the same if such
amounts were not paid when due).
SECTION 3.17.    Environmental Matters. Except as set forth on Schedule 3.17,
each of the following is true and correct, other than exceptions to any of the
following that, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect:
(a)    Each of the properties currently owned or operated by the Company or any
of its Subsidiaries does not contain, and has not previously contained, any
Materials of Environmental Concern in amounts or concentrations which (i)
constitute or constituted a violation of, or (ii) could reasonably give rise to
liability to the Company or any of its Subsidiaries under, any applicable
Environmental Laws.
(b)    The Company and its Subsidiaries are and have been in compliance with all
applicable Environmental Laws, and to the knowledge of a Responsible Officer of
the Company there is no contamination or violation of any applicable
Environmental Law which, in the aggregate with all other contaminations and
violations, could reasonably be expected to interfere with the continued
operations or the business of the Company and its Subsidiaries.
(c)    Neither the Company nor any of its Subsidiaries has received any notice
of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
nor is it reasonably expected that any such notice will be received or is being
threatened.
(d)    To the knowledge of a Responsible Officer of the Company, (i) Materials
of Environmental Concern have not been transported or disposed of in violation
of, or in a manner or to a location which would reasonably be expected to give
rise to liability to the Company or any of its Subsidiaries under any applicable
Environmental Laws, and (ii) Materials of Environmental Concern have not been
generated, treated, stored or disposed of at, on or under any of the Company’s
or any of its Subsidiaries’ properties in a manner that would reasonably be
expected to give rise to liability to the Company or any of its Subsidiaries
under, any applicable Environmental Laws.
(e)    No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Company, threatened, under any
Environmental Law to which the Company or any of its Subsidiaries is or to the
knowledge of a Responsible Officer of the Company will be named as a party or
which will adversely affect the ability of the Company or any of its
Subsidiaries to conduct any part of their business nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
applicable Environmental Law with respect to the Company or any of its
Subsidiaries.
(f)    There has been no release or threat of release of Materials of
Environmental Concern at any location for which the Company or any of its
Subsidiaries is liable by contract or operation of law, in violation of or in
amounts or in a manner that would reasonably be expected to give rise to
liability to the Company or any of its Subsidiaries under any applicable
Environmental Laws.


66

--------------------------------------------------------------------------------




SECTION 3.18.    Intellectual Property. The Company and each of its Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, technology,
know‑how and processes necessary for the conduct of its business as currently
conducted except for those the failure of which to own or license would not
reasonably be expected to have a Material Adverse Effect (the “Intellectual
Property”). No claim has been asserted and is pending by any Person challenging
or questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, and no Responsible Officer of
the Company knows of any valid basis for any such claim, except for such claims
which would not reasonably be expected to have a Material Adverse Effect. The
use of such Intellectual Property by the Company and its Subsidiaries does not
infringe on the rights of any Person, except for such claims and infringements
that, in the aggregate, would not reasonably be expected to have a Material
Adverse Effect.
SECTION 3.19.    Security Documents. Except to the extent otherwise noted
therein, the Guarantee and Collateral Agreement and each Foreign Pledge
Agreement are effective to create, or continue, in favor of the Administrative
Agent, for the benefit of the Lenders (or, where required by law, in favor of
each Lender), a legal, valid and enforceable security interest in the Collateral
described therein and the proceeds thereof. In the case of (i) the Pledged Stock
described and defined in the Guarantee and Collateral Agreement, except to the
extent otherwise noted therein, when stock certificates representing such
Pledged Stock are delivered to the Administrative Agent, (ii) the other
Collateral described and defined in the Guarantee and Collateral Agreement,
except to the extent otherwise noted therein, when the financing statements
specified on Schedule 3.19(ii) in appropriate form are filed in the offices
specified on Schedule 3.19(ii) and (iii) the filings and other actions are made
in respect of the Foreign Pledge Agreements specified on Schedule 3.19(iii),
each Security Document shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, in each
case prior and superior in right to any other Person, subject to Liens permitted
by Section 6.01. The pledge of the voting Capital Stock of any Foreign
Subsidiary will be limited to 65% of such Capital Stock of such Foreign
Subsidiary, but no other assets of Foreign Subsidiaries of the Company shall be
pledged as collateral security.
SECTION 3.20.    Solvency. The Company and its Subsidiaries, on a consolidated
basis, are, and after giving effect to the Refinancing and the incurrence of all
Indebtedness and obligations being incurred in connection herewith and therewith
will be and will continue to be, Solvent.
SECTION 3.21.    No EEA Financial Institution. No Loan Party is an EEA Financial
Institution.
ARTICLE IV

Conditions
SECTION 4.01.    Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied:
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.
(b)    The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Hunton Andrews Kurth LLP, special US counsel for the Loan Parties,
(ii) Vorys, Sater, Seymour and Pease LLP, special Ohio counsel for the Loan
Parties and (iii) Borden Ladner Gervais LLP, special Canadian counsel for the
Loan Parties, in each case covering such matters relating to the Loan Parties,
the Loan Documents or the Transactions as the Administrative Agent shall
reasonably request. The Company hereby requests such counsel to deliver such
opinion.


67

--------------------------------------------------------------------------------




(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization or incorporation, existence and, where applicable,
good standing of the initial Loan Parties, the authorization of the Transactions
and any other legal matters relating to such Loan Parties, the Loan Documents or
the Transactions, all in form and substance satisfactory to the Administrative
Agent and its counsel and as further described in the list of closing documents
attached as Exhibit B.
(d)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Responsible
Officer of the Company, certifying (i) that the representations and warranties
contained in Article III are true and correct in all material respects (or, in
the case of any representation or warranty qualified by materiality or Material
Adverse Effect, in all respects) as of such date and (ii) that no Default or
Event of Default has occurred and is continuing as of such date.
(e)    The Administrative Agent shall have received (or provisions reasonably
satisfactory to the Administrative Agent shall have been made for the concurrent
payment of) all fees and other amounts due and payable on or prior to the
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder.
For purpose of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 4.01 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto. The Administrative Agent shall notify the Company and the
Lenders of the Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (other than in the case of a refinancing of a
Borrowing with a new Borrowing that does not increase the aggregate principal
amount of the Loans of any Lender outstanding), and of the Issuing Banks to
issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:
(a)    The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects (or, in the case of
any representation or warranty qualified by materiality or Material Adverse
Effect, in all respects) on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, in the case of any representation or
warranty qualified by materiality or Material Adverse Effect, in all respects)
as of such earlier date.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
SECTION 4.03.    Designation of a Subsidiary Borrower. The designation of a
Subsidiary Borrower pursuant to Section 2.23 is subject to the condition
precedent that the Company or such proposed Subsidiary Borrower shall have
furnished or caused to be furnished to the Administrative Agent:
(a)    Copies, certified by the Secretary or Assistant Secretary of such
Subsidiary, of its board of directors’ resolutions (and resolutions of other
bodies, if any are deemed necessary by counsel for the Administrative Agent)
approving the Subsidiary Borrower Agreement and any other Loan Documents to
which such Subsidiary is becoming a party and such documents and certificates as
the Administrative Agent or its counsel


68

--------------------------------------------------------------------------------




may reasonably request relating to the organization or incorporation, existence
and good standing of such Subsidiary;
(b)    An incumbency certificate, executed by the Secretary or Assistant
Secretary of such Subsidiary, which shall identify by name and title and bear
the signature of the officers of such Subsidiary authorized to request
Borrowings hereunder and sign the Subsidiary Borrower Agreement and the other
Loan Documents to which such Subsidiary is becoming a party, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by the Company or such Subsidiary;
(c)    Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders;
(d)    Any promissory notes requested by any Lender, and any other instruments
and documents reasonably requested by the Administrative Agent; and
(e)    Any documentation and other information that is reasonably requested by
the Administrative Agent or any of the Lenders and that is required by
regulatory authorities under applicable “know-your-customer” and Anti-Money
Laundering Laws, including the Patriot Act and the Beneficial Ownership
Regulation.
ARTICLE V

Affirmative Covenants
The Company hereby agrees that, until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
hereunder shall have been paid in full (other than Unliquidated Obligations) and
all Letters of Credit shall have expired or terminated, in each case, without
any pending draw, and all LC Disbursements shall have been reimbursed, the
Company shall, and in the case of the agreements set forth in Sections 5.03,
5.04, 5.05, 5.06, 5.07, 5.11 and 5.12, shall cause each of its Material
Subsidiaries to:
SECTION 5.01.    Financial Statements. Furnish to the Administrative Agent (for
distribution to each Lender):
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Company (beginning with the fiscal year ending September
30, 2018), a copy of the audited consolidated balance sheet of the Company and
its Subsidiaries as at the end of such year and the related statements of
consolidated income and retained earnings and of cash flows for such year,
setting forth in each case in comparative form the figures for the previous
year; provided that the consolidated statements shall be certified by
independent certified public accountants of nationally recognized standing
without a “going concern” or like qualification or exception or qualification
arising out of the scope of the audit; and
(b)    as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of the
Company (beginning with the fiscal quarter ending June 30, 2018), a copy of the
unaudited consolidated balance sheet of the Company and its Subsidiaries as at
the end of each such quarter and the related unaudited statements of
consolidated income and retained earnings and of cash flows for such quarter and
the portion of the fiscal year through such date setting forth in each case in
comparative form the figures for the previous year, certified by a Responsible
Officer of the Company as being fairly stated in all material respects;
all such financial statements to be complete and correct in all material
respects and prepared in reasonable detail and in accordance with GAAP (except,
in the case of the financial statements referred to in subparagraph (b),


69

--------------------------------------------------------------------------------




such financial statements need not contain notes and shall be prepared
substantially in accordance with GAAP) applied consistently throughout the
periods reflected therein, except as otherwise disclosed in the notes thereto.
Any financial statement or other documents required to be delivered pursuant to
this Section 5.01 or Section 5.02(c) below shall be deemed to have been
delivered on the date on which the Company posts such financial statement or
other document on its website at www.scotts.com or when such financial statement
or other document is posted on the SEC’s website at www.sec.gov.
SECTION 5.02.    Certificates; Other Information. Furnish to the Administrative
Agent (for distribution to each Lender):
(a)    concurrently with the delivery of the financial statements referred to in
Section 5.01(a) and 5.01(b) above, a certificate from a Responsible Officer of
the Company (i) certifying as to whether a Default or Event of Default has
occurred and, if a Default or Event of Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, and (ii) showing in detail the calculations supporting such statement
in respect of Sections 5.09 and 5.10;
(b)    as soon as available, and in any event no later than 90 days after the
end of each fiscal year of the Company, a consolidated budget for the following
fiscal year (including a projected consolidated balance sheet of the Company and
its Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected income and cash flow and a description of
the underlying assumptions applicable thereto) (collectively, the
“Projections”);
(c)    promptly after the same are sent and received, copies of all financial
statements, reports and notices which the Company sends to its shareholders and
promptly after the same are filed and received, copies of all financial
statements and reports which the Company may make to, or file with, and copies
of all material notices the Company receives from, the SEC or any public body
succeeding to any or all of the functions of the SEC;
(d)    promptly upon receipt thereof, copies of all final reports submitted to
the board of directors of the Company by independent certified public
accountants in connection with each annual, interim or special audit of the
books of the Company made by such accountants, including, without limitation,
any letter to the board of directors of the Company by such accountants
regarding internal controls (subject, in all cases, to applicable professional
guidelines or ethical rules or the terms of any applicable engagement letter);
and
(e)    promptly, on reasonable notice to the Company, such additional financial
and other information as the Administrative Agent or any Lender may from time to
time reasonably request.
SECTION 5.03.    Payment of Taxes. Pay its Tax liabilities that, if not paid,
could reasonably be expected to result in a Material Adverse Effect before the
same shall become delinquent or in default, except where Taxes that are being
contested in good faith by appropriate proceedings and for which the Company or
such Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP.
SECTION 5.04.    Compliance with Laws. (a) Comply with all laws, rules,
regulations and orders of any Governmental Authority and any Contractual
Obligations applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect and (b) maintain in effect and enforce policies and
procedures reasonably designed to ensure compliance by the Company, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.
SECTION 5.05.    Conduct of Business and Maintenance of Existence. Continue to
engage in business of the same general type as now conducted by it and, except
as may be permitted under Section 6.03, preserve, renew and keep in full force
and effect its corporate existence in its jurisdiction of organization and take
all reasonable action to maintain all material rights, privileges, contracts,
copyrights, patents, trademarks,


70

--------------------------------------------------------------------------------




tradenames and franchises necessary or desirable in the normal conduct of its
business as then being conducted; provided, that neither the Company nor any
Material Subsidiary shall be required to preserve any such rights, privileges,
contracts, copyrights, patents, trademarks, trade names and franchises if the
Company or such Material Subsidiary should reasonably determine that the
preservation thereof is no longer desirable in the conduct of the Company’s or
such Material Subsidiary’s business.
SECTION 5.06.    Maintenance of Property; Insurance. Keep all property useful
and necessary in its business in good working order and condition (ordinary wear
and tear and casualty excepted); maintain with financially sound and reputable
insurance companies insurance on all its property in at least such amounts and
against at least such risks as are usually insured against in the same general
area by companies engaged in the same or a similar business; and furnish to the
Administrative Agent, upon written request, reasonable information as to the
insurance carried.
SECTION 5.07.    Inspection of Property; Books and Records; Discussions. Keep
proper books of record and account in accordance with GAAP; and permit
representatives of the Administrative Agent (or upon the occurrence and during
the continuance of an Event of Default, the Lenders), upon reasonable prior
notice, to visit and inspect any of its properties during normal business hours,
and examine and make abstracts from any of its books and records at the
Company’s expense, and to discuss the business, operations, properties and
financial and other condition of the Company and its Subsidiaries with officers
and employees of the Company and its Subsidiaries and with its independent
certified public accountants all at such reasonable times and as often as
reasonably requested (provided that the Company may, if it so chooses, be
present and participate in any such discussions); provided, that so long as no
Event of Default has occurred and is continuing, the Administrative Agent and
its designated representatives shall not be reimbursed for more than one such
visit and inspection per year.
SECTION 5.08.    Notices. Promptly give notice to the Administrative Agent (for
distribution to each Lender) (and, in the case of clauses (a) and (b) below, in
any event within five Business Days after a Responsible Officer learns thereof):
(a)    of the occurrence of any Default or Event of Default;
(b)    of any litigation or proceeding against or affecting the Company or any
of its Subsidiaries (i) which, in the reasonable opinion of a Responsible
Officer of the Company, if adversely determined, would reasonably be expected to
have a Material Adverse Effect or (ii) in which injunctive or similar relief is
sought and which, in the reasonable opinion of a Responsible Officer of the
Company, if adversely determined, would reasonably be expected to have a
Material Adverse Effect;
(c)    of the following events, as soon as possible and in any event within 30
days after the Company knows or has reason to know thereof: (i) the occurrence
of any ERISA Event that, alone or together with any other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
or (ii) the occurrence of any Foreign Plan Event that, alone or together with
any other Foreign Plan Events that have occurred, could reasonably be expected
to result in a Material Adverse Effect;
(d)    promptly following receipt thereof, copies of any documents or notices
described in Sections 101(k) or 101(l) of ERISA that the Company, any Subsidiary
Borrower or any Commonly Controlled Entity requests with respect to any
Multiemployer Plan or any documents described in Section 101(f) of ERISA that
the Company, any Subsidiary Borrower or any Commonly Controlled Entity requests
with respect to any Single Employer Plan; provided, that if the Company, any
Subsidiary Borrower or any Commonly Controlled Entity has not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, then, upon reasonable request of the Administrative Agent,
the Company, Subsidiary Borrower(s) or Commonly Controlled Entity(ies) shall
promptly make a request for such documents or notices from such administrator or
sponsor and the Company shall provide copies of such documents and notices to
the Administrative Agent promptly upon receipt thereof;


71

--------------------------------------------------------------------------------




(e)    any decision or other action of any Governmental Authority which cancels,
limits, or otherwise restricts the use or sale of any of the products (including
any of the material active ingredients in any of the products) of the Company or
any of its Subsidiaries which decision or other action, in the reasonable
opinion of a Responsible Officer of the Company, would reasonably be expected to
have a Material Adverse Effect; and
(f)    of any event, act or omission which would reasonably be expected to have
a Material Adverse Effect.
Each notice pursuant to clauses (a) through (f) of this Section 5.08 shall be
accompanied by a statement of the Chief Executive Officer or Chief Financial
Officer or other Responsible Officer of the Company setting forth details of the
occurrence referred to therein and stating what action the Company proposes to
take with respect thereto. For all purposes of clause (d) of this Section 5.08,
the Company shall be deemed to have knowledge of all facts attributable to the
administrator of such Plan.
SECTION 5.09.    Maintenance of Interest Coverage Ratio. Maintain the Interest
Coverage Ratio, determined as of the end of each of its fiscal quarters ending
on and after June 30, 2018, of not less than 3.00 to 1.00.
SECTION 5.10.    Maintenance of Leverage Ratio. Maintain the Leverage Ratio,
determined as of the end of each of its fiscal quarters set forth below, of not
greater than the Leverage Ratio set forth below under the caption “Maximum
Leverage Ratio” applicable on such date:
Fiscal Quarter ending on the date set forth below


Maximum Leverage Ratio
June 30, 2018
5.25 to 1.00
September 30, 2018
5.25 to 1.00
December 31, 2018
5.25 to 1.00
March 31, 2019
5.25 to 1.00
June 30, 2019
5.00 to 1.00
September 30, 2019
5.00 to 1.00
December 31, 2019
5.00 to 1.00
March 31, 2020
4.75 to 1.00
June 30, 2020
4.75 to 1.00
September 30, 2020
4.75 to 1.00
December 31, 2020 and thereafter
4.50 to 1.00



SECTION 5.11.    Additional Collateral, etc.
(a)    During any Full Security Period, with respect to any Specified Property
acquired after the Effective Date by the Company or any of its Required
Subsidiaries (other than (w) any Specified Property described in clause (b) or
(c) below, (x) any Specified Property subject to a Lien expressly permitted by
Section 6.01(a) or Section 6.01(l), (y) Specified Property acquired by any
Excluded Domestic Subsidiary and (z) Specified Property acquired by any Foreign
Subsidiary) as to which the Administrative Agent, for the benefit of the Secured
Parties, does not have a perfected Lien, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent deems necessary or advisable
to grant to the Administrative Agent, for the benefit of the Secured Parties, a
security interest in such Specified Property and (ii) take all actions necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in such Specified
Property, including the filing of UCC financing statements in such jurisdictions
as may be required by the applicable Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent.


72

--------------------------------------------------------------------------------




(b)    During any Full Security Period, with respect to any new Required
Subsidiary (other than an Excluded Domestic Subsidiary) created or acquired
after the Effective Date by the Company or any of its Subsidiaries, promptly and
in any event within thirty (30) days of such creation or acquisition (or such
later date as is agreed to by the Administrative Agent in its reasonable
discretion) (i) execute and deliver to the Administrative Agent such amendments
to the Guarantee and Collateral Agreement as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Required Subsidiary that is owned by the Company or any of its
Subsidiaries, (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the Company or such
Subsidiary, as the case may be, (iii) cause such new Required Subsidiary (A) to
become a party to the Guarantee and Collateral Agreement and such other Security
Documents, as applicable, (B) to take such actions necessary or advisable to
grant to the Administrative Agent for the benefit of the Secured Parties a
perfected first priority security interest in the Collateral described in the
Guarantee and Collateral Agreement or such other Security Document, as
applicable, with respect to such new Required Subsidiary (however, in the case
of a pledge by the new Domestic Subsidiary of voting Capital Stock of a
first-tier Foreign Subsidiary, such pledge shall be limited to 65% of such
Capital Stock of such first-tier Foreign Subsidiary), including the filing of
UCC financing statements in such jurisdictions as may be required by applicable
Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such new Required Subsidiary, substantially in the form of
Exhibit G, with appropriate insertions and attachments, and (iv) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent. Notwithstanding the foregoing, no new Foreign Pledge Agreement, and no
Foreign Pledge Agreement Acknowledgment and Confirmation in respect of any
Foreign Pledge Agreement that is in effect on the Effective Date (or any legal
opinions in respect thereof), shall be required hereunder (A) until the date
that is sixty (60) days after the Effective Date or such later date as the
Administrative Agent may agree in the exercise of its reasonable discretion with
respect thereto, and (B) to the extent the Administrative Agent determines that
such pledge would not provide material credit support for the benefit of the
Secured Parties pursuant to legally valid, binding and enforceable pledge
agreements.
(c)    Wherever the Administrative Agent reasonably requests the Company to do
anything (i) to ensure that any Security Document is fully effective,
enforceable and perfected with the contemplated priority, (ii) for more
satisfactorily assuring or securing to the Lenders the property the subject of
such Security Document in a manner consistent with such Security Document, or
(iii) for aiding the exercise of any right or power in any Security Document,
the Company shall (and, with respect to actions by third parties that are not
Controlled directly or indirectly by the Company, shall use commercially
reasonably efforts to) do it promptly and at its own cost. This may include
using commercially reasonable efforts to obtain consents, get documents
completed and signed, supply information, deliver documents and evidence of
title and executed blank transfers, and give possession or control with respect
to any property the subject of any Foreign Pledge Agreement.
SECTION 5.12.    Environmental, Health and Safety Matters.
(a)    Comply in all material respects with all applicable Environmental Laws,
including, without limitation, obtaining and complying with and maintaining any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws. For purposes of this Section 5.12(a), material
noncompliance by the Company, any of its Subsidiaries or any tenant or
subtenant, with any applicable Environmental Law shall be deemed not to
constitute a breach of this covenant provided that, upon learning of any actual
or suspected material noncompliance, the Company and the relevant Subsidiaries
shall promptly undertake all reasonable efforts to achieve material compliance
(or contest in good faith by appropriate proceedings the alleged violation or
applicable Environmental Law at issue and (to the extent required by GAAP)
provide on the books of the Company or any of its Subsidiaries, as the case may
be, reserves in accordance with GAAP with respect thereto), and provided further
that, in any case, such noncompliance, and any other noncompliance with
applicable Environmental Law, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.


73

--------------------------------------------------------------------------------




(b)    Promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding applicable Environmental
Laws, except to the extent that the validity thereof is currently being
contested in good faith by appropriate proceedings and (to the extent required
by GAAP) reserves in accordance with GAAP with respect thereto have been
provided on the books of the Company or any of its Subsidiaries, as the case may
be.
(c)    Defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective parents, subsidiaries, affiliates, employees,
agents, officers and directors, from and against any claims, demands, penalties,
fines, liabilities, settlements, damages, costs and expenses of whatever kind or
nature, known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under any
Environmental Laws applicable to the Company or any of its Subsidiaries or any
of their respective operations or properties, or any orders, requirements or
demands of Governmental Authorities related thereto, including, without
limitation, attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the gross negligence or willful misconduct of
(or, as determined pursuant to a claim initiated by the Company, breach in bad
faith of its express obligations under the applicable Loan Documents by) the
party seeking indemnification therefor, in each case, as determined by a final
non-appealable judgment by a court of competent jurisdiction. This indemnity
shall continue in full force and effect regardless of the termination of this
Agreement.
SECTION 5.13.    Foreign Pledge Agreements. Use commercially reasonable efforts
to, within 60 days after the Effective Date (or such later date as the
Administrative Agent may agree), deliver to the Administrative Agent (a)(i) the
duly executed Foreign Pledge Agreements (or, if applicable, Foreign Pledge
Agreement Acknowledgment and Confirmation or any such deed of confirmation or
other document as may be reasonably acceptable to the Administrative Agent) in
respect of the Foreign Subsidiaries described in Schedule 5.13 granting to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in 65% of the total outstanding voting Capital Stock
of such Foreign Subsidiaries and (ii) the certificates (if any) representing the
Capital Stock of such Foreign Subsidiaries, together with undated stock powers,
in blank, executed and delivered by a duly authorized officer of the Company or
relevant Subsidiary and (b) legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.
ARTICLE VI

Negative Covenants
The Company hereby agrees that, until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
hereunder shall have been paid in full (other than Unliquidated Obligations) and
all Letters of Credit shall have expired or terminated, in each case, without
any pending draw, and all LC Disbursements shall have been reimbursed, the
Company shall not, nor shall it permit any of its Subsidiaries to, directly or
indirectly:
SECTION 6.01.    Limitations on Liens. Create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except:
(a)    (i) Liens securing Indebtedness in an aggregate amount not exceeding
$100,000,000 at any time outstanding in respect of capitalized lease obligations
and purchase money obligations for fixed or capital assets; provided that (x)
such Liens do not at any time encumber any property other than the property
financed by such Indebtedness (except that individual financings of fixed and
other capital assets provided by one lender or lessor may be
cross-collateralized to other outstanding financings of fixed or capital assets
provided by such lender or lessor to the extent such other financing is
otherwise permitted under Section 6.05) and (y) the Indebtedness secured thereby
shall not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition and (ii) Liens securing
Indebtedness permitted pursuant to Section 6.05(j);


74

--------------------------------------------------------------------------------




(b)    Liens on assets of a Foreign Subsidiary which is not a Foreign Subsidiary
Borrower to secure Permitted Foreign Debt of such Foreign Subsidiary;
(c)    Liens for taxes and special assessments not yet due or which are being
contested in good faith and by appropriate proceedings if adequate reserves with
respect thereto are maintained on the books of the Company and its Subsidiaries
in accordance with GAAP, to the extent required;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings;
(e)    pledges or deposits in connection with workmen’s compensation,
unemployment insurance and other social security legislation;
(f)    deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory and other obligations required by law,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;
(g)    easements, rights‑of‑way, restrictions and other similar encumbrances
incurred in the ordinary course of business and other Liens incurred in the
ordinary course of business which, in the aggregate, do not in any case
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Company or its Subsidiaries;
(h)    Liens resulting from judgments of any court or governmental proceeding
and Liens arising under ERISA or the Code with respect to an employee benefit
plan (as defined in Section 3(3) of ERISA), provided such Liens in the aggregate
do not constitute an Event of Default under clauses (h) or (g), respectively, of
Article VII;
(i)    Liens in existence on the Effective Date described in Schedule 6.01;
(j)    Liens of landlords or of mortgagees of landlords on fixtures located on
premises leased in the ordinary course of business, provided that the rental
payments secured thereby are not overdue beyond all applicable notice and cure
periods;
(k)    Liens contemplated under Section 4.12 of the 5.250% Indenture and Section
4.12 of the 6.000% Indenture;
(l)    Liens on Sold Receivables under any Receivables Purchase Facility;
(m)    Liens created by or pursuant to this Agreement or the other Loan
Documents;
(n)    Liens on assets of Foreign Subsidiaries arising by operation of law or
pursuant to customary business practice and not known to the Company to
materially affect the value of such assets;
(o)    purchase money Liens on assets acquired with seller-financed Indebtedness
permitted pursuant to Section 6.05(f), so long as such Liens encumber only
assets (and proceeds thereof) acquired with such Indebtedness and do not secure
any other Indebtedness;
(p)    liens on securities and cash securing obligations under Hedging
Agreements;
(q)    the title and interest of a lessor or sublessor in and to property leased
or subleased (other than through a capital lease), in each case extending only
to such property;
(r)    liens arising from precautionary UCC financing statement filings that do
not secure payment or performance of an obligation;


75

--------------------------------------------------------------------------------




(s)    customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the UCC or common law of banks or other financial
institutions where the Company or any of its Subsidiaries maintains deposits
(other than deposits intended as cash collateral) in the ordinary course of
business;
(t)    liens arising from licensing agreements;
(u)    any lien existing on any property or asset prior to the acquisition
thereof by the Company (including in connection with a Permitted Acquisition);
provided that (i) such lien is not created in contemplation of or in connection
with such acquisition, (ii) such lien shall not apply to any other property or
assets of the Company or any Subsidiary (other than proceeds or products
thereof), (iii) such lien shall secure only those obligations which it secures
on the date of such acquisition and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof and (iv)
such liens are not “blanket liens” on all assets subject to such acquisition;
(v)    Liens with respect to property or assets of the Company or any Subsidiary
securing Incremental Equivalent Notes, provided that such Incremental Equivalent
Notes shall be secured only by a Lien on the Collateral and on a pari passu or
subordinated basis with the Obligations and shall be subject to a customary
intercreditor agreement in form and substance reasonably satisfactory to the
Company and the Administrative Agent; and
(w)    Liens on assets of the Company and its Subsidiaries not otherwise
permitted above so long as the aggregate principal amount of the Indebtedness
and other obligations subject to such Liens does not at any time exceed the
greater of (i) $125,000,000 and (ii) 3.5% of Consolidated Total Assets
(determined as of the most recent fiscal quarter for which financial statements
shall have been delivered pursuant to Section 5.01(a) or 5.01(b)).
SECTION 6.02.    [Intentionally Omitted].
SECTION 6.03.    Limitation on Fundamental Changes. Except as permitted or
contemplated by this Agreement or any other Loan Document, merge into or
consolidate or amalgamate with any other Person, or permit any other Person to
merge into or consolidate or amalgamate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of the Company and its Subsidiaries (taken as a
whole), (including pursuant to a sale and leaseback transaction), or all or
substantially all of the Capital Stock of its Subsidiaries (in each case,
whether now owned or hereafter acquired), or liquidate or dissolve, except that:
(a)    any Subsidiary of the Company may be merged, amalgamated or consolidated
with or into the Company or any Wholly-owned Subsidiary of the Company (provided
that in the case of each such merger or consolidation, the Company or such
Wholly-owned Subsidiary, as the case may be, shall be the continuing or
surviving corporation);
(b)    (i) any Subsidiary of the Company that is not a Loan Party may liquidate,
wind up or dissolve and (ii) any Loan Party (other than the Company) may
liquidate, wind up or dissolve as long as any assets of such entity are
transferred to the Company or another Loan Party;
(c)    any Subsidiary of the Company may dispose of all or substantially all of
its business, property or assets (including its Capital Stock), in one
transaction or a series of transactions, to, (i) the Company or any Wholly-owned
Subsidiary of the Company (provided that such Wholly-owned Subsidiary shall be a
Subsidiary Guarantor) or (ii) to any other Person in compliance with Section
6.08; and
(d)    the Company or any Subsidiary of the Company may consummate any
transaction of merger or consolidation or amalgamation with any Person
(including, without limitation, any Affiliate of the Company), provided that
such merger, consolidation or amalgamation shall be a Permitted Acquisition.


76

--------------------------------------------------------------------------------




SECTION 6.04.    Limitation on Acquisitions, Investments, Loans and Advances.
Make any advance, loan, extension of credit or capital contribution to, or
purchase of stock, bonds, notes, debentures or other securities of any Person,
or make any other investment in any Person, except:
(a)    investments in Cash Equivalents;
(b)    loans and advances to officers and directors of the Company or any of its
Subsidiaries (or employees thereof or manufacturers’ representatives provided
such loans and advances are approved by an officer of the Company) for travel,
entertainment and relocation expenses in the ordinary course of business in an
aggregate amount not to exceed $5,000,000 at any one time outstanding;
(c)    loans and advances to and investments in the Company or its Subsidiaries;
(d)    investments in notes and other securities received in the settlement of
overdue debts and accounts payable in the ordinary course of business and for
amounts which, individually or in the aggregate, are not material to the Company
and its Subsidiaries taken as a whole;
(e)    Permitted Acquisitions and other investments, provided that after giving
pro forma effect to such transactions, (x) the Company shall be in compliance
with the covenants contained in Sections 5.09 and 5.10 recomputed as at the last
day of the most recently ended fiscal quarter of the Company as if such
incurrence had occurred on such day and (y) there shall be no Event of Default;
(f)    loans to or investments in Affiliates in an aggregate amount not to
exceed $50,000,000 at any one time outstanding;
(g)    investments in the Capital Stock of a joint venture entity that is a
United States Person provided that after giving pro forma effect to such
transactions, (x) the Company shall be in compliance with the covenants
contained in Sections 5.09 and 5.10 recomputed as at the last day of the most
recently ended fiscal quarter of the Company as if such incurrence had occurred
on such day and (y) there shall be no Event of Default;
(h)    investments in the Capital Stock of a joint venture entity that is not a
United States Person;
(i)    investments in the nature of seller financing of or other consideration
received in any Disposition by the Company or any of its Subsidiaries of any
assets permitted by Section 6.08;
(j)    payments required to be made under the Exclusive Agency and Marketing
Agreement;
(k)    Indebtedness permitted under Section 6.05;
(l)    investments existing on the Effective Date as set forth on Schedule 6.04;
and
(m)    acquisitions, investments, loans and advances in an aggregate amount not
to exceed the greater of (i) $200,000,000 and (ii) 3.5% of Consolidated Total
Assets (determined as of the most recent fiscal quarter for which financial
statements shall have been delivered pursuant to Section 5.01(a) or 5.01(b)) at
any one time outstanding.
SECTION 6.05.    Limitation on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness except:
(a)    Indebtedness outstanding on the date hereof and listed on Schedule 6.05
and any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof, other
than for accrued interest, premiums, costs and expenses);
(b)    Indebtedness of any Loan Party pursuant to any Loan Document;


77

--------------------------------------------------------------------------------




(c)    Indebtedness of the Company to any Subsidiary and of any Subsidiary to
the Company or any other Subsidiary;
(d)    Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 6.01(a) in an aggregate principal amount
not to exceed $100,000,000 at any one time outstanding;
(e)    unsecured Indebtedness of the Company having no scheduled principal
payments or prepayments prior to the date which is six months after the
Revolving Credit Termination Date; provided any such Indebtedness may be
incurred only if (x) the Company shall be in compliance, on a pro forma basis
after giving effect to such incurrence, with the covenants contained in Sections
5.09 and 5.10 recomputed as at the last day of the most recently ended fiscal
quarter of the Company as if such incurrence had occurred on such day and (y)
there shall be no Event of Default;
(f)    (i) seller-financed Indebtedness incurred by the Company or any of its
Subsidiaries in an aggregate principal amount not to exceed $100,000,000 at any
one time outstanding and (ii) earn-out obligations incurred in connection with
investments permitted by Section 6.04, including Permitted Acquisitions;
(g)    Indebtedness under Hedging Agreements, provided that such Hedging
Agreements are entered into in the ordinary course of business to hedge or
mitigate risks as to which the Company or any of its Subsidiaries reasonably
believes it is exposed in the conduct of its business or the management of its
liabilities;
(h)    Indebtedness contemplated by Section 6.04(c);
(i)    Indebtedness incurred by any Foreign Subsidiary, provided that the
aggregate principal amount of all such Indebtedness of all Foreign Subsidiaries
which are not Subsidiary Guarantors or Foreign Subsidiary Borrowers shall not
exceed $125,000,000 or the equivalent thereof at any one time outstanding (any
Indebtedness incurred pursuant to this Section 6.05(i), “Permitted Foreign
Debt”);
(j)    Indebtedness of any Person that becomes a Subsidiary of the Company in a
Permitted Acquisition or Indebtedness otherwise assumed by the Company or any of
its Subsidiaries in connection with a Permitted Acquisition in an aggregate
principal amount for all such Indebtedness not to exceed $75,000,000 at any one
time outstanding;
(k)    [Intentionally Omitted];
(l)    Indebtedness of the Company, any Subsidiary of the Company or any
Receivables Subsidiary under any Receivables Purchase Facility in an aggregate
principal amount not to exceed $500,000,000 at any one time outstanding;
(m)    Guarantees by the Company of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Company or any other Subsidiary;
(n)    secured or unsecured notes (such notes, “Incremental Equivalent Notes”)
in an aggregate amount not to exceed the amount specified in Section 2.20(a);
provided that (A) no Incremental Equivalent Notes may be issued unless (i) no
Default or Event of Default shall have occurred and be continuing on the date of
issuance thereof, both immediately prior to and immediately after giving effect
to such issuance, (ii) on the date of issuance thereof, the representations and
warranties of each Loan Party set forth in the Loan Documents shall be true and
correct in all material respects (or, in the case of any representation or
warranty qualified by materiality or Material Adverse Effect, in all respects)
on and as of such date and (iii) after giving effect to such issuance and the
making of Loans and other extensions of credit thereunder to be made on the date
of issuance thereof, the Company shall be in pro forma compliance with the
financial covenants set forth in Sections 5.09 and 5.10, (B) such Indebtedness
shall mature no earlier than 91 days after the Latest Maturity Date then in
effect, and the weighted average life to maturity of any Incremental Equivalent
Notes shall be no shorter than the remaining


78

--------------------------------------------------------------------------------




weighted average life to maturity of the then existing Terms Loans, (C) the
terms and conditions (other than interest rate margins) of any Incremental
Equivalent Notes shall not be materially more restrictive, when taken as a
whole, than those applicable to the then existing Term Loans (except for
covenants and other provisions applicable only to periods after the Latest
Maturity Date then in effect), (D) such Incremental Equivalent Notes shall not
be subject to any mandatory prepayments, except to the extent required to be
applied first pro rata to the Tranche A Term Loans and any Incremental Term
Loans, (E) no Incremental Equivalent Notes shall be permitted to be secured by
any Liens other than as permitted pursuant to Section 6.01(v), (F) the
obligations under the Incremental Equivalent Notes shall not be Guaranteed by
any Person other than a Person that Guarantees the Obligations and (G) to the
extent secured, any such Incremental Equivalent Notes shall be subject to a
customary intercreditor agreement in form and substance reasonably satisfactory
to the Company and the Administrative Agent; and
(o)    unsecured Indebtedness in an aggregate principal amount not to exceed the
greater of (i) $150,000,000 and (ii) 4.0% of Consolidated Total Assets
(determined as of the most recent fiscal quarter for which financial statements
shall have been delivered pursuant to Section 5.01(a) or 5.01(b)) at any time
outstanding.
SECTION 6.06.    Restrictive Agreements. Enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Company or any Subsidiary to create, incur
or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to holders of its Capital Stock or to make or repay loans or advances to the
Company or any other Subsidiary or to Guarantee Indebtedness of the Company or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or regulations or by any Loan
Document, (ii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iii) the
foregoing shall not apply to restrictions or conditions imposed by, or rights
arising under, any transaction giving rise to a Lien permitted by this Agreement
or any Hedging Agreement, in each case if such restrictions, conditions or
rights apply only to the property or assets securing or encumbered by such
transaction (or obligation thereunder) or Hedging Agreement and such
restrictions, conditions or rights are customary for such transaction or Hedging
Agreement, (iv) the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to Indebtedness permitted by this Agreement if
such restrictions or conditions are customary for such Indebtedness and
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.
SECTION 6.07.    Transactions with Affiliates. Enter into any transaction,
including, without limitation, the purchase, sale or exchange of property or the
rendering of any services, with any Affiliate, except:
(a)    transactions on terms and conditions not materially less favorable to the
Company or such Subsidiary than could be obtained on an arm’s-length basis from
a Person that is not an Affiliate for a comparable transaction;
(b)    transactions between or among the Company and its Subsidiaries (or an
entity that becomes a Subsidiary of the Company as a result of such transaction)
(or any combination thereof);
(c)    the payment of fees to directors of the Company or any of its
Subsidiaries, and compensation, out-of-pocket expense reimbursement and
indemnification (including the provision of directors and officers insurance)
of, and other employment agreements and arrangements, employee benefit plans and
stock incentive plans paid to, future, present or past directors, officers,
managers and employees of the Company or any of its Subsidiaries, in each case
in the ordinary course of business;
(d)    transactions undertaken in good faith for the purpose of improving the
overall tax efficiency of the Company and its Subsidiaries;


79

--------------------------------------------------------------------------------




(e)    loans, advances and other transactions to the extent permitted by the
terms of this Agreement, including without limitation any Restricted Payment
permitted by Section 6.14 and transactions permitted by Sections 6.03, 6.04 and
6.08;
(f)    issuances of Capital Stock to Affiliates and the registration rights
associated therewith;
(g)    transactions associated with the relocation expenses of officers of the
Company in the ordinary course of business;
(h)    transactions pursuant to agreements in effect on the Effective Date
(together with any amendments, restatements, extensions, replacements or other
modifications thereto that are not materially adverse to the interests of the
Lenders in their capacities as such);
(i)    transactions with joint ventures for the purchase or sale of property or
other assets and services entered into in the ordinary course of business and
investments in joint ventures;
(j)    transactions approved by a majority of Disinterested Directors of the
Company or of the applicable Subsidiary in good faith; and
(k)    any transactions or series of related transactions with respect to which
the aggregate consideration paid, or fair market value of property Disposed of,
by the Company and its Subsidiaries is less than $5,000,000.
For the avoidance of doubt, transactions with the Charitable Foundation shall in
no event be considered to be transactions with an Affiliate.
SECTION 6.08.    Limitation on Sale of Assets. Except as permitted or
contemplated by this Agreement or any other Loan Document, Dispose of any of its
Domestic Assets with a book value (in combination with any other Domestic Assets
sold in the same or any related transaction) in excess of $25,000,000, whether
now owned or hereafter acquired, except that the Company or any of its
Subsidiaries may Dispose of:
(a)    assets between the Company and any Subsidiary or between any two or more
Subsidiaries, other than a Disposition of assets made by the Company or any
Subsidiary Guarantor to a Subsidiary that is not a Subsidiary Guarantor;
(b)    obsolete or worn out property or property (including inventory) Disposed
of in the ordinary course of business;
(c)    Domestic Assets, provided that the aggregate book value of all such
Domestic Assets in all such transactions after giving pro forma effect to such
Disposal shall not exceed 25% of Consolidated Total Assets (determined as of the
most recent fiscal quarter for which financial statements shall have been
delivered pursuant to Section 5.01(a) or 5.01(b) and calculated by aggregating
the percentage of Consolidated Total Assets represented by each Disposal at the
time of such Disposal);
(d)    Sold Receivables pursuant to any Receivables Purchase Facility;
(e)    assets sold in the context of sale-leaseback transactions permitted under
Section 6.09;
(f)    asset sales permitted under Section 6.03(c); and
(g)    Dispositions of assets constituting investments permitted by Sections
6.04(g) and 6.04(h);
provided that all Dispositions permitted under this Section 6.08 (other than
those permitted by clauses (a) and (g) above) shall be made for fair value and
for at least 75% cash consideration.


80

--------------------------------------------------------------------------------




To the extent the Required Lenders waive the provisions of this Section 6.08
with respect to the Disposition of any assets or any assets are Disposed of as
permitted by this Section 6.08, such assets (unless sold, leased, transferred or
otherwise disposed of to a Loan Party) shall be Disposed of free and clear of
the Liens created by the Security Documents.
SECTION 6.09.    Sale and Leaseback. Enter into any arrangement with any Person
providing for the leasing by the Company or any of its Subsidiaries of real or
personal property which has been or is to be sold or transferred by the Company
or any such Subsidiary to such Person or to any other Person to whom funds have
been or are to be advanced by such Person on the security of such property or
rental obligations of the Company or any such Subsidiary, except with respect to
(i) such transactions described on Schedule 6.09 and (ii) any other such
transactions which shall not have an aggregate fair market value in excess of
$100,000,000 since the Effective Date.
SECTION 6.10.    Fiscal Year. Permit the fiscal year of the Company and its
Subsidiaries to end on a day other than September 30; provided, that after the
Effective Date, the Company may, on one occasion, permanently change the date on
which the fiscal year of the Company and its Subsidiaries ends upon 30 days
prior written notice to the Administrative Agent.
SECTION 6.11.    Modification of Certain Debt Instruments. Amend, modify, waive
or otherwise change, or consent or agree to any amendment, modification, waiver
or other change to, any of the terms of the Existing Senior Notes or any other
unsecured or subordinated notes (or any refinancing thereof) issued pursuant to
Sections 6.05(e) or 6.05(n) other than any such amendment, modification, waiver
or other change that:
(a)    (i) would extend the maturity or reduce the amount of any payment of
principal thereof or reduce the rate or extend any date for payment of interest
thereon, (ii) does not involve the payment of a consent fee material in
proportion to the outstanding principal amount thereof and (iii) is no more
restrictive to the Company and not material and adverse to the Lenders; or
(b)    provides for actions which (i) are expressly permitted under this
Agreement and (ii) do not require the consent of any of the holders of the
Existing Senior Notes or unsecured or subordinated notes (or refinancing
thereof) issued pursuant to Sections 6.05(e) or 6.05(n).
Nothing in this Section 6.11 shall be deemed to prohibit the optional
prepayment, retirement, redemption, purchase, defeaseance or exchange (or
arranging therefor) of the Existing Senior Notes or any Indebtedness outstanding
pursuant to Sections 6.05(e) or 6.05(n), which optional prepayment, retirement,
redemption, purchase, defeaseance or exchange shall be otherwise permitted by
this Agreement.
SECTION 6.12.    [Intentionally Omitted].
SECTION 6.13.    Lines of Business. Engage to any material extent in any
business activities other than in the respective primary lines of business of
the Company and its Subsidiaries (which shall include any evolution or extension
of business activities and any business activities reasonably related to such
primary lines of business conducted on the Effective Date).
SECTION 6.14.    Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any of its Capital Stock, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations (collectively,
“Restricted Payments”), except that:
(a)    any Subsidiary may make Restricted Payments to the Company or any other
Subsidiary;


81

--------------------------------------------------------------------------------




(b)    the Company and any of its Subsidiaries may make repurchases of its
Capital Stock deemed to occur upon the exercise of stock options or the vesting
or settlement of other equity or equity-based awards if such Capital Stock
represents all or part of the exercise price of such options or represents any
income or employment tax withholding associated therewith; and
(c)    so long as no Default or Event of Default has occurred and is continuing
at the time of declaration or would result therefrom, (i) the Company and any of
its Subsidiaries may make unlimited Restricted Payments so long as after giving
effect to any such Restricted Payments the Leverage Ratio (calculated on a pro
forma basis as of the last day of the most recently completed fiscal quarter,
but including in the calculation thereof the Indebtedness of the Company and its
consolidated Subsidiaries after giving effect to such Restricted Payment) is
less than or equal to 4.00 to 1.00 and (ii) in addition to the foregoing, the
Company and any of its Subsidiaries may make further Restricted Payments at all
other times in an aggregate amount for each fiscal year not to exceed the amount
set forth below opposite such fiscal year:
Fiscal Year
Amount of Restricted Payments
 
 
2018
$200,000,000
2019
$200,000,000
2020 and each fiscal year thereafter
$225,000,000



SECTION 6.15.    Use of Proceeds. Request any Borrowing or Letter of Credit or
use (or permit their respective directors, officers, employees and agents to
use) the proceeds of any Borrowing or Letter of Credit (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or Anti-Money Laundering Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in violation of
any Sanctions applicable to any party hereto.
ARTICLE VII

Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    Payments. The Company or the relevant Subsidiary Borrower shall fail to
pay any principal of any Loan or any reimbursement obligation in respect of any
LC Disbursement when any such amount becomes due in accordance with the terms
thereof or hereof; or the Company or the relevant Subsidiary Borrower shall fail
to pay any interest on any Loan or any fee or other amount payable hereunder,
within five days after any such interest, fee or amount becomes due in
accordance with the terms thereof or hereof; or
(b)    Representations and Warranties. Any representation or warranty made or
deemed made by the Company or any of its Subsidiaries in any of the Loan
Documents to which it is a party or which is contained in any certificate,
document or financial statement furnished at any time under or in connection
herewith or therewith shall prove to have been incorrect in any material respect
on or as of the date made or deemed made; or
(c)    Certain Covenants. The Company shall default in the observance or
performance of any covenant or agreement contained in (i) Section 5.08(a), 5.09
or 5.10 or (ii) Section 6.15 to the extent such default in respect of such
Section 6.15 could reasonably be expected to result in a Material Adverse Effect
or could reasonably be expected to result in a violation of any applicable
Sanctions by, or liability to, a Lender or the Administrative Agent; or


82

--------------------------------------------------------------------------------




(d)    Other Covenants. The Company or any of its Subsidiaries shall default in
the observance or performance of any covenant or agreement (i) contained in
Sections 6.03, 6.05, 6.08, 6.09 or 6.14 and such default shall continue
unremedied for a period of 10 days or (ii) contained in this Agreement or in any
other Loan Document not referred to in preceding clause (i) or clause (c) of
this Article VII and such default shall continue unremedied for a period of 30
days after the earlier of written notice thereof to the Company or knowledge of
a Responsible Officer of the Company; or
(e)    Cross Default. (i) The Company or any of its Material Subsidiaries shall
default in any payment of principal of or interest on any Indebtedness (other
than the Loans), the aggregate principal amount of which exceeds $100,000,000,
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (ii) any event or condition occurs
that results in any such Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any such Indebtedness or any
trustee or agent on its or their behalf to cause any such Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its stated maturity; or (iii) any such Indebtedness shall be declared
to be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment) prior to the stated maturity thereof; or
(f)    Commencement of Bankruptcy or Reorganization Proceedings. (i) The Company
or any of its Material Subsidiaries shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding‑up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or any
substantial part of its assets, or the Company or any of its Material
Subsidiaries shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against the Company or any of its Material
Subsidiaries any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against the
Company or any of its Material Subsidiaries any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets which results in the
entry of an order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) the Company or any of its Material Subsidiaries shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii) or (iii) above;
or (v) the Company or any of its Material Subsidiaries shall generally not, or
shall be unable to, or shall admit in writing its inability to, pay its debts as
they become due; or
(g)    ERISA. (i) an ERISA Event shall occur that, individually or in the
aggregate with all such other ERISA Events that have occurred, if any, could
reasonably be expected to have a Material Adverse Effect; or (ii) a Foreign Plan
Event shall occur that, individually or in the aggregate with all such other
Foreign Plan Events that have occurred, if any, could reasonably be expected to
have a Material Adverse Effect; or
(h)    Material Judgments. One or more judgments or decrees shall be entered
against the Company or any of its Material Subsidiaries involving in the
aggregate a liability (not covered by insurance) of $100,000,000 or more and all
such judgments or decrees shall not have been vacated, satisfied, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(i)    Change in Control. (i) Any Person (other than one or more members of the
Control Group) shall at any time own, directly or indirectly, shares
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding Capital Stock of the Company or (ii) a “Change of
Control” as defined in the Existing Senior Notes Indentures or any “Change of
Control” as defined in any indenture governing indebtedness permitted by Section
6.05(e) or 6.05(n) or any event described with similar terminology thereunder
shall occur; or


83

--------------------------------------------------------------------------------




(j)    Effectiveness of Security Documents. Any Lien on any material Collateral
created by any of the Guarantee and Collateral Agreements shall cease to be
enforceable and of the same effect and priority purported to be created thereby
(other than pursuant to the terms and conditions of this Agreement or the other
Loan Documents) or the Company or any Subsidiary party thereto shall so assert
in writing;
then, and in every such event (other than an event with respect to any Borrower
described in clause (f) of this Article), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Company, take any or all of the
following actions, at the same or different times: (i) terminate the Commitments
(and the Letter of Credit Commitments), and thereupon the Commitments (and the
Letter of Credit Commitments) shall terminate immediately, (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other Obligations of the Borrowers accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers and (iii) require cash collateral for the LC Exposure in
accordance with Section 2.06(j); and in case of any event with respect to any
Borrower described in clause (f) of this Article, the Commitments (and the
Letter of Credit Commitments) shall automatically terminate and the principal of
the Loans then outstanding and the cash collateral for the LC Exposure, together
with accrued interest thereon and all fees and other Obligations accrued
hereunder and under the other Loan Documents, shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrowers. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC.
ARTICLE VIII

The Administrative Agent
SECTION 8.01.    Authorization and Action.
(a)    Each Lender and each Issuing Bank hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors and assigns to serve as the administrative agent and collateral agent
under the Loan Documents and each Lender and each Issuing Bank authorizes the
Administrative Agent to take such actions as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent under such agreements and to exercise such powers as
are reasonably incidental thereto. In addition, to the extent required under the
laws of any jurisdiction other than within the United States, each Lender and
each Issuing Bank hereby grants to the Administrative Agent any required powers
of attorney to execute and enforce any Security Document governed by the laws of
such jurisdiction on such Lender’s or such Issuing Bank’s behalf. Without
limiting the foregoing, each Lender and each Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
to exercise all rights, powers and remedies that the Administrative Agent may
have under such Loan Documents.
(b)    As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders and the Issuing Banks with
respect to such action or (ii) is contrary to this Agreement or any other Loan
Document or applicable law, including any action that may be in violation of the


84

--------------------------------------------------------------------------------




automatic stay under any requirement of law relating to bankruptcy, insolvency
or reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Administrative Agent may seek
clarification or direction from the Required Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided. Except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Company, any Subsidiary or any Affiliate of any of the foregoing that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity. Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.
(c)    In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:
(i)    the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, any Issuing Bank or any Secured Party other
than as expressly set forth herein and in the other Loan Documents, regardless
of whether a Default or an Event of Default has occurred and is continuing (and
it is understood and agreed that the use of the term “agent” (or any similar
term) herein or in any other Loan Document with reference to the Administrative
Agent is not intended to connote any fiduciary duty or other implied (or
express) obligations arising under agency doctrine of any applicable law, and
that such term is used as a matter of market custom and is intended to create or
reflect only an administrative relationship between contracting parties);
additionally, each Lender agrees that it will not assert any claim against the
Administrative Agent based on an alleged breach of fiduciary duty by the
Administrative Agent in connection with this Agreement and the transactions
contemplated hereby;
(ii)    where the Administrative Agent is required or deemed to act as a trustee
in respect of any Collateral over which a security interest has been created
pursuant to a Loan Document expressed to be governed by the laws of any
jurisdiction other than the United States of America, the obligations and
liabilities of the Administrative Agent to the Secured Parties in its capacity
as trustee shall be excluded to the fullest extent permitted by applicable law;
(iii)    nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.
(d)    The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.
(e)    None of any Syndication Agent, any Co-Documentation Agent or any Arranger
shall have obligations or duties whatsoever in such capacity under this
Agreement or any other Loan Document and


85

--------------------------------------------------------------------------------




shall incur no liability hereunder or thereunder in such capacity, but all such
persons shall have the benefit of the indemnities provided for hereunder.
(f)    In case of the pendency of any proceeding with respect to any Borrower
under any federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any reimbursement obligation in respect
of any LC Disbursement shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim under Sections
2.12, 2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03). Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or any Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or any Issuing Bank or to authorize the
Administrative Agent to vote in respect of the claim of any Lender or any
Issuing Bank in any such proceeding.


(g)    In furtherance of the foregoing, and not in limitation, each of the
Lenders authorizes the Administrative Agent to enter into one or more
intercreditor agreements acceptable to the Administrative Agent in its sole
discretion with parties to any Receivables Purchase Facility. Such intercreditor
agreements may provide for, among other things, (i) the Administrative Agent’s
and the Lenders’ forbearance of, and other limitations on, any exercise of
remedies in respect of any equity interests in any Receivables Subsidiary and/or
any notes issued by any Receivables Subsidiary to the Company and those
Subsidiaries from time to time party to a Receivables Purchase Facility in
connection with any Receivables Purchase Facility, in any case, that have been
pledged to secure the Obligations and/or (ii) disclaimers of interests on, and
releases of security interests in, any Receivables. In addition, to the extent
required under the laws of any jurisdiction other than the United States of
America, each of the Lenders, on behalf of itself and any of its Affiliates that
are Secured Parties, and each of the Issuing Banks hereby grants to the
Administrative Agent any required powers of attorney to execute any Security
Document governed by the laws of such jurisdiction on such Lender’s or such
Issuing Bank’s behalf.
(h)    The provisions of this Article VIII are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and, except solely to
the extent of the Company’s rights to consent pursuant to and subject to the
conditions set forth in this Article VIII, none of the Company or any
Subsidiary, or any of their respective Affiliates, shall have any rights as a
third party beneficiary under any such provisions. Each Secured Party, whether
or not a party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the provisions of this Article VIII.


86

--------------------------------------------------------------------------------




SECTION 8.02.    Administrative Agent’s Reliance, Indemnification, Etc.
(a)    Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by it under or in
connection with this Agreement or the other Loan Documents (x) with the consent
of or at the request of the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as provided in
the Loan Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and nonappealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder.
(b)    The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Company, a Lender or an
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent or (vi) the
creation, perfection or priority of Liens on the Collateral. Notwithstanding
anything herein to the contrary, the Administrative Agent shall not be liable
for, or be responsible for any loss, cost or expense suffered by the Company,
any Subsidiary, any Lender or any Issuing Bank as a result of, any determination
of the Credit Exposure, any of the component amounts thereof or any portion
thereof attributable to each Lender or Issuing Bank or any Dollar Amount
thereof.
(c)    Without limiting the foregoing, the Administrative Agent (i) may treat
the payee of any promissory note as its holder until such promissory note has
been assigned in accordance with Section 9.04, (ii) may rely on the Register to
the extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Company), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or any Issuing Bank and shall not be responsible to any Lender or any Issuing
Bank for any statements, warranties or representations made by or on behalf of
any Loan Party in connection with this Agreement or any other Loan Document, (v)
in determining compliance with any condition hereunder to the making of a Loan,
or the issuance of a Letter of Credit, that by its terms must be fulfilled to
the satisfaction of a Lender or an Issuing Bank, may presume that such condition
is satisfactory to such Lender or such Issuing Bank unless the Administrative
Agent shall have received notice to the contrary from such Lender or such
Issuing Bank sufficiently in advance of the making of such Loan or the issuance
of such Letter of Credit and (vi) shall be entitled to rely on, and shall incur
no liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).


87

--------------------------------------------------------------------------------




SECTION 8.03.    Posting of Communications.
(a)    The Borrowers agree that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Banks by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).
(b)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Banks and the Borrowers
acknowledge and agree that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there are
confidentiality and other risks associated with such distribution. Each of the
Lenders, each of the Issuing Banks and the Borrowers hereby approve distribution
of the Communications through the Approved Electronic Platform and understands
and assumes the risks of such distribution.
(c)    THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER,
ANY CO-SYNDICATION AGENT, ANY CO-DOCUMENTATION AGENT OR ANY OF THEIR RESPECTIVE
RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC
PLATFORM.
(d)    Each Lender and each Issuing Bank agrees that notice to it (as provided
in the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and each Issuing Bank agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s or each Issuing Bank’s (as applicable) email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.
(e)    Each of the Lenders, each of the Issuing Banks and the Company agrees
that the Administrative Agent may, but (except as may be required by applicable
law) shall not be obligated to, store the Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s generally
applicable document retention procedures and policies.
(f)    Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.


88

--------------------------------------------------------------------------------




SECTION 8.04.    The Administrative Agent Individually. With respect to its
Commitment, Loans, Letter of Credit Commitments and Letters of Credit, the
Person serving as the Administrative Agent shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender or
Issuing Bank, as the case may be. The terms “Issuing Banks”, “Lenders”,
“Required Lenders” and any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual capacity
as a Lender, an Issuing Bank or as one of the Required Lenders, as applicable.
The Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, the Company, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders or the Issuing
Banks.
SECTION 8.05.    Successor Administrative Agent.
(a)    Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by giving 30 days’ prior written notice thereof to the Lenders, the Issuing
Banks and the Company. Upon any such resignation, the Required Lenders shall
have the right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent, which shall be a bank with an office
in New York, New York or an Affiliate of any such bank. In either case, such
appointment shall be subject to the prior written approval of the Company (which
approval may not be unreasonably withheld and shall not be required while an
Event of Default has occurred and is continuing). Upon the acceptance of any
appointment as Administrative Agent by a successor Administrative Agent, such
successor Administrative Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Administrative Agent. Upon
the acceptance of appointment as Administrative Agent by a successor
Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan Documents.
Prior to any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Loan Documents.
SECTION 8.06.    Acknowledgements of Lenders and Issuing Banks.
(a)    Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Arranger
or any other Lender, or any of the Related Parties of any of the foregoing, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement as a Lender, and
to make, acquire or hold Loans hereunder. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
(b)    Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.


89

--------------------------------------------------------------------------------




SECTION 8.07.    Collateral Matters.
(a)    Except with respect to the exercise of setoff rights in accordance with
Section 9.08 or with respect to a Secured Party’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof. In its
capacity, the Administrative Agent is a “representative” of the Secured Parties
within the meaning of the term “secured party” as defined in the UCC. In the
event that any Collateral is hereafter pledged by any Person as collateral
security for the Obligations, the Administrative Agent is hereby authorized, and
hereby granted a power of attorney, to execute and deliver on behalf of the
Secured Parties any Loan Documents necessary or appropriate to grant and perfect
a Lien on such Collateral in favor of the Administrative Agent on behalf of the
Secured Parties.
(b)    In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Lender Cash Management Agreements the obligations
under which constitute Obligations and no Lender Hedging Agreement the
obligations under which constitute Obligations, will create (or be deemed to
create) in favor of any Secured Party that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of any Loan Party under any Loan Document. By accepting the benefits
of the Collateral, each Secured Party that is a party to any such arrangement in
respect of Lender Cash Management Agreements or Lender Hedging Agreement, as
applicable, shall be deemed to have appointed the Administrative Agent to serve
as administrative agent and collateral agent under the Loan Documents and agreed
to be bound by the Loan Documents as a Secured Party thereunder, subject to the
limitations set forth in this paragraph.
(c)    The Secured Parties irrevocably authorize the Administrative Agent, at
its option and in its discretion, to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Sections 6.02(c), (d),
(e), (f), (g) or (h). The Administrative Agent shall not be responsible for or
have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Administrative Agent’s Lien thereon or
any certificate prepared by any Loan Party in connection therewith, nor shall
the Administrative Agent be responsible or liable to the Lenders or any other
Secured Party for any failure to monitor or maintain any portion of the
Collateral.
SECTION 8.08.    Credit Bidding. The Secured Parties hereby irrevocably
authorize the Administrative Agent, at the direction of the Required Lenders, to
credit bid all or any portion of the Obligations (including by accepting some or
all of the Collateral in satisfaction of some or all of the Obligations pursuant
to a deed in lieu of foreclosure or otherwise) and in such manner purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or


90

--------------------------------------------------------------------------------




indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 9.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata with their original interest in
such Obligations and the equity interests and/or debt instruments issued by any
acquisition vehicle on account of such Obligations shall automatically be
cancelled, without the need for any Secured Party or any acquisition vehicle to
take any further action. Notwithstanding that the ratable portion of the
Obligations of each Secured Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each Secured Party shall execute
such documents and provide such information regarding the Secured Party (and/or
any designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.
SECTION 8.09.    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and the Arrangers and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or


91

--------------------------------------------------------------------------------




(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Arrangers and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrowers or any
other Loan Party, that:
(i)    none of the Administrative Agent, or the Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50,000,000, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent, or the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.
(c)    The Administrative Agent and each Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent fees or collateral agent fees, utilization fees, minimum
usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.


92

--------------------------------------------------------------------------------




SECTION 8.10.    Certain Foreign Pledge Matters.
(a)    Each Borrower, on its behalf and on behalf of its Subsidiaries, and each
Lender, on its behalf and on the behalf of its affiliated Secured Parties,
hereby irrevocably constitute the Administrative Agent as the holder of an
irrevocable power of attorney (fondé de pouvoir within the meaning of Article
2692 of the Civil Code of Québec) in order to hold hypothecs and security
granted by each Borrower or any Subsidiary on property pursuant to the laws of
the Province of Québec to secure obligations of any Borrower or any Subsidiary
under any bond, debenture or similar title of indebtedness issued by any
Borrower or any Subsidiary in connection with this Agreement, and agree that the
Administrative Agent may act as the bondholder and mandatary with respect to any
bond, debenture or similar title of indebtedness that may be issued by any
Borrower or any Subsidiary and pledged in favor of the Secured Parties in
connection with this Agreement. Notwithstanding the provisions of Section 32 of
the An Act respecting the special powers of legal persons (Québec), JPMorgan
Chase Bank, N.A. as Administrative Agent may acquire and be the holder of any
bond issued by any Borrower or any Subsidiary in connection with this Agreement
(i.e., the fondé de pouvoir may acquire and hold the first bond issued under any
deed of hypothec by any Borrower or any Subsidiary).
(b)    The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Company as ultimate parent of any subsidiary of the Company which
is organized under the laws of the Netherlands and the Capital Stock of which
are pledged in connection herewith (a “Dutch Pledge”). Without prejudice to the
provisions of this Agreement and the other Loan Documents, the parties hereto
acknowledge and agree with the creation of parallel debt obligations of the
Company or any relevant Subsidiary as will be described in any Dutch Pledge (the
“Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will – conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application – be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Obligations, and any payment to the Secured Parties
in satisfaction of the Obligations shall – conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application – be deemed as satisfaction of the corresponding amount of
the Parallel Debt. The parties hereto acknowledge and agree that, for purposes
of a Dutch Pledge, any resignation by the Administrative Agent is not effective
until its rights under the Parallel Debt are assigned to the successor
Administrative Agent.
(c)    Notwithstanding any other provision of this Agreement, for purposes of
Security Documents governed by German law, the Company and each Subsidiary
Borrower hereby irrevocably and unconditionally undertakes to pay to the
Administrative Agent, as creditor in its own right and not as representative of
the other Secured Parties, sums equal to and in the currency of each amount
payable by the Company or such Subsidiary Borrower to each of the Secured
Parties under each of the Loan Documents as and when that amount falls due for
payment under the relevant Loan Document or would have fallen due but for any
discharge resulting from failure of another Secured Party to take appropriate
steps, in insolvency proceedings affecting the Company or such Subsidiary
Borrower, to preserve its entitlement to be paid that amount. The Administrative
Agent shall have its own independent right to demand payment of the amounts
payable by the Company and each Subsidiary Borrower under this paragraph
irrespective of any discharge of the Company’s or a Subsidiary Borrower's
obligation to pay those amounts to the other Secured Parties resulting from
failure by them to take appropriate steps, in insolvency proceedings affecting
the Company or such Subsidiary Borrower, to preserve their entitlement to be
paid those amounts. Any amount due and payable by the Company or a Subsidiary
Borrower to the Administrative Agent under this paragraph shall be decreased to
the extent that the other Secured Parties have received (and are able to retain)
payment in full of the corresponding amount under the other provisions of the
Loan Documents and any amount due and payable by the Company or a Subsidiary
Borrower to the other Secured Parties under those provisions shall be decreased
to the extent that the Administrative Agent has received (and is able to retain)
payment in full of the corresponding amount under this paragraph. The rights of
the Secured Parties (other than the Administrative Agent) to receive payment of
amounts payable by the Company and each Subsidiary Borrower under the Loan
Documents are several and are separate and independent from, and without
prejudice


93

--------------------------------------------------------------------------------




to, the rights of the Administrative Agent to receive payment under this
paragraph. All amounts from time to time received or recovered by the
Administrative Agent under this paragraph and/or in connection with the
realization and enforcement of all or any part of the Security Documents shall
be held by the Administrative Agent in trust to apply in accordance with the
terms of the Loan Documents.
ARTICLE IX

Miscellaneous
SECTION 9.01.    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(i)    if to any Borrower, to it c/o The Scotts Miracle-Gro Company, 14111
Scottslawn Road, Marysville, Ohio 43041, Attention of Treasurer (Telecopy
No. (937) 578-5754; Telephone No. (937) 645-2519), with a copy (in the case of a
notice of Default) to c/o The Scotts Miracle-Gro Company, 14111 Scottslawn Road,
Marysville, Ohio 43041, Attention of General Counsel (Telecopy No. (937)
578-5754; Telephone No. (937) 578-5970);
(ii)    if to the Administrative Agent, (A) in the case of Borrowings
denominated in Dollars, to JPMorgan Chase Bank, N.A., 500 Stanton Christiana
Road, NCC5, Floor 01, Newark, Delaware 19713-2107, Attention of James Campbell
(Telecopy No. (469) 828-7788), (B) in the case of Borrowings denominated in
Foreign Currencies, to J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf,
London E14 5JP, Attention of The Manager, Loan & Agency Services (Telecopy
No. 44 207 777 2360), and in each case of the foregoing clauses (A) and (B) with
a copy to JPMorgan Chase Bank, N.A., 383 Madison Ave, 24th Floor, New York, New
York 10179, Attention of Anna Kostenko (Telecopy No. (212) 270-5100) and (C) in
the case of a notification of the DQ List, to JPMDQ_Contact@jpmorgan.com;
(iii)    if to JPMorgan Chase Bank, N.A., in its capacity as an Issuing Bank, to
it at JPMorgan Chase Bank, N.A., 500 Stanton Christiana Road, NCC5, Floor 01,
Newark, Delaware 19713-2107, Attention of James Campbell (Telecopy No. (469)
828-7788);
(iv)    if to the Swingline Lender, to JPMorgan Chase Bank, N.A., 500 Stanton
Christiana Road, NCC5, Floor 01, Newark, Delaware 19713-2107, Attention of James
Campbell (Telecopy No. (469) 828-7788); and
(v)    if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Approved Electronic Platforms
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Company may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications


94

--------------------------------------------------------------------------------




pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
(c)    Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(d)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.
SECTION 9.02.    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.
(b)    Except as provided in Section 2.20 or as provided in Section 2.14(c),
neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby (except that neither (A) any amendment or modification of the financial
covenants in this Agreement (or defined terms used in the financial covenants in
this Agreement) or (B) any amendment entered into pursuant to the terms of
Section 2.14(c) shall constitute a reduction in the rate of interest or fees for
purposes of this clause (ii)), (iii) postpone the scheduled date of payment of
the principal amount of any Loan or LC Disbursement, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.09(c) or Section 2.18(b) or (d) in a manner that would alter the
ratable reduction of Commitments or the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change the payment
waterfall provisions of Section 2.22(b) or Section 7.5 of the Guarantee and
Collateral Agreement without the consent of each Lender, (vi) change any of the
provisions of this Section or the definition of “Required Lenders” or the
percentage with respect to any Class of Lenders in the definition of the term
“Majority in Interest” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender, (vii) release all or substantially all of the Subsidiary
Guarantors from their obligations under the Guarantee and Collateral Agreement,
in each case, without the written consent of each Lender, or (viii) except as
provided in clause (d) of this Section or in any Security Document, release all
or substantially all of the Collateral, without the written consent of each


95

--------------------------------------------------------------------------------




Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be (it being understood that any change to Section 2.22 shall require the
consent of the Administrative Agent, the Issuing Banks and the Swingline
Lender). Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.
(c)    Notwithstanding the foregoing, (i) the Administrative Agent and the
Company may amend, modify or supplement any Loan Document without the consent of
any Lender or the Required Lenders in order to correct, amend or cure any
ambiguity, inconsistency or defect or correct any typographical error or other
manifest error in any Loan Document and (ii) this Agreement may be amended (x)
with the written consent of the Administrative Agent, the Company and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing, replacement or modification of all or any portion of the
outstanding Term Loans or Incremental Term Loans (such Loans, the “Replaced Term
Loans”) with a replacement term loan hereunder (“Replacement Term Loans”);
provided, that (a) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Replaced Term Loans
(plus unpaid accrued interest and premium thereon at such time plus reasonable
fees and expenses incurred in connection with such replacement), (b) the terms
of the Replacement Term Loans (1) (excluding pricing, fees and rate floors and
optional prepayment or redemption terms and subject to clause (2) below)
reflect, in Company’s reasonable judgment, then-existing market terms and
conditions and (2) (excluding pricing, fees and rate floors) are no more
favorable to the lenders providing such Replacement Term Loans than those
applicable to the Replaced Term Loans (in each case, including with respect to
mandatory and optional prepayments); provided that the foregoing shall not apply
to covenants or other provisions applicable only to periods after the Latest
Maturity Date in effect immediately prior to the establishment of such
Replacement Term Loans; provided further that any Replacement Term Loans may add
additional covenants or events of default not otherwise applicable to the
Replaced Term Loans or covenants more restrictive than the covenants applicable
to the Replaced Term Loans, in each case prior to the Latest Maturity Date in
effect immediately prior to the establishment of such Replacement Term Loans so
long as all Lenders receive the benefits of such additional covenants, events of
default or more restrictive covenants, (c) the weighted average life to maturity
of any Replacement Term Loans shall be no shorter than the remaining weighted
average life to maturity of the Replaced Terms Loans, (d) the maturity date with
respect to any Replacement Term Loans shall be no earlier than the maturity date
with respect to the Replaced Term Loans, (e) no Subsidiary that is not
originally obligated with respect to repayment of the Replaced Term Loans is
obligated with respect to the Replacement Term Loans, unless such Subsidiary
becomes obligated on a pari passu basis in respect of any other then outstanding
Loans and Commitments, and (f) any Person that the Company proposes to become a
lender in respect of the Replacement Term Loans, if such Person is not then a
Lender, must be reasonably acceptable to the Administrative Agent and (y) with
the written consent of the Administrative Agent, the Company and the Lenders
providing the relevant Replacement Revolving Facility (as defined below) to
permit the refinancing, replacement or modification of all or any portion of the
Revolving Commitments and Revolving Loans (a “Replaced Revolving Facility”) with
a replacement revolving facility hereunder (a “Replacement Revolving Facility”);
provided that (a) the aggregate amount of such Replacement Revolving Facility
shall not exceed the aggregate amount of such Replaced Revolving Facility plus
unpaid accrued interest and premium thereon at such time plus reasonable fees
and expenses incurred in connection with such replacement), (b) the terms of the
Replacement Revolving Facility (1) (excluding pricing, fees and rate floors and
optional prepayment or redemption terms and subject to clause (2) below)
reflect, in the Company’s reasonable judgment, then-existing market terms and
conditions and (2) (excluding pricing, fees and rate floors) are no more
favorable to the lenders providing such Replacement Revolving Facility than
those applicable to the Replaced Revolving Facility (in each case, including
with respect to mandatory and optional prepayments); provided that the foregoing
shall not apply to covenants or other provisions applicable only to periods
after the Latest Maturity Date in effect immediately prior to the establishment
of such Replacement Revolving Facility; provided further that any Replacement
Revolving Facility may add additional covenants or events of default not
otherwise applicable to the Replaced


96

--------------------------------------------------------------------------------




Revolving Facility or covenants more restrictive than the covenants applicable
to the Replaced Revolving Facility, in each case prior to the Latest Maturity
Date in effect immediately prior to the establishment of such Replacement
Revolving Facility so long as all Lenders receive the benefits of such
additional covenants, events of default or more restrictive covenants, (c) the
maturity date with respect to any Replacement Revolving Facility shall be no
earlier than the maturity date with respect to the Replaced Revolving Facility,
(d) no Subsidiary that is not originally obligated with respect to repayment of
the Replaced Revolving Facility is obligated with respect to the Replacement
Revolving Facility, unless such Subsidiary becomes obligated on a pari passu
basis in respect of any other then outstanding Loans and Commitments, and (e)
any Person that the Company proposes to become a lender in respect of the
Replacement Revolving Facility, if such Person is not then a Lender, must be
reasonably acceptable to the Administrative Agent, the Issuing Banks and the
Swingline Lender. Notwithstanding the foregoing, in no event shall there be more
than five (5) maturity dates in respect of the Credit Facilities (including any
Replacement Term Loans or Replacement Revolving Facilities).
(d)    The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Obligations (other than Obligations under Lender Cash Management Agreements
not yet due and payable, Obligations under Lender Hedging Agreements not yet due
and payable, Obligations under Lender Qualified Bilateral Letters of Credit not
due and payable, Unliquidated Obligations for which no claim has been made and
other Obligations expressly stated to survive such payment and termination), and
the cash collateralization of all Unliquidated Obligations in a manner
satisfactory to the Administrative Agent, (ii) constituting property being sold
or disposed of if the Company certifies to the Administrative Agent that the
sale or disposition is made in compliance with the terms of this Agreement (and
the Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Company or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral. In addition, each of the Lenders, on behalf of itself
and any of its Affiliates that are Secured Parties, irrevocably authorizes the
Administrative Agent, at its option and in its discretion, (i) to subordinate
any Lien on any assets granted to or held by the Administrative Agent under any
Loan Document to the holder of any Lien on such property that is permitted by
Section 6.01(a) or (ii) in the event that the Company shall have advised the
Administrative Agent that, notwithstanding the use by the Company of
commercially reasonable efforts to obtain the consent of such holder (but
without the requirement to pay any sums to obtain such consent) to permit the
Administrative Agent to retain its liens (on a subordinated basis as
contemplated by clause (i) above), the holder of such other Indebtedness
requires, as a condition to the extension of such credit, that the Liens on such
assets granted to or held by the Administrative Agent under any Loan Document be
released, to release the Administrative Agent’s Liens on such assets.
(e)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Company may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Company and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) each Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) the outstanding principal amount of its Loans and participations in LC
Disbursements and all interest, fees and other amounts then accrued but unpaid
to such Non-Consenting Lender by such Borrower hereunder to and including the
date of termination, including without


97

--------------------------------------------------------------------------------




limitation payments due to such Non-Consenting Lender under Sections 2.15 and
2.17, and (2) an amount, if any, equal to the payment which would have been due
to such Lender on the day of such replacement under Section 2.16 had the Loans
of such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender. Each party hereto agrees that an assignment required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Company, the Administrative Agent and the assignee
(or, to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to an Approved Electronic Platform as to which
the Administrative Agent and such parties are participants), and the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided that any such documents shall be without
recourse to or warranty by the parties thereto.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver.
(a)    The Company shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable and documented fees, charges and disbursements of one primary counsel
(and specialist counsel as may reasonably be required by the Administrative
Agent and one additional local counsel in each applicable jurisdiction) for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the distribution (including, without limitation,
via the internet or through a service such as Intralinks), the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the Issuing Banks
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and (iii) all out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Bank or any Lender,
including the fees, charges and disbursements of one primary counsel (and
specialist counsel as may reasonably be required by the Administrative Agent and
one local counsel in each applicable jurisdiction) for the Administrative Agent
and one additional counsel for all of the Lenders and additional counsel as the
Administrative Agent or any Lender or group of Lenders reasonably determines are
necessary in light of actual or potential conflicts of interest or the
availability of different claims or defenses, in connection with the enforcement
or protection of its rights in connection with this Agreement and any other Loan
Document, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)    The Company shall indemnify the Administrative Agent, each Arranger, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of any
Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation, arbitration or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation, arbitration or proceeding
is brought by the Company or any other Loan Party or its or their respective
equity holders, Affiliates, creditors or any other third Person and whether
based on contract, tort or any other theory and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct (or, as


98

--------------------------------------------------------------------------------




determined pursuant to a claim initiated by the Company, breach in bad faith of
its express obligations under the applicable Loan Documents by) of such
Indemnitee. This Section 9.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims or damages arising from any non-Tax
claim.
(c)    To the extent that the Company fails to pay any amount required to be
paid by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, and each Revolving Lender severally agrees to pay
to such Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Company’s failure to pay any such amount shall not
relieve the Company of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, such Issuing Bank or the Swingline Lender in its capacity
as such.
(d)    To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet) other than direct or actual
damages that are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.
(e)    All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand (together with reasonably detailed
invoices) therefor.
SECTION 9.04.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld,
conditioned or delayed) of:
(A)    the Company (provided that the Company shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided, further, that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default under clause (a) or (f) of Article VII has occurred and is
continuing, any other assignee;


99

--------------------------------------------------------------------------------




(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Loan to a
Lender, an Affiliate of a Lender or an Approved Fund;
(C)    the Issuing Banks; provided that no consent of the Issuing Banks shall be
required for an assignment of all or any portion of a Term Loan; and
(D)    the Swingline Lender; provided that no consent of the Swingline Lender
shall be required for an assignment of all or any portion of a Term Loan.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of Revolving Commitments and Revolving Loans) or
$5,000,000 (in the case of a Term Loan) unless each of the Company and the
Administrative Agent otherwise consent, provided that no such consent of the
Company shall be required if an Event of Default has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500, such fee to be paid by either the
assigning Lender or the assignee Lender or shared between such Lenders; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Company, any of its Subsidiaries or any of its
Affiliates, (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof or
(e) a Disqualified Institution.


100

--------------------------------------------------------------------------------




(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of each Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Company, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
an Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
(c)    Any Lender may, without the consent of, or notice to, any Borrower, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrowers, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its


101

--------------------------------------------------------------------------------




interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 2.18 and
2.19 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 2.15 or
2.17, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Company’s request and expense, to use reasonable efforts to
cooperate with the Company to effectuate the provisions of Section 2.19(b) with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(d) as
though it were a Lender. Notwithstanding anything in this Agreement to the
contrary, any Participant that is a member of the Farm Credit System that
(i) has purchased a participation from a selling Lender in the minimum amount of
$10,000,000 on or after the Effective Date, (ii) is, by written notice to the
Company and the Administrative Agent (“Voting Participant Notification”),
designated by such selling Lender as being entitled to be accorded the rights of
a voting participant hereunder (any bank that is a member of the Farm Credit
System so designated being called a “Voting Participant”) and (iii) receives the
prior written consent of the Company and the Administrative Agent to become a
Voting Participant, shall be entitled to vote (and the voting rights of such
selling Lender shall be correspondingly reduced), on a dollar for dollar basis,
as if such participant were a Lender, on any matter requiring or allowing a
Lender to provide or withhold its consent, or to otherwise vote on any proposed
action. To be effective, each Voting Participant Notification shall, with
respect to any Voting Participant, (i) state the full name, as well as all
contact information required of assignee as set forth in Exhibit A hereto and
(ii) state the dollar amount of the participation purchased. Notwithstanding the
foregoing, each of the following members of the Farm Credit System shall be a
Voting Participant without delivery of a Voting Participant Notification and
without the prior written consent of the Company and the Administrative Agent:
AgChoice Farm Credit, ACA, (on behalf of itself and its wholly-owned
subsidiaries, AgChoice Farm Credit, FLCA, and AgChoice Farm Credit, PCA),
American AgCredit, FLCA, Compeer Financial, FLCA, Farm Credit Bank of Texas,
Farm Credit East, ACA, FCS Commercial Finance Group, for AgCountry Farm Credit
Services, FLCA and Farm Credit Services of America, FLCA. The Company and the
Administrative Agent shall be entitled to conclusively rely on information
contained in notices delivered pursuant to this paragraph. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Treasury Regulations Section 5f.103-1(c)
and Proposed Treasury Regulations Section 1.163-5(b) (or any amended or
successor version). The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(e)    Disqualified Institutions.
(i)    No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign or grant a
participation in all or a portion of its rights and obligations under this
Agreement to such Person (unless the Company has consented to such assignment or
participation in writing in its


102

--------------------------------------------------------------------------------




sole and absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee or Participant that
becomes a Disqualified Institution after the applicable Trade Date (including as
a result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the definition of “Disqualified Institution”), (x)
such assignee or Participant shall not retroactively be disqualified from
becoming a Lender or Participant and (y) the execution by the Company of an
Assignment and Assumption with respect to such assignee will not by itself
result in such assignee no longer being considered a Disqualified Institution.
Any assignment or participation in violation of this clause (e)(i) shall not be
void, but the other provisions of this clause (e) shall apply.
(ii)    If any assignment or participation is made to any Disqualified
Institution without the Company’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Company may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
require such Disqualified Institution to assign, without recourse (in accordance
with and subject to the restrictions contained in this Section 9.04), all of its
interest, rights and obligations under this Agreement to one or more Persons
(other than an Ineligible Institution) at the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Institution paid to acquire
such interests, rights and obligations in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions to whom an assignment or participation is made in
violation of clause (i) above (A) will not have the right to (x) receive
information, reports or other materials provided to Lenders by the Company, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter and (y) for purposes of
voting on any plan of reorganization, each Disqualified Institution party hereto
hereby agrees (1) not to vote on such plan of reorganization, (2) if such
Disqualified Institution does vote on such plan of reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other applicable
laws), and such vote shall not be counted in determining whether the applicable
class has accepted or rejected such plan of reorganization in accordance with
Section 1126(c) of the Bankruptcy Code (or any similar provision in any other
applicable laws) and (3) not to contest any request by any party for a
determination by the Bankruptcy Court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (2).
(iv)    The Administrative Agent shall have the right, and the Company hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Company and any updates thereto from
time to time (collectively, the “DQ List”) on an Approved Electronic Platform,
including that portion of such Approved Electronic Platform that is designated
for “public side” Lenders and/or (B) provide the DQ List to each Lender or
potential Lender requesting the same.
(v)    The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions hereof relating to Disqualified Institutions. Without
limiting the generality of the foregoing, the Administrative Agent shall not
‎(x) be obligated to ascertain, monitor or inquire as to whether any other
Lender or Participant or prospective Lender or Participant is a Disqualified
‎Institution or (y) have any liability with respect to or


103

--------------------------------------------------------------------------------




arising out of any assignment or participation of Loans, or disclosure of
confidential information, by any other Person to any ‎Disqualified Institution.
SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to (i)
fees payable to the Administrative Agent and (ii) the reductions of the Letter
of Credit Commitment of any Issuing Bank constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept Electronic Signatures in any form or format
without its prior written consent.
SECTION 9.07.    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final and in whatever
currency denominated) at any time held, and other obligations at any time owing,
by such Lender, such Issuing Bank or any such Affiliate, to or for the credit or
the account of any Borrower or any Subsidiary Guarantor against any of and all
of the obligations of the Borrowers or the Subsidiary Guarantors now or
hereafter existing under this Agreement or any other Loan Document to such
Lender


104

--------------------------------------------------------------------------------




or such Issuing Bank or their respective Affiliates, irrespective of whether or
not such Lender, such Issuing Bank or such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrowers or the Subsidiary Guarantors may be contingent or unmatured or are
owed to a branch office or Affiliate of such Lender or such Issuing Bank
different from the branch office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.22 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each Issuing Bank and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Bank or their respective
Affiliates may have. Each Lender and each Issuing Bank agrees to notify the
Company and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)     THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.
(b)    Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
Lender relating to this Agreement, any other Loan Document or the consummation
or administration of the transactions contemplated hereby or thereby shall be
construed in accordance with and governed by the law of the State of New York.
(c)    Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the United States District
Court for the Southern District of New York sitting in the Borough of Manhattan
(or if such court lacks subject matter jurisdiction, the Supreme Court of the
State of New York sitting in the Borough of Manhattan), and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may (and any such claims,
cross-claims or third party claims brought against the Administrative Agent or
any of its Related Parties may only) be heard and determined in such Federal (to
the extent permitted by law) or New York State court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.
(d)    Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (c) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(e)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Each Subsidiary Borrower
irrevocably designates and appoints the Company, as its authorized agent, to
accept and acknowledge on its behalf, service of any and all process which may
be served in any suit, action or proceeding of the nature referred to in Section
9.09(c) in any federal or New York State court sitting in New York City. The
Company hereby represents, warrants and confirms that the Company


105

--------------------------------------------------------------------------------




has agreed to accept such appointment. Said designation and appointment shall be
irrevocable by each such Subsidiary Borrower until all Loans, all reimbursement
obligations, interest thereon and all other amounts payable by such Subsidiary
Borrower hereunder and under the other Loan Documents shall have been paid in
full in accordance with the provisions hereof and thereof and such Subsidiary
Borrower shall have been terminated as a Borrower hereunder pursuant to Section
2.23. Each Subsidiary Borrower hereby consents to process being served in any
suit, action or proceeding of the nature referred to in Section 9.09(c) in any
federal or New York State court sitting in New York City by service of process
upon the Company as provided in this Section 9.09(e); provided that, to the
extent lawful and possible, notice of said service upon such agent shall be
mailed by registered or certified air mail, postage prepaid, return receipt
requested, to the Company and (if applicable to) such Subsidiary Borrower at its
address set forth in the Subsidiary Borrower Agreement to which it is a party or
to any other address of which such Subsidiary Borrower shall have given written
notice to the Administrative Agent (with a copy thereof to the Company). Each
Subsidiary Borrower irrevocably waives, to the fullest extent permitted by law,
all claim of error by reason of any such service in such manner and agrees that
such service shall be deemed in every respect effective service of process upon
such Subsidiary Borrower in any such suit, action or proceeding and shall, to
the fullest extent permitted by law, be taken and held to be valid and personal
service upon and personal delivery to such Subsidiary Borrower. To the extent
any Subsidiary Borrower has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether from service or
notice, attachment prior to judgment, attachment in aid of execution of a
judgment, execution or otherwise), each Subsidiary Borrower hereby irrevocably
waives such immunity in respect of its obligations under the Loan Documents.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.    Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (1) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement (it being understood that the DQ List may be disclosed to
any assignee or Participant, or prospective assignee or Participant, in reliance
on this clause (f) so long as such Person is not listed on such DQ List) or
(2) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations, (g) on a
confidential basis to (1) any rating agency in connection with rating the
Company or its Subsidiaries or


106

--------------------------------------------------------------------------------




the credit facilities provided for herein or (2) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the credit facilities provided for herein, (h) with the consent
of the Company or (i) to the extent such Information (1) becomes publicly
available other than as a result of a breach of this Section or (2) becomes
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Company. For the purposes of
this Section, “Information” means all information received from the Company
relating to the Company or its business, other than any such information that is
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Company and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
SECTION 9.13.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies each Loan Party that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act. Each Borrower
acknowledges that, pursuant to the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) and other applicable Canadian anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
laws, the Lenders and the Administrative Agent may be required to obtain, verify
and record information regarding such Borrower, its directors, authorized
signing officers, direct or indirect shareholders or other Persons in Control of
such Borrower, and the transactions contemplated hereby.
SECTION 9.14.    Releases of Subsidiary Guarantors.
(a)    A Subsidiary Guarantor shall automatically be released from its
obligations under the Guarantee and Collateral Agreement upon the consummation
of any transaction permitted by this Agreement as a result of which such
Subsidiary Guarantor ceases to be a Subsidiary; provided that, if so required by
this Agreement, the Required Lenders shall have consented to such transaction
and the terms of such consent shall not have provided otherwise. In connection
with any termination or release pursuant to this Section, the Administrative
Agent shall (and is hereby irrevocably authorized by each Lender to) execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence


107

--------------------------------------------------------------------------------




such termination or release. Any execution and delivery of documents pursuant to
this Section shall be without recourse to or warranty by the Administrative
Agent.
(b)    Further, the Administrative Agent may (and is hereby irrevocably
authorized by each Lender to), upon the request of the Company, release any
Subsidiary Guarantor from its obligations under the Guarantee and Collateral
Agreement if such Subsidiary Guarantor is no longer a Required Subsidiary.
(c)    At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than Obligations under Lender Cash
Management Agreements not yet due and payable, Obligations under Lender Hedging
Agreements not yet due and payable, Obligations under Lender Qualified Bilateral
Letters of Credit not due and payable, Unliquidated Obligations for which no
claim has been made and other Obligations expressly stated to survive such
payment and termination) shall have been paid in full in cash, the Commitments
shall have been terminated and no Letters of Credit shall be outstanding, the
Guarantee and Collateral Agreement and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.
SECTION 9.15.    Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.
SECTION 9.16.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the FRBNY Rate to the date of repayment, shall have
been received by such Lender.
SECTION 9.17.    No Advisory or Fiduciary Responsibility. Each Borrower
acknowledges and agrees, and acknowledges its Subsidiaries’ understanding, that
no Credit Party will have any obligations except those obligations expressly set
forth herein and in the other Loan Documents and each Credit Party is acting
solely in the capacity of an arm’s length contractual counterparty to such
Borrower with respect to the Loan Documents and the transaction contemplated
therein and not as a financial advisor or a fiduciary to, or an agent of, such
Borrower or any other person. Each Borrower agrees that it will not assert any
claim against any Credit Party based on an alleged breach of fiduciary duty by
such Credit Party in connection with this Agreement and the transactions
contemplated hereby. Additionally, each Borrower acknowledges and agrees that no
Credit Party is advising such Borrower as to any legal, tax, investment,
accounting, regulatory or any other matters in any jurisdiction. Each Borrower
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and the Credit Parties shall have no
responsibility or liability to any Borrower with respect thereto.
Each Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial


108

--------------------------------------------------------------------------------




services to, and/or acquire, hold or sell, for its own accounts and the accounts
of customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, such Borrower, its Subsidiaries
and other companies with which such Borrower or any of its Subsidiaries may have
commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.
In addition, each Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which such Borrower may have
conflicting interests regarding the transactions described herein and otherwise.
No Credit Party will use confidential information obtained from any Borrower by
virtue of the transactions contemplated by the Loan Documents or its other
relationships with such Borrower in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies. Each Borrower also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to such Borrower, confidential
information obtained from other companies.
SECTION 9.18.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
ARTICLE X

Collection Allocation Mechanism
(a)    On the CAM Exchange Date, (i) the Revolving Commitments shall
automatically and without further act be terminated as provided in Article VII,
(ii) the principal amount of each Revolving Loan and LC Disbursement denominated
in a Foreign Currency shall automatically and without any further action
required, be converted into Dollars calculated as of the CAM Exchange Date,
equal to the Dollar Amount of such amount and on and after such date all amounts
accruing and owed to any Revolving Lender in respect of such Obligations shall
accrue and be payable in Dollars at the rates otherwise applicable hereunder and
(iii) the Revolving Lenders shall automatically and without further act be
deemed to have made reciprocal purchases of interests in the Designated
Obligations such that, in lieu of the interests of each Revolving Lender in the
particular


109

--------------------------------------------------------------------------------




Designated Obligations that it shall own as of such date and immediately prior
to the CAM Exchange, such Revolving Lender shall own an interest equal to such
Lender’s CAM Percentage in each Designated Obligation. Each Revolving Lender,
each Person acquiring a participation from any Revolving Lender as contemplated
by Section 9.04, and the Borrowers hereby consent and agree to the CAM Exchange.
The Borrowers and the Revolving Lenders agree from time to time to execute and
deliver to the Administrative Agent all such promissory notes and other
instruments and documents as the Administrative Agent shall reasonably request
to evidence and confirm the respective interests and obligations of the
Revolving Lenders after giving effect to the CAM Exchange, and each Revolving
Lender agrees to surrender any promissory notes originally received by it
hereunder to the Administrative Agent against delivery of any promissory notes
so executed and delivered; provided that the failure of any of the Borrowers to
execute or deliver or of any Revolving Lender to accept any such promissory
note, instrument or document shall not affect the validity or effectiveness of
the CAM Exchange.
(b)    As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Designated Obligations shall be distributed to the Revolving
Lenders pro rata in accordance with their respective CAM Percentages (to be
redetermined as of each such date of payment or distribution to the extent
required by paragraph (c) below).
(c)    In the event that, after the CAM Exchange, the aggregate amount of the
Designated Obligations shall change as a result of the making of an LC
Disbursement by any Issuing Bank that is not reimbursed by the Borrowers, then
(i) each Revolving Lender shall, in accordance with Section 2.06(d), promptly
purchase from such Issuing Bank the Dollar equivalent of a participation in such
LC Disbursement in the amount of such Lender’s Applicable Percentage of such LC
Disbursement (without giving effect to the CAM Exchange), (ii) the
Administrative Agent shall redetermine the CAM Percentages after giving effect
to such LC Disbursement and the purchase of participations therein by the
applicable Lenders, and the Revolving Lenders shall automatically and without
further act be deemed to have made reciprocal purchases of interests in the
Designated Obligations such that each Revolving Lender shall own an interest
equal to such Lender’s CAM Percentage in each of the Designated Obligations and
(iii) in the event distributions shall have been made in accordance with clause
(i) of paragraph (b) above, the Revolving Lenders shall make such payments to
one another in Dollars as shall be necessary in order that the amounts received
by them shall be equal to the amounts they would have received had each LC
Disbursement been outstanding immediately prior to the CAM Exchange. Each such
redetermination shall be binding on each of the Revolving Lenders and their
successors and assigns in respect of the Designated Obligations held by such
Persons and shall be conclusive absent manifest error.
(d)    Nothing in this Article shall prohibit the assignment by any Revolving
Lender of interests in some but not all of the Designated Obligations held by it
after giving effect to the CAM Exchange; provided, that in connection with any
such assignment such Lender and its assignee shall enter into an agreement
setting forth their reciprocal rights and obligations in the event of a
redetermination of the CAM Percentages as provided in the immediately preceding
paragraph (c).
[Signature Pages Follow]






110

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.


THE SCOTTS MIRACLE-GRO COMPANY,
as the Company


By /s/ JAMES A. SCHROEDER         
Name: James A. Schroeder
Title: Vice President and Corporate Treasurer
 
SCOTTS CANADA LTD.,
as a Subsidiary Borrower


By /s/ JAMES A. SCHROEDER         
Name: James A. Schroeder
Title: Vice President and Treasurer
 
THE SCOTTS COMPANY LLC,
as a Subsidiary Borrower


By /s/ JAMES A. SCHROEDER         
Name: James A. Schroeder
Title: Vice President and Treasurer
 
GUTWEIN & CO., INC.,
as a Subsidiary Borrower


By /s/ JAMES A. SCHROEDER         
Name: James A. Schroeder
Title: Vice President and Treasurer
 
HYPONEX CORPORATION,
as a Subsidiary Borrower


By /s/ JAMES A. SCHROEDER         
Name: James A. Schroeder
Title: Vice President and Treasurer
 



Signature Page to Fifth Amended and Restated Credit Agreement
The Scotts Miracle-Gro Company

--------------------------------------------------------------------------------







SCOTTS MANUFACTURING COMPANY,
as a Subsidiary Borrower


By /s/ JAMES A. SCHROEDER         
Name: James A. Schroeder
Title: Vice President and Treasurer
 
SCOTTS TEMECULA OPERATIONS, LLC,
as a Subsidiary Borrower


By /s/ JAMES A. SCHROEDER         
Name: James A. Schroeder
Title: Vice President and Treasurer
 
SMG GROWING MEDIA, INC.,
as a Subsidiary Borrower


By /s/ JAMES A. SCHROEDER         
Name: James A. Schroeder
Title: Vice President and Treasurer
 
JPMORGAN CHASE BANK, N.A., individually as
a Lender, as the Swingline Lender, as an Issuing
Bank and as Administrative Agent


By /s/ ANNA KOSTENKO            
Name: Anna Kostenko
Title: Vice President
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender, as an Issuing
Bank and as a Co-Syndication Agent


By /s/ MARK HOLM               
Name: Mark Holm
Title: Managing Director
 



Signature Page to Fifth Amended and Restated Credit Agreement
The Scotts Miracle-Gro Company

--------------------------------------------------------------------------------







MIZUHO BANK, LTD., individually as a Lender, as an Issuing Bank and as a
Co-Syndication Agent


By /s/ RAYMOND VENTURA         
Name: Raymond Ventura
Title: Managing Director
 
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as a Lender


By /s/ BRADLEY PIERCE            
Name: Bradley Pierce
Title: Executive Director


By /s/ TIMOTHY J. DEVANE            
Name: Timothy J. Devane
Title: Executive Director
 
BANK OF AMERICA, N.A., as a Lender


By /s/ J. CASEY COSGROVE            
Name: J. Casey Cosgrove
Title: Director
 
BANK OF AMERICA, N.A., CANADA BRANCH, as a Lender


By /s/ MEDINA SALES DE ANDRADE      
Name: Medina Sales de Andrade
Title: Vice President
 
THE NORTHERN TRUST COMPANY, as a Lender


By /s/ JOHN D. LEGGE            
Name: John D. Legge
Title: Senior Vice President



Signature Page to Fifth Amended and Restated Credit Agreement
The Scotts Miracle-Gro Company

--------------------------------------------------------------------------------







 
THE BANK OF NOVA SCOTIA, as a Lender


By /s/ SANGEETA SHAH            
Name: Sangeeta Shah
Title: Director
 
U.S. BANK, NATIONAL ASSOCIATION, as a Lender


By /s/ JAMES SHANEL            
Name: James Shanel
Title: Vice President
 
FIFTH THIRD BANK, as a Lender


By /s/ BRIAN J. MOELLER            
Name: Brian J. Moeller
Title: Director
 
GREENSTONE FARM CREDIT SERVICES, FLCA, as a Lender


By /s/ SHANE PRICHARD            
Name: Shane Prichard
Title: AVP of Capital Markets
 
CITIZENS BANK OF PENNSYLVANIA, as a Lender


By /s/ A. PAUL DAWLEY            
Name: A. Paul Dawley
Title: Senior Vice President
 



Signature Page to Fifth Amended and Restated Credit Agreement
The Scotts Miracle-Gro Company

--------------------------------------------------------------------------------







HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender


By /s/ JEFF HUENING            
Name: Jeff Huening
Title: Senior Portfolio Manager
 
COBANK, ACB, as a Lender


By /s/ PATRICK SAUER            
Name: Patrick Sauer
Title: Vice President
 
COMPASS BANK, as a Lender


By /s/ APRIL CHAN               
Name: April Chan
Title: Executive Director
 
BMO HARRIS BANK, N.A., as a Lender


By /s/ MARC MASLANKA            
Name: Marc Maslanka
Title: Vice President
 
TD BANK, N.A., as a Lender


By /s/ STEVE LEVI            
Name: Steve Levi
Title: Senior Vice President
 
TRISTATE CAPITAL BANK, as a Lender


By /s/ ELLEN FRANK            
Name: Ellen Frank
Title: Senior Vice President



Signature Page to Fifth Amended and Restated Credit Agreement
The Scotts Miracle-Gro Company

--------------------------------------------------------------------------------







 
BRANCH BANKING AND TRUST COMPANY, as a Lender


By /s/ GABY UZDIN            
Name: Gaby Uzdin
Title: Assistant Vice President
 
SUMITOMO MITSUI BANKING CORPORATION, as a Lender


By /s/ JAMES D. WEINSTEIN         
Name: James D. Weinstein
Title: Managing Director
 
GOLDMAN SACHS LENDING PARTNERS LLC,
as a Lender


By /s/ ANNIE CARR               
Name: Annie Carr
Title: Authorized Signatory
 
The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Effective Date, it is no longer a party to the Existing Credit
Agreement or any of the “Loan Documents” (as defined therein) and is not a party
to this Agreement other than for the sole purpose of provisions of Section 1.07
expressly applicable to it.
 
FCS COMMERCIAL FINANCE GROUP, FOR AGCOUNTRY FARM CREDIT SERVICES, PCA (SUCCESSOR
BY MERGER TO UNITED FCS, PCA D/B/A FCS COMMERCIAL FINANCE GROUP), as a Departing
Lender

By  /s/ LISA CASWELL            
Name: Lisa Caswell
Title: Vice President













Signature Page to Fifth Amended and Restated Credit Agreement
The Scotts Miracle-Gro Company

--------------------------------------------------------------------------------





Schedule 1.01A


Non-Guarantor Domestic Subsidiaries


1.
Scotts Global Services, Inc., an Ohio corporation



2.
Scotts Global Investments, Inc., a Delaware corporation



3.
AeroGrow International, Inc., a Nevada corporation



4.
Seamless Control LLC, a Delaware limited liability company



5.
Columbia River Industrial Holdings, LLC, a Washington limited liability company








--------------------------------------------------------------------------------





Schedule 1.01B


Subsidiaries Whose Capital Stock is Not Pledged


•
Scotts Global Investments, Inc., a Delaware corporation

•
Scotts Global Services, Inc., an Ohio corporation

•
OMS Investments, Inc., a Delaware corporation

•
Swiss Farms Products, Inc., a Delaware corporation

•
HGCI, Inc., a Nevada corporation

•
AeroGrow International, Inc., a Nevada corporation*

•
Scotts Servicios, S.A. de C.V. (Mexico)

•
Scotts de Mexico S.A. de C.V. (Mexico)

•
Seamless Control LLC, a Delaware limited liability company (51%)

•
Columbia River Industrial Holdings, LLC, a Washington limited liability company

•
Scotts Gardening Fertilizer (Wuhan) Co., Ltd., a Chinese entity

•
Can-Filters Chile SpA, a Chilean entity



*SMG Growing Media, Inc. owns a 80.5% interest in this entity on the Effective
Date.







--------------------------------------------------------------------------------





SCHEDULE 2.01A
COMMITMENTS
Lender
Global Tranche Commitment
Dollar
Tranche Commitment
Tranche A Term Loan Commitment
 
 
 
 
JPMORGAN CHASE BANK, N.A.


$133,152,167




$0




$71,014,500


MIZUHO BANK, LTD.


$133,152,166




$0




$71,014,500


WELLS FARGO BANK, NATIONAL ASSOCIATION


$133,152,167




$0




$71,014,500


COBANK, ACB


$0




$224,347,830




$119,652,170


BANK OF AMERICA, N.A.


$97,826,090




$0




$52,173,910


FIFTH THIRD BANK


$97,826,090




$0




$52,173,910


COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH


$97,826,090




$0




$52,173,910


SUMITOMO MITSUI BANKING CORPORATION


$97,826,090




$0




$52,173,910


TD BANK, N.A.


$97,826,090




$0




$52,173,910


CITIZENS BANK OF PENNSYLVANIA


$65,217,390




$0




$34,782,610


THE BANK OF NOVA SCOTIA


$65,217,390




$0




$34,782,610


U.S. BANK, NATIONAL ASSOCIATION


$48,913,040




$0




$26,086,960


BRANCH BANKING AND TRUST COMPANY


$39,130,430




$0




$20,869,570


BMO HARRIS BANK, N.A.


$32,608,700




$0




$17,391,300


COMPASS BANK


$32,608,700




$0




$17,391,300


HSBC BANK USA, NATIONAL ASSOCIATION


$32,608,700




$0




$17,391,300


THE NORTHERN TRUST COMPANY


$0




$26,086,960




$13,913,040


GREENSTONE FARM CREDIT SERVICES, FLCA


$0




$20,217,390




$10,782,610


GOLDMAN SACHS LENDING PARTNERS LLC


$16,304,350




$0




$8,695,650


TRISTATE CAPITAL BANK


$0




$8,152,170




$4,347,830


TOTAL




$1,221,195,650




$278,804,350




$800,000,000


 
 
 
 












--------------------------------------------------------------------------------





SCHEDULE 2.01B
LETTER OF CREDIT COMMITMENTS


Lender
Letter of Credit Commitment
JPMORGAN CHASE BANK, N.A.


$25,000,000


WELLS FARGO BANK, NATIONAL ASSOCIATION


$25,000,000


MIZUHO BANK, LTD.


$25,000,000


 
 












--------------------------------------------------------------------------------





Schedule 2.06


Existing Letters of Credit




Letters of Credit
Balance
Maturity
Beneficiary
P-200765
$602,500
April 30, 2019
The Huntington National Bank
P-218576
$55,000
September 30, 2018
Lumbermens Mutual Casualty Co.
P-224253
$10,302
May 1, 2019
OH Environmental Protection
T-217922
$450,000
September 30, 2018
City of Spokane, Solid Waste
T-237913
$9,000
November 23, 2018
S.C. Dept of Health
T-244095
$333,240
April 19, 2019
OH Environmental Protection
T-296770
$450,000
September 30, 2018
City of Greensboro
TFTS-484742
$5,820,190
September 21, 2018
Ace American Insurance Company
TPTS-522635
$3,419,400
August 27, 2019
OH Environmental Protection
TPTS-577672
$9,450,000
October 1, 2018
National Union Fire Insurance Co.
TFTS-421371
$1,600,000
June 20, 2019
Credit Agricole CIB
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------





Schedule 3.05


Litigation






None.






--------------------------------------------------------------------------------





Schedule 3.08


Subsidiaries
NAME
 
JURISDICTION OF FORMATION
 
 
 
GenSource, Inc.
 
Ohio
Gutwein & Co., Inc.
 
Indiana
OMS Investments, Inc.
 
Delaware
   Scotts Temecula Operations, LLC
 
Delaware
Sanford Scientific, Inc.
 
New York
Scotts Global Investments, Inc.
 
Delaware
Scotts Global Services, Inc.
 
Ohio
Scotts Luxembourg SARL
 
Luxembourg
Scotts Manufacturing Company
 
Delaware
   Miracle-Gro Lawn Products, Inc.
 
New York
Scotts Products Co.
 
Ohio
   Scotts Servicios, S.A. de C.V.1
 
Mexico
Scotts Professional Products Co.
 
Ohio
   Scotts Servicios, S.A. de C.V.1
 
Mexico
SLS Holdings, Inc.
 
Delaware
   Outdoor Home Services Holdings LLC2
 
Delaware
SMG Growing Media, Inc.
 
Ohio
   AeroGrow International, Inc.3
 
Nevada
   Hyponex Corporation
 
Delaware
   Rod McLellan Company
 
California
   The Hawthorne Gardening Company
 
Delaware
      Can-filters Chile SPA
 
Chile
      Hawthorne Canada Limited
 
Canada
      Hawthorne Hydroponics LLC
 
Delaware
         Columbia River Industrial Holdings, LLC
 
Washington
      Hawthorne Holdings B.V.
 
Netherlands
         Hawthorne Gardening B.V.
 
Netherlands
            Gavita Partners B.V.
 
Netherlands
               Gavita International B.V.
 
Netherlands





________________________
1 Scotts Professional Products Co. owns 50% and Scotts Products Co. owns 50%.
2 SLS Holdings, Inc.'s ownership is 29.9%.
3 SMG Growing Media, Inc.’s ownership is 80.5%.







--------------------------------------------------------------------------------






NAME
 
JURISDICTION OF FORMATION
 
 
 
 
                  Agrolux Holding B.V.
 
Netherlands
                     HDP Trading B.V.
 
Netherlands
                     Agrolux Europe B.V.
 
Netherlands
                     Agrolux Nederland B.V.
 
Netherlands
                     Agrolux Lighting Holding Inc.
 
Canada
                       Agrolux Lighting Inc.
 
Canada
                  Gavita Canada Inc.
 
Canada
                  Gavita AS
 
Norway
   HGCI, Inc.
 
Nevada
SMG ITO Holdings, Inc.
 
Ohio
   Seamless Control LLC4
 
Delaware
SMGM LLC
 
Ohio
   Scotts-Sierra Investments LLC
 
Delaware
      ASEF B.V.
 
Netherlands
      Scotts Gardening Fertilizer (Wuhan) Co., Ltd.
 
China
      Scotts Canada Ltd.
 
Canada
         Laketon Peat Moss Inc.5
 
Canada
      Scotts de Mexico SA de CV6
 
Mexico
      Scotts France Holdings SARL
 
France
         SMG France SAS
 
France
      SMG Germany GmbH
 
Germany
      Scotts Holdings Limited
 
United Kingdom
         Levington Group Limited
 
United Kingdom
            SMG Gardening (UK) Limited
 
United Kingdom
               The Scotts Company (Manufacturing) Limited
 
United Kingdom
               Humax Horticulture Limited
 
United Kingdom
         O M Scott International Investments Limited
 
United Kingdom
Swiss Farms Products, Inc.
 
Delaware
The Scotts Company LLC
 
Ohio
   The Scotts Miracle-Gro Foundation7
 
Ohio





________________________
4 SMG ITO Holdings, Inc.'s ownership is 51.0%.
5 Scotts Canada Ltd.'s ownership is 50.0%.
6 The Scotts Company LLC owns 0.5% and Scotts-Sierra Investments LLC owns the
remaining 99.5%.
7 The Scotts Miracle-Gro Foundation is a 501(c)(3) corporation.







--------------------------------------------------------------------------------





Schedule 3.17


Environmental Matters


None.








--------------------------------------------------------------------------------





Schedule 3.19(ii)


Certain Filings




The Scotts Miracle-Gro Company, an Ohio corporation (UCC-1)
     Ohio Secretary of State


The Scotts Company LLC, an Ohio limited liability company (UCC-1)
     Ohio Secretary of State


Scotts Manufacturing Company, a Delaware corporation (UCC-1)
     Delaware Department of State


OMS Investments, Inc., a Delaware corporation (UCC-1)
     Delaware Department of State


Scotts-Sierra Investments LLC, a Delaware limited liability company (UCC-1)
     Delaware Department of State


Miracle-Gro Lawn Products, Inc., a New York corporation (UCC-1)
     New York Department of State


Hyponex Corporation, a Delaware corporation (UCC-1)
     Delaware Department of State


Scotts Products Co., an Ohio corporation (UCC-1)
     Ohio Secretary of State


Scotts Professional Products Co., an Ohio corporation (UCC-1)
     Ohio Secretary of State


Swiss Farms Products, Inc., a Delaware corporation (UCC-1)
     Delaware Department of State


Scotts Temecula Operations, LLC, a Delaware limited liability company (UCC-1)
     Delaware Department of State


Sanford Scientific, Inc., a New York corporation (UCC-1)
     New York Department of State


SMG Growing Media, Inc., an Ohio corporation (UCC-1)
     Ohio Secretary of State


Gutwein & Co., Inc., an Indiana corporation (UCC-1)
     Indiana Secretary of State






--------------------------------------------------------------------------------




Rod McLellan Company, a California corporation (UCC-1)
     California Secretary of State


SMGM LLC, an Ohio limited liability company (UCC-1)
     Ohio Secretary of State


Hawthorne Hydroponics LLC, a Delaware limited liability company (UCC-1)
     Delaware Department of State


The Hawthorne Gardening Company, a Delaware corporation (UCC-1)
     Delaware Department of State


GenSource, Inc., an Ohio corporation (UCC-1)
     Ohio Secretary of State


HGCI, Inc., a Nevada corporation (UCC-1)
     Nevada Secretary of State


SMG ITO Holdings, Inc., an Ohio corporation (UCC-1)
     Ohio Secretary of State


SLS Holdings, Inc., a Delaware corporation (UCC-1)
     Delaware Department of State






--------------------------------------------------------------------------------





Schedule 3.19(iii)


Perfection of Foreign Stock Pledges


1. Items listed below:


Document
Action
Pledge Agreement granted by Scotts-Sierra Investments LLC over 65% of the shares
of Scotts Canada Limited (Canada)
Financing statement to effect registration under the PPSA
Pledge Agreement granted by The Hawthorne Gardening Company over 65% of the
shares of Hawthorne Canada Limited (Canada)
Financing statement to effect registration under the PPSA
Confirmation Agreement by The Scotts Miracle-Gro Company over 65% of the shares
of Scotts Luxembourg S.A R.L. (Luxembourg)
Registration in the shareholders registry of Scotts Luxembourg S.A R.L.
Confirmation Agreement by The Scotts Miracle-Gro Company over 65% of the CPECs
of Scotts Luxembourg S.A R.L. (Luxembourg)
Registration in the CPEC holders registry of Scotts Luxembourg S.A R.L.
Pledge Agreement granted by The Hawthorne Gardening Company over 65% of the
shares of Hawthorne Holdings B.V. (Netherlands)
Execution before a notary (in the Netherlands). Update shareholders register to
reflect the pledge.





2.    Uniform Commercial Code filings described on Schedule 3.19(ii)






--------------------------------------------------------------------------------





Schedule 5.13


Foreign Pledge Agreements


1.
Scotts Luxembourg S.à.r.l.



2.
Scotts Canada Limited



3.
Hawthorne Holdings B.V. (Netherlands)



4.
Hawthorne Canada Limited (Canada)







--------------------------------------------------------------------------------





Schedule 6.01


Existing Liens and Encumbrances


1.
All of the UCC filings described in the lien searches dated June 6, 2018
provided to the Administrative Agent by CT Lien Solutions



2.
Liens of lessors under leases disclosed on Schedule 6.05



3.
The following tax liens:



DEBTOR
SECURED PARTY
FILING JUR.
FILING #
FILING DATE
Hyponex Corporation
Texas Workforce Commission
OH - Union County
VOL119 PG570 216114
4-17-1998
Hyponex Corporation
OH Dept. of Job & Family Services
OH - Union County
OR681 PG787 328591
5-25-2006
Hyponex Corporation
OH Dept. of Taxation
OH - Union County
2009 CJ 1098
2-07-2009
Hyponex Corporation
OH Dept. of Job & Family Services
OH - Union County
OR961 PG185 385942
4-18-2012
Hyponex Corporation
OH Dept. of Job & Family Services
OH - Union County
OR1036 PG0439 400443
7-5-2013
Sanford Scientific, Inc.
OH Dept. of Job & Family Services
OH - Union County
328592
5-25-2006







--------------------------------------------------------------------------------





Schedule 6.04


Existing Investments, Loans and Advances




Investments


Entity
Fund
Fund Size
Amount
Scotts de Mexico SA de CV
BBVA Bancomer de Proteccion Diaria SA CV SIID E (BMRGOBP)
MXN 10.1B
MXN 1,618,945
Scotts Servicios SA de CV
Fondo BBVA Bancomer Deuda Caja (BMERGOB)
MXN 1.01B
MXN 602,724





Investments in US JV’s


Entity
JV
% Ownership
Joint Owner
SLS Holdings Inc
Outdoor Home Services Holdings LLC
29.9%
TruGreen Holding Corp
SMG ITO Holdings Inc
Seamless Control LLC
51%
Monsanto Company





Loans, Notes, and Other Extensions of Credit


Lender
Borrower
Dated
Amount
The Scotts Company LLC
Alabama Farmers Cooperative Inc
1-Feb-2016
USD 72,000,000
SLS Holdings Inc
TruGreen LP
13-Apr-2016
USD 18,360,000
The Scotts Company LLC
Seamless Control LLC
13-Sep-2017
USD 15,000,000
Hawthorne Canada Limited
The Flowr Group (Okanagan) Inc
25-Jan-2018
CAD 8,000,000
The Scotts Company LLC
Garden Care Midco Ltd
1-Sep-2024
EUR 25,000,000







--------------------------------------------------------------------------------





Schedule 6.05


Existing Indebtedness


Borrowings Outside of Credit Agreement




Indebtedness
Incurred By


Indebtedness
Owed To
Property
Encumbered
(If Any)
 
Amount of Indebtedness
and Maturity
 
 
 
 
Borrower
6.000% Senior Notes
--
USD 400,000,000
October 15, 2023
 
 
 
 
Borrower
5.250% Senior Notes
--
USD 250,000,000
December 15, 2026
 
 
 
 
Scotts Gardening Fertilizer (Wuhan) Co., Ltd.
Bank of America, NA
Guarantee from Borrower
Local Revolving Facility
CNY 80,000,000
 
 
 
 
Gavita International B.V.
Rabobank
Collateral provisions of the Agreement pertaining to Lender Cash Management
Agreements
Local Revolving Facility
EUR 15,000,000
 
 
 
 
Gavita International B.V.
Rabobank
Local Inventory and Receivables
EUR 5,000,000
June 30, 2019
 
 
 
 
Scotts Canada Ltd.
The Toronto Dominion Bank
Collateral provisions of the Agreement pertaining to Lender Cash Management
Agreements
Local Revolving Facility
CAD 15,000,000
 
 
 
 

Indebtedness (Other than Borrowings) Outside of Credit Agreement




Indebtedness
Incurred By


Indebtedness
Owed To
Property
Encumbered
(If Any)
 
Amount of Indebtedness
and Maturity



SMG Growing Media, Inc.
PNC Aviation Finance
Property subject to lease
Synthetic Lease
USD 35,306,417
September 30, 2019







--------------------------------------------------------------------------------





Schedule 6.09


Sale and Leaseback




As of May 1, 2000, certain real property located in Marysville including The
Scotts Miracle-Gro Company headquarters building, research building and parcel
“C” (a test plot) were transferred to The State of Ohio Department of
Development, who immediately leased it to the Community Improvement Corporation
of Union County, who then immediately subleased it to The Scotts Company. A
partial release of the JPMorgan Chase Bank mortgage was recorded releasing the
subject property.








--------------------------------------------------------------------------------





EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:
 
 
 
 
2.
Assignee:
 
 
 
[and is an Affiliate/Approved Fund of [identify Lender]1]
 
 
 
3.
Borrower(s):
  The Scotts Miracle-Gro Company and certain Subsidiary Borrowers
 
 
 
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement
 
 
 
5.
Credit Agreement:
The Fifth Amended and Restated Credit Agreement dated as of July 5, 2018 among
The Scotts Miracle-Gro Company, the Subsidiary Borrowers from time to time
parties thereto, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto
 
 
 
6.
Assigned Interest:
 

________________________
1 Select as applicable.





--------------------------------------------------------------------------------




Facility Assigned2
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans3
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the other Borrowers and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR 
 
[NAME OF ASSIGNOR] 
 
By: _______________________________________
   Title:
 
ASSIGNEE 
 
[NAME OF ASSIGNOR] 
 
By: _______________________________________
   Title:





________________________
2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Global
Tranche Commitment”, “US Tranche Commitment”, “Term Loan Commitment”, etc.).
3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.






2

--------------------------------------------------------------------------------




Consented to and Accepted:


JPMORGAN CHASE BANK, N.A., as
Administrative Agent [and an Issuing Bank and Swingline Lender]4 
 
By: _________________________________________________  
   Title: 

 
[[__________], as an Issuing Bank]5 
 
By: _________________________________________________
   Title:
 
[Consented to:]6 
 
THE SCOTTS MIRACLE-GRO COMPANY 
 
By: _________________________________________________ 
   Title:











































________________________
4 To be added only if the consent of the Issuing Banks and the Swingline Lender
is required by the terms of the Credit Agreement.
5 To be added only if the consent of the Issuing Banks is required by the terms
of the Credit Agreement.
6 To be added only if the consent of the Company is required by the terms of the
Credit Agreement.




3

--------------------------------------------------------------------------------






ANNEX I


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent, any arranger of the credit facilities evidenced by the
Credit Agreement or any other Lender and their respective Related Parties, and
(v) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, any arranger of the credit
facilities evidenced by the Credit Agreement, the Assignor or any other Lender
and their respective Related Parties, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Approved Electronic
Platform shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.





--------------------------------------------------------------------------------





EXHIBIT B
LIST OF CLOSING DOCUMENTS
THE SCOTTS MIRACLE-GRO COMPANY
CERTAIN SUBSIDIARY BORROWERS
CREDIT FACILITIES
July 5, 2018
LIST OF CLOSING DOCUMENTS1 
A.    LOAN DOCUMENTS
1.
Fifth Amended and Restated Credit Agreement (the “Credit Agreement”) by and
among The Scotts Miracle-Gro Company, an Ohio corporation (the “Company”), the
Subsidiary Borrowers from time to time parties thereto (collectively with the
Company, the “Borrowers”), the institutions from time to time parties thereto as
Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent for itself and the other Lenders (the “Administrative
Agent”), evidencing a revolving credit facility to the Borrowers from the
Revolving Lenders in an aggregate principal amount of $1,500,000,000 and a term
loan facility to the Company from the Term Lenders in an aggregate principal
amount of $800,000,000.

SCHEDULES
Schedule 1.01A
--
Non-Guarantor Domestic Subsidiaries
Schedule 1.01B
--
Subsidiaries Whose Capital Stock is Not Pledged
Schedule 2.01A
--
Commitments
Schedule 2.01B
--
Letter of Credit Commitments
Schedule 2.06
--
Existing Letters of Credit
Schedule 3.05
--
Litigation
Schedule 3.08
--
Subsidiaries
Schedule 3.17
--
Environmental Matters
Schedule 3.19(ii)
--
Certain Filings
Schedule 3.19(iii)
--
Perfection of Foreign Stock Pledges
Schedule 5.13
--
Foreign Pledge Agreements
Schedule 6.01
--
Existing Liens and Encumbrances
Schedule 6.04
--
Existing Investments, Loans and Advances
Schedule 6.05
--
Existing Indebtedness
Schedule 6.09
--
Sale and Leaseback



________________________
1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Company
and/or Company’s counsel.





--------------------------------------------------------------------------------




EXHIBITS
Exhibit A
--
Form of Assignment and Assumption
Exhibit B
--
List of Closing Documents
Exhibit C-1
--
Form of Subsidiary Borrower Agreement
Exhibit C-2
--
Form of Subsidiary Borrower Termination
Exhibit D-1
--
Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)
Exhibit D-2
--
Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)
Exhibit D-3
--
Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)
Exhibit D-4
--
Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)
Exhibit E-1
--
Form of Borrowing Request
Exhibit E-2
--
Form of Interest Election Request
Exhibit F
--
Form of Guarantee and Collateral Agreement
Exhibit G
--
Form of New Domestic Subsidiary Certificate



2.
Notes executed by the initial Borrowers in favor of each of the Lenders, if any,
which has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

3.
Fifth Amended and Restated Guarantee and Collateral Agreement by and among the
Company, each of the Domestic Subsidiary Borrowers, each of the Subsidiary
Guarantors and the Administrative Agent.

SCHEDULES
Schedule 1
--
Notice Addresses of Guarantors
Schedule 2
--
Description of Pledged Stock
Schedule 3
--
Jurisdiction of Incorporation
Schedule 4
--
Domestic Subsidiaries
Schedule 5
--
Non-Pledging Subsidiaries



B.    UCC DOCUMENTS
4.
UCC, tax lien and name variation search reports naming each Loan Party from the
appropriate offices in relevant jurisdictions.

5.
UCC financing statements naming each Loan Party as debtor and the Administrative
Agent as secured party as filed with the appropriate offices in applicable
jurisdictions.






--------------------------------------------------------------------------------




C.        CORPORATE DOCUMENTS
6.
Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and (to the extent applicable) as certified as of a recent date by the Secretary
of State (or analogous governmental entity) of the jurisdiction of its
organization, since the date of the certification thereof by such governmental
entity, (ii) the By-Laws or other applicable organizational document, as
attached thereto, of such Loan Party as in effect on the date of such
certification, (iii) resolutions of the Board of Directors or other governing
body of such Loan Party authorizing the execution, delivery and performance of
each Loan Document to which it is a party, and (iv) the names and true
signatures of the incumbent officers of each Loan Party authorized to sign the
Loan Documents to which it is a party, and (in the case of each Borrower)
authorized to request a Borrowing or the issuance of a Letter of Credit under
the Credit Agreement.

7.
Good Standing Certificate (or analogous documentation if applicable) for each
Loan Party from the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction.

D.    OPINIONS
8.
Opinion of Hunton Andrews Kurth LLP, special US counsel for the Loan Parties.

9.
Opinion of Vorys, Sater, Seymour and Pease LLP, special Ohio counsel for the
Loan Parties.

10.
Opinion of Borden Ladner Gervais LLP, special Canadian counsel for the Loan
Parties.

E.    CLOSING CERTIFICATES AND MISCELLANEOUS
11.
A Certificate signed by the President, a Vice President or a Responsible Officer
of the Company certifying the following: (i) that all of the representations and
warranties contained in Article III of the Credit Agreement are true and correct
in all material respects (or, in the case of any representation or warranty
qualified by materiality or Material Adverse Effect, in all respects) and
(ii) that no Default or Event of Default has occurred and is then continuing.










--------------------------------------------------------------------------------





EXHIBIT C-1
[FORM OF]
SUBSIDIARY BORROWER AGREEMENT
SUBSIDIARY BORROWER AGREEMENT dated as of [_____], among The Scotts Miracle-Gro
Company, an Ohio corporation (the “Company”), [Name of Subsidiary Borrower], a
[__________] (the “New Subsidiary Borrower”), and JPMorgan Chase Bank, N.A. as
Administrative Agent (the “Administrative Agent”).
Reference is hereby made to the Fifth Amended and Restated Credit Agreement
dated as of July 5, 2018 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Company, the Subsidiary
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A. as Administrative Agent. Capitalized terms
used herein but not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement. Under the Credit Agreement, the Lenders have
agreed, upon the terms and subject to the conditions therein set forth, to make
Loans to certain Subsidiary Borrowers (collectively with the Company, the
“Borrowers”), and the Company and the New Subsidiary Borrower desire that the
New Subsidiary Borrower become a Subsidiary Borrower. In addition, the New
Subsidiary Borrower hereby authorizes the Company to act on its behalf as and to
the extent provided for in Article II of the Credit Agreement. [Notwithstanding
the preceding sentence, the New Subsidiary Borrower hereby designates the
following officers as being authorized to request Borrowings under the Credit
Agreement on behalf of the New Subsidiary Borrower and sign this Subsidiary
Borrower Agreement and the other Loan Documents to which the New Subsidiary
Borrower is, or may from time to time become, a party: [______________].]
Each of the Company and the New Subsidiary Borrower represents and warrants that
the representations and warranties of the Company in the Credit Agreement
relating to the New Subsidiary Borrower and this Agreement are true and correct
in all material respects (or, in the case of any representation or warranty
qualified by materiality or Material Adverse Effect, in all respects) on and as
of the date hereof, other than representations given as of a particular date, in
which case they shall be true and correct in all material respects (or, in the
case of any representation or warranty qualified by materiality or Material
Adverse Effect, in all respects) as of that date. [The Company and the New
Subsidiary Borrower further represent and warrant that the execution, delivery
and performance by the New Subsidiary Borrower of the transactions contemplated
under this Agreement and the use of any of the proceeds raised in connection
with this Agreement will not contravene or conflict with, or otherwise
constitute unlawful financial assistance under, Sections 677 to 683 (inclusive)
of the United Kingdom Companies Act 2006 of England and Wales (as amended).]1
[INSERT OTHER PROVISIONS REASONABLY REQUESTED BY ADMINISTRATIVE AGENT OR ITS
COUNSELS] The Company agrees that the Guarantee of the Company contained in the
Guarantee and Collateral Agreement will apply to the Obligations of the New
Subsidiary Borrower. Upon execution of this Agreement by each of the Company,
the New Subsidiary Borrower and the Administrative Agent, the New Subsidiary
Borrower shall be a party to the Credit Agreement and shall constitute a
“Subsidiary Borrower” for all purposes thereof, and the New Subsidiary Borrower
hereby agrees to be bound by all provisions of the Credit Agreement.
________________________
1 To be included only if a New Subsidiary Borrower will be a Borrower organized
under the laws of England and Wales.







--------------------------------------------------------------------------------




This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.
[Signature Page Follows]


2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.
THE SCOTTS MIRACLE-GRO COMPANY
By: _________________________________
Name:
Title:
 
[NAME OF NEW SUBSIDIARY BORROWER]
By: _________________________________
Name:
Title:
 
JPMORGAN CHASE BANK, N.A., as
Administrative Agent
By: _________________________________
Name:
Title:







3

--------------------------------------------------------------------------------





EXHIBIT C-2
[FORM OF]
SUBSIDIARY BORROWER TERMINATION
JPMorgan Chase Bank, N.A.
as Administrative Agent
for the Lenders referred to below
[500 Stanton Christiana Road, Ops Building 2, 3rd Floor
Newark, Delaware 19713-2107]
Attention: [__________]
[Date]
Ladies and Gentlemen:
The undersigned, The Scotts Miracle-Gro Company (the “Company”), refers to the
Fifth Amended and Restated Credit Agreement dated as of July 5, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Subsidiary Borrowers from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.
The Company hereby terminates the status of [______________] (the “Terminated
Subsidiary Borrower”) as a Subsidiary Borrower under the Credit Agreement. [The
Company represents and warrants that no Loans made to the Terminated Subsidiary
Borrower are outstanding as of the date hereof and that all amounts payable by
the Terminated Subsidiary Borrower in respect of interest and/or fees (and, to
the extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement have been
paid in full on or prior to the date hereof.] [The Company acknowledges that the
Terminated Subsidiary Borrower shall continue to be a Borrower until such time
as all Loans made to the Terminated Subsidiary Borrower shall have been prepaid
and all amounts payable by the Terminated Subsidiary Borrower in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement shall have been paid in full, provided that the Terminated
Subsidiary Borrower shall not have the right to make further Borrowings under
the Credit Agreement.]
[Signature Page Follows]





--------------------------------------------------------------------------------




This instrument shall be construed in accordance with and governed by the laws
of the State of New York.
Very truly yours,
THE SCOTTS MIRACLE-GRO COMPANY
By: _________________________________
Name:
Title:

Copy to: JPMorgan Chase Bank, N.A.
[__________]
[__________]




2

--------------------------------------------------------------------------------





EXHIBIT D-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Fifth Amended and Restated Credit Agreement
dated as of July 5, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among The Scotts
Miracle-Gro Company (the “Company”), the Subsidiary Borrowers from time to time
party thereto (collectively with the Company, the “Borrowers”), the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrowers and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
[NAME OF LENDER]
 
By:______________________________________
Name:
Title:
 
Date: __________, 20[__]












--------------------------------------------------------------------------------





EXHIBIT D-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Fifth Amended and Restated Credit Agreement
dated as of July 5, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among The Scotts
Miracle-Gro Company (the “Company”), the Subsidiary Borrowers from time to time
party thereto (collectively with the Company, the “Borrowers”), the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:______________________________________
Name:
Title:
Date: ________ __, 20[__]












--------------------------------------------------------------------------------





EXHIBIT D-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Fifth Amended and Restated Credit Agreement
dated as of July 5, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among The Scotts
Miracle-Gro Company (the “Company”), the Subsidiary Borrowers from time to time
party thereto (collectively with the Company, the “Borrowers”), the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:______________________________________
Name:
Title:
 
 
Date: ________ __, 20[__]










--------------------------------------------------------------------------------





EXHIBIT D-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Fifth Amended and Restated Credit Agreement
dated as of July 5, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among The Scotts
Miracle-Gro Company (the “Company”), the Subsidiary Borrowers from time to time
party thereto (collectively with the Company, the “Borrowers”), the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By:______________________________________
Name:
Title:










--------------------------------------------------------------------------------





EXHIBIT E-1
FORM OF BORROWING REQUEST
JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below


[500 Stanton Christiana Road, Ops Building 2, 3rd Floor
Newark, Delaware 19713-2107
Attention: [__________]
Facsimile: [__________]]9 


With a copy to:


270 Park Avenue, 43rd Floor
New York, New York 10017
Attention: Tony Yung
Facsimile: (212) 270-6637
Re: The Scotts Miracle-Gro Company
[Date]
Ladies and Gentlemen:
Reference is hereby made to the Fifth Amended and Restated Credit Agreement
dated as of July 5, 2018 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among The Scotts
Miracle-Gro Company (the “Company”), the Subsidiary Borrowers from time to time
party thereto, the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The [undersigned
Borrower][Company, on behalf of [Subsidiary Borrower],] hereby gives you notice
pursuant to Section 2.03 of the Credit Agreement that it requests a Borrowing
under the Credit Agreement, and in that connection the [undersigned
Borrower][Company, on behalf of [Subsidiary Borrower],] specifies the following
information with respect to such Borrowing requested hereby:


1.
Name of Borrower: __________

2.
The requested Borrowing is in respect of [the Global Tranche Commitment][the US
Tranche Commitment][the Term Loan Commitment]

3.
Aggregate principal amount of Borrowing:10 __________

_________________________
9 If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).
10 Not less than applicable amounts specified in Section 2.02(c).





--------------------------------------------------------------------------------




4.
Date of Borrowing (which shall be a Business Day): __________

5.
Type of Borrowing ((x) ABR or Eurocurrency and (y) US Tranche Revolving
Borrowing, Global Tranche Revolving Borrowing or Term Loan Borrowing):
__________

6.
Interest Period and the last day thereof (if a Eurocurrency Borrowing):11
__________

7.
Agreed Currency: __________

8.
Location and number of the applicable Borrower’s account or any other account
agreed upon by the Administrative Agent and such Borrower to which proceeds of
Borrowing are to be disbursed: __________

[Signature Page Follows]
































________________________
11 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.




-2-

--------------------------------------------------------------------------------






The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]1 4.02 of the Credit Agreement are satisfied
as of the date hereof.


Very truly yours, 

[THE SCOTTS MIRACLE-GRO COMPANY,
as the Company]
[SUBSIDIARY BORROWER,
as a Borrower]




By:______________________________
Name:
Title:

































________________________
1 To be included only for Borrowings on the Effective Date.






-3-

--------------------------------------------------------------------------------





EXHIBIT E-2
FORM OF INTEREST ELECTION REQUEST
JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below


[500 Stanton Christiana Road, Ops Building 2, 3rd Floor
Newark, Delaware 19713-2107
Attention: [_______]
Facsimile: ([__]) [__]-[_____]]1 
Re: The Scotts Miracle-Gro Company
[Date]
Ladies and Gentlemen:
Reference is hereby made to the Fifth Amended and Restated Credit Agreement
dated as of July 5, 2018 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among The Scotts
Miracle-Gro Company (the “Company”), the Subsidiary Borrowers from time to time
party thereto, the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The [undersigned
Borrower][Company, on behalf of [Subsidiary Borrower],] hereby gives you notice
pursuant to Section 2.08 of the Credit Agreement that it requests to
[convert][continue] an existing Borrowing under the Credit Agreement, and in
that connection the [undersigned Borrower][Company, on behalf of [Subsidiary
Borrower],] specifies the following information with respect to such
[conversion][continuation] requested hereby:


1.
List Borrower, date, Type, Class, principal amount, Agreed Currency and Interest
Period (if applicable) of existing Borrowing: __________

2.
Aggregate principal amount of resulting Borrowing: __________

3.
Effective date of interest election (which shall be a Business Day): __________

4.
Type of Borrowing ((x) ABR or Eurocurrency and (y) US Tranche Revolving
Borrowing, Global Tranche Revolving Borrowing or Term Loan Borrowing):
__________

5.
Interest Period and the last day thereof (if a Eurocurrency Borrowing):2
__________

6.
Agreed Currency: __________

________________________
1 If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).
2 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.





--------------------------------------------------------------------------------




Very truly yours, 

[THE SCOTTS MIRACLE-GRO COMPANY,
as the Company]
[SUBSIDIARY BORROWER,
as a Borrower]




By:______________________________
Name:
Title:










--------------------------------------------------------------------------------





EXHIBIT F


FORM OF GUARANTEE AND COLLATERAL AGREEMENT




Attached







--------------------------------------------------------------------------------
















FIFTH AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT
made by

THE SCOTTS MIRACLE-GRO COMPANY,

EACH DOMESTIC SUBSIDIARY BORROWER

and certain of their Domestic Subsidiaries

in favor of

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


Dated as of July 5, 2018









--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
Page
  SECTION 1.
DEFINED TERMS
5
 
 
 
 
 
   1.1.
Definitions
5
 
   1.2.
Other Definitional Provisions
6
 
 
 
 
 
SECTION 2.
BORROWER GUARANTEE
6
 
 
 
 
 
   2.1.
Borrower Guarantee
6
 
   2.2.
No Subrogation
7
 
   2.3.
Amendments, etc. with respect to the Subsidiary Borrower Obligations
7
 
   2.4.
Guarantee Absolute and Unconditional
8
 
   2.5.
Reinstatement
8
 
   2.6.
Payments
8
   
   2.7.
Keepwell
8
 
 
 
     SECTION 3.
DOMESTIC SUBSIDIARY GUARANTEE
9
 
 
 
 
 
   3.1.
Domestic Subsidiary Guarantee
9
 
   3.2.
Right of Contribution
9
 
   3.3.
No Subrogation
10
 
   3.4.
Amendments, etc. with respect to the Borrower Obligations and the Borrower’s
Guarantor Obligations
10
 
   3.5.
Guarantees Absolute and Unconditional
10
 
   3.6.
Reinstatement
11
 
   3.7.
Payments
11
 
   3.8.
Keepwell
11
 
 
 
 
 
SECTION 4.
GRANT OF SECURITY INTEREST
11
 
 
 
 
 
SECTION 5.
REPRESENTATIONS AND WARRANTIES
12
 
 
 
 
 
   5.1.
Title; No Other Liens
12
 
   5.2.
Perfected First Priority Liens
12
 
   5.3.
Jurisdiction of Organization
13
 
   5.4.
Domestic Subsidiaries
13
 
   5.5.
Pledged Stock
13
 
   5.6.
Receivables
13
 
 
 
 
 
SECTION 6.
COVENANTS
13
 
 
 
 
 
   6.1.
Delivery of Certificated Securities
13






--------------------------------------------------------------------------------



2


 
   6.2.
Maintenance of Insurance
13
 
   6.3.
Payment of Obligations
14
 
   6.4.
Maintenance of Perfected Security Interest; Further Documentation
14
 
   6.5.
Notices
14
 
   6.6.
Pledged Stock
15
 
   6.7.
Receivables
15
 
 
 
 
 
SECTION 7.
REMEDIAL PROVISIONS
16
 
 
 
 
 
   7.1.
Certain Matters Relating to Receivables
16
 
   7.2.
Communications with Obligors; Grantors Remain Liable
16
 
   7.3.
Pledged Stock
17
 
   7.4.
Proceeds to be Turned Over to Administrative Agent
17
 
   7.5.
Application of Proceeds
18
 
   7.6.
Code and Other Remedies
18
 
   7.7.
Registration Rights
19
 
   7.8.
Deficiency
20
 
 
 
 
 
SECTION 8.
THE ADMINISTRATIVE AGENT
20
 
 
 
 
 
   8.1.
Administrative Agent’s Appointment as Attorney-in-Fact, etc.
20
 
   8.2.
Duty of Administrative Agent
21
 
   8.3.
Execution of Financing Statements
21
 
   8.4.
Authority of Administrative Agent
21
 
 
 
 
 
SECTION 9.
MISCELLANEOUS
22
 
 
 
 
 
   9.1.
Amendments in Writing
22
 
   9.2.
Notices
22
 
   9.3.
No Waiver by Course of Conduct; Cumulative Remedies
22
 
   9.4.
Expenses; Indemnity
22
 
   9.5.
Successors and Assigns
22
 
   9.6.
Right of Set-Off
23
 
   9.7.
Counterparts
23
 
   9.8.
Severability
23
 
   9.9.
Section Headings
23
 
   9.10.
Integration
23
 
   9.11.
GOVERNING LAW
23
 
   9.12.
Submission to Jurisdiction; Waivers
23
 
   9.13.
Acknowledgments
24
 
   9.14.
Additional Grantors
24
 
   9.15.
Releases; Reinstatement
24






--------------------------------------------------------------------------------



3


 
   9.16.
Conflict of Laws
25
 
   9.17.
WAIVER OF JURY TRIAL
25
 
   9.18.
Amendment and Restatement
25
 
 
 
 
 
 
 
 
   SCHEDULES
 
 
 
 
Schedule 1
Notice Addresses of Guarantors
 
 
 
Schedule 2
Description of Pledged Stock
 
 
 
Schedule 3
Jurisdiction of Incorporation
 
 
 
Schedule 4
Domestic Subsidiaries
 
 
 
Schedule 5
Non-Pledging Subsidiaries
 
 








--------------------------------------------------------------------------------




4


THIS FIFTH AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as of
July 5, 2018 made by each of the signatories hereto (together with any other
entity that may become a party hereto as provided herein, the “Grantors”), in
favor of JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity,
the “Administrative Agent”) for the banks and other financial institutions (the
“Lenders”) from time to time parties to the Fifth Amended and Restated Credit
Agreement, dated as of July 5, 2018 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among THE SCOTTS
MIRACLE-GRO COMPANY, an Ohio corporation (the “Company”), the Subsidiary
Borrowers, (as defined in the Credit Agreement) from time to time parties to the
Credit Agreement, the Co-Syndication Agents and the Co-Documentation Agents
named therein and the Administrative Agent.
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Company and the Subsidiary Borrowers upon the
terms and subject to the conditions set forth therein;
WHEREAS, the Company and each Subsidiary Borrower is a member of an affiliated
group of companies that includes each other Grantor;
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Company and each Subsidiary Borrower to make
valuable transfers to one or more of the other Grantors in connection with the
operation of their respective businesses;
WHEREAS, the Company, each Subsidiary Borrower and the other Grantors are
engaged in related businesses, and each Grantor will derive substantial direct
and indirect benefit from the making of the extensions of credit under the
Credit Agreement;
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Company and any Subsidiary Borrower
under the Credit Agreement that the Grantors shall have executed and delivered
this Agreement to the Administrative Agent for the ratable benefit of the
Secured Parties; and
WHEREAS, it is acknowledged and agreed by each party hereto that (i) this
Agreement hereby amends and restates in all respects that certain Fourth Amended
and Restated Guarantee and Collateral Agreement (the “Existing Guarantee and
Collateral Agreement”) dated as of October 29, 2015, among the Company, the
Grantors party thereto, the several banks and other financial institutions
parties thereto and the Administrative Agent, in accordance with the terms and
conditions set forth in this Agreement, (ii) from and after the date hereof,
each reference to the “Agreement” or other reference originally applicable to
the Existing Guarantee and Collateral Agreement contained in any Loan Document
shall be a reference to this Agreement, as amended, supplemented, restated or
otherwise modified from time to time and (iii) it is the intent of the parties
hereto that this Agreement not constitute a novation of the obligations and
liabilities of the parties under the Existing Guarantee and Collateral Agreement
nor impair the liens and security interests created thereunder, but that this
Agreement amend and restate in its entirety the Existing Guarantee and
Collateral Agreement and re-evidence the obligations and liabilities of each
Grantor outstanding thereunder and that such obligations and liabilities shall
remain in full force and effect and to the fullest extent permitted by
applicable law this Agreement shall not adversely affect the liens and security
interests created under the Original Security Agreement or the priority thereof.
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Company
and each Subsidiary Borrower thereunder, each Grantor hereby agrees with the
Administrative Agent, for the ratable benefit of the Secured Parties, as
follows:





--------------------------------------------------------------------------------



5


SECTION 1.    DEFINED TERMS
1.1.    Definitions
(a)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement
and the following terms are used herein as defined in the New York UCC:
Accounts, Certificated Security, Chattel Paper, Equipment, Inventory,
Instruments and Supporting Obligations.
(b)    The following terms shall have the following meanings:
“Agreement”: this Fifth Amended and Restated Guarantee and Collateral Agreement,
as the same may be amended, supplemented or otherwise modified from time to
time.
“Collateral”: as defined in Section 4.
“Foreign Subsidiary”: any Subsidiary organized under the laws of any
jurisdiction outside the United States of America, except for any such
Subsidiary which is a “check-the-box” entity under Regulation section 301.7701-3
of the Code.
“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary.
“Full Security Period”: any period from and after the Effective Date other than
any Unsecured Period.
“Guarantors”: the collective reference to each Grantor other than the Company.
For the avoidance of doubt, notwithstanding any other provision of this
Agreement, the parties hereto expressly agree that no Foreign Subsidiary shall
be a Guarantor.
“Issuers”: the collective reference to each issuer of any Pledged Stock.
“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.
“Obligations”: has the meaning provided in the Credit Agreement.
“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock certificates, options or rights of any nature whatsoever
in respect of the Capital Stock of any Subsidiary of the Company (to the extent
required to be pledged under Section 5.11 of the Credit Agreement) that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect;
provided that in no event shall the “Pledged Stock” include the Capital Stock of
any of the Subsidiaries listed on Schedule 5 or more than 65% of the total
outstanding Foreign Subsidiary Voting Stock of any Foreign Subsidiary be
required to be pledged hereunder.
“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Pledged Stock, collections thereon or
distributions or payments with respect thereto.
“Qualified Keepwell Provider”: in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible





--------------------------------------------------------------------------------



6


contract participant” with respect to such Swap Obligation at such time by
entering into a keepwell pursuant to section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.”
“Ratings Release Date”: as defined in Section 9.15(c).
“Receivable”: shall mean any Account and any other right to payment for goods
sold or leased or for services rendered, whether or not such right is evidenced
by an Instrument or Chattel Paper and whether or not it has been earned by
performance, other than Sold Receivables.
“Secured Parties has the meaning provided in the Credit Agreement.
“Securities Act”: the Securities Act of 1933, as amended.
“Specified Conditions” means, at any time of determination thereof, (a) no
Incremental Term Loans in the form of an institutional term loan B facility have
been issued and are outstanding pursuant to Section 2.20 of the Credit Agreement
and (b) (i) the Company’s “corporate credit rating” from S&P (or such other term
as S&P may from time to time use to describe the Company’s senior unsecured
non-credit enhanced long term indebtedness, such rating, the “S&P Rating”) shall
be at least BBB- (with a stable outlook) and the Company’s “corporate family
rating” from Moody’s (or such other term as Moody’s may from time to time use to
describe the Company’s senior unsecured non-credit enhanced long term
indebtedness, such rating, the “Moody’s Rating”) shall be at least Baa3 (with a
stable outlook) or (ii) (x) the Company’s S&P Rating shall be at least BBB-
(with a stable outlook) or the Company’s Moody’s Rating shall be at least Baa3
(with a stable outlook) and (y) the Leverage Ratio is less than or equal to 2.50
to 1.00.
“Swap” shall mean any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Obligation” shall mean, with respect to any Person, any obligation to pay
or perform under any Swap.
“Unsecured Period”: as defined in Section 9.15(c).
1.2.    Other Definitional Provisions (a)     The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(c)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
SECTION 2.    BORROWER GUARANTEE
2.1.    Company Guarantee (a)    The Company hereby, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the Secured Parties and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by each Subsidiary when
due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations (other than with respect to any Guarantor any Excluded Swap
Obligations of such Guarantor).





--------------------------------------------------------------------------------



7


(b)    Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of the Company hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by the Company under applicable federal and state laws relating to the
insolvency of debtors.
(c)    The guarantee contained in this Section 2 shall remain in full force and
effect until all the Obligations and the obligations of the Company under the
guarantee contained in this Section 2 shall have been satisfied by payment in
full, no Letter of Credit shall be outstanding and the Commitments and Loans
shall be terminated, notwithstanding that from time to time during the term of
the Credit Agreement each applicable Subsidiary may be free from any
Obligations.
(d)    No payment made by any Subsidiary, any of the other Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from any Subsidiary, any of the other Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of the Company hereunder which shall,
notwithstanding any such payment (other than any payment made by the Company in
respect of the Obligations or any payment received or collected from the Company
in respect of the Obligations), remain liable for the Obligations up to the
maximum liability of the Company hereunder until the Obligations are paid in
full, no Letter of Credit shall be outstanding and the Commitments and Loans are
terminated.
2.2.    No Subrogation. Notwithstanding any payment or payments made by the
Company hereunder, or any set-off or application of funds of the Company by the
Administrative Agent or any Lender, the Company shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the applicable Subsidiary or against any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Obligations, nor shall the Company seek or be entitled to
seek any contribution or reimbursement from the Subsidiaries in respect of
payments made by the Company hereunder, until all amounts owing to the
Administrative Agent and the Lenders by the Subsidiaries on account of the
Obligations are paid in full, no Letter of Credit shall be outstanding and the
Commitments and Loans are terminated. If any amount shall be paid to the Company
on account of such subrogation rights at any time when all of the Obligations
shall not have been paid in full, such amount shall be held by the Company in
trust for the Administrative Agent and the Lenders, segregated from other funds
of the Company, and shall, forthwith upon receipt by the Company, be turned over
to the Administrative Agent in the exact form received by the Company (duly
indorsed by the Company to the Administrative Agent, if required), to be applied
against the Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.
2.3.    Amendments, etc. with respect to the Obligations. The Company shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against the Company and without notice to or further assent by the
Company, any demand for payment of any of the Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Obligations continued, and the Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and the Credit Agreement and the other Loan Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the Required Lenders or all Lenders, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by the Administrative Agent or any Lender
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released. Neither the Administrative Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for the guarantee contained in this Section 2
or any property subject thereto.





--------------------------------------------------------------------------------



8


2.4.    Guarantee Absolute and Unconditional. The Company waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Administrative Agent or any Lender
upon the guarantee contained in this Section 2 or acceptance of the guarantee
contained in this Section 2; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between the Company and the Subsidiaries, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guarantee contained in this Section 2. The Company waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Company or the applicable Subsidiary with respect to the
Obligations. The Company understands and agrees that the guarantee contained in
this Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any Subsidiary or any other Person against the Administrative Agent or any
Lender, or (c) any other circumstance whatsoever (with or without notice to or
knowledge of the Company or any Subsidiary) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Subsidiaries for
the Obligations, or of the Company under the guarantee contained in this Section
2, in bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against the Company, the
Administrative Agent or any Lender may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against the Subsidiaries or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by the Administrative Agent or any Lender to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Company, any Subsidiary, or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of the Company, any Subsidiary or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve the Company
of any obligation or liability hereunder, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of the Administrative Agent or any Lender against the Company. For the purposes
hereof, “demand” shall include the commencement and continuance of any legal
proceedings.
2.5.    Reinstatement. The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company, any Borrower or any other Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Company, any Borrower or any other Guarantor or any substantial
part of its property, or otherwise, all as though such payments had not been
made.
2.6.    Payments. The Company hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in the
applicable Agreed Currency at the office of the Administrative Agent located at
500 Stanton Christiana Road, NCC5, Floor 01, Newark, Delaware 19713-2107 or at
such other place and time specified by the Administrative Agent.
2.7.    Keepwell. Each Qualified Keepwell Provider hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this guarantee in respect of any Swap
Obligation (provided, however, that each Qualified Keepwell Provider shall only
be liable under this Section 2.7 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section 2.7,
or otherwise under this guarantee, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater





--------------------------------------------------------------------------------



9


amount). The obligations of each Qualified Keepwell Provider under this Section
2.7 shall remain in full force and effect until such time as the Loans, the
Reimbursement Obligations and the other Obligations shall have been paid in full
(other than unasserted contingent obligations not yet due and payable), the
Commitments have been terminated and no Letters of Credit shall be outstanding.
Each Qualified Keepwell Provider intends that this Section 2.7 constitute, and
this Section 2.7 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
SECTION 3.    DOMESTIC SUBSIDIARY GUARANTEE
3.1.    Domestic Subsidiary Guarantee
(a)    Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the Secured Parties and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by the Company and its
Subsidiaries when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations (other than with respect to any Guarantor any
Excluded Swap Obligations of such Guarantor).
(b)    Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 3.2).
(c)    Each Guarantor agrees that the Obligations either solely or collectively,
may at any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing the guarantee contained in this Section 3
or affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.
(d)    The guarantees contained in this Section 3 shall remain in full force and
effect until all the Obligations and the obligations of each Guarantor under the
guarantees contained in this Section 3 shall have been satisfied by payment in
full, no Letter of Credit shall be outstanding and the Commitments and Loans
shall be terminated, notwithstanding that from time to time during the term of
the Credit Agreement, the Company and its Subsidiaries may be free from any
Obligations.
(e)    No payment made by the Company, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from the Company, any of the Guarantors, any other guarantor
or any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Obligations or any payment received or collected from such
Guarantor in respect of the Obligations) remain liable for the Obligations up to
the maximum liability of such Guarantor hereunder until the Obligations are paid
in full, no Letter of Credit shall be outstanding and the Commitments and Loans
are terminated.
3.2.    Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 3.3. The provisions of
this Section 3.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent





--------------------------------------------------------------------------------



10


and the Lenders, and each Guarantor shall remain liable to the Administrative
Agent and the Lenders for the full amount guaranteed by such Guarantor
hereunder.
3.3.    No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Company or any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Obligations nor shall any Guarantor seek or be entitled to
seek any contribution or reimbursement from the Company or any other Guarantor
in respect of payments made by such Guarantor hereunder, until all amounts owing
to the Administrative Agent and the Lenders by the Company or any Subsidiary on
account of the Obligations are paid in full, no Letter of Credit shall be
outstanding and the Commitments and Loans are terminated. If any amount shall be
paid to any Guarantor on account of such subrogation rights at any time when all
of the Obligations shall not have been paid in full, such amount shall be held
by such Guarantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as the Administrative Agent may
determine.
3.4.    Amendments, etc. with respect to the Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Obligations continued, and the Obligations or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and the Credit Agreement and the other Loan Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the Required Lenders or all Lenders, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by the Administrative Agent or any Lender
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released. Neither the Administrative Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for the guarantee contained in this Section 3
or any property subject thereto.
3.5.    Guarantees Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Administrative Agent or any Lender
upon any of the guarantees contained in this Section 3 or acceptance of the
guarantees contained in this Section 3; the Obligations and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 3; and all dealings between the Company and any of the Guarantors, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 3. Each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Company or any of the Guarantors with respect to the
Obligations. Each Guarantor understands and agrees that the guarantees contained
in this Section 3 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Company or any other Person against the Administrative Agent or any





--------------------------------------------------------------------------------



11


Lender, or (c) any other circumstance whatsoever (with or without notice to or
knowledge of the Company or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Obligations, or
of such Guarantor under the guarantee contained in this Section 3, in bankruptcy
or in any other instance. When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Guarantor, the Administrative
Agent or any Lender may, but shall be under no obligation to, make a similar
demand on or otherwise pursue such rights and remedies as it may have against
the Company, any other Guarantor or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by the Administrative Agent or any Lender to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Company, any other Guarantor or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of the Company, any other Guarantor or any other Person or any
such collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.
3.6.    Reinstatement. The guarantees contained in this Section 3 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Obligations, is rescinded or must otherwise
be restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Company or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.
3.7.    Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without set-off or counterclaim in Dollars
or the applicable Agreed Currency at the office of the Administrative Agent
located at 500 Stanton Christiana Road, NCC5, Floor 01, Newark, Delaware
19713-2107 or at such other place and time specified by the Administrative
Agent.
3.8.    Keepwell. Each Qualified Keepwell Provider hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this guarantee in respect of any Swap
Obligation (provided, however, that each Qualified Keepwell Provider shall only
be liable under this Section 3.8 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section 3.8,
or otherwise under this guarantee, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified Keepwell Provider under this Section 3.8 shall
remain in full force and effect until such time as the Loans, the Reimbursement
Obligations and the other Obligations shall have been paid in full (other than
unasserted contingent obligations not yet due and payable), the Commitments have
been terminated and no Letters of Credit shall be outstanding. Each Qualified
Keepwell Provider intends that this Section 3.8 constitute, and this Section 3.8
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
SECTION 4.    GRANT OF SECURITY INTEREST
Subject to Section 9.15, each Grantor hereby assigns and transfers to the
Administrative Agent, and hereby grants to the Administrative Agent, for the
ratable benefit of the Secured Parties, a security interest in, all of the
following property now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations:





--------------------------------------------------------------------------------



12


(a)    all Receivables;
(b)    all Equipment;
(c)    all Inventory;
(d)    all Pledged Stock;
(e)    all books and records pertaining to the Collateral; and
(f)    to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing.
Notwithstanding any of the other provisions set forth in this Section 4, this
Agreement shall not constitute a grant of a security interest in any property to
the extent that such grant of a security interest is prohibited by any
Requirements of Law of a Governmental Authority, requires a consent not obtained
of any Governmental Authority pursuant to such Requirement of Law or is
prohibited by, or constitutes a breach or default under or results in the
termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such property or, in the case of any Pledged Stock, any applicable shareholder
or similar agreement, except to the extent that such Requirement of Law or the
term in such contract, license, agreement, instrument or other document or
shareholder or similar agreement providing for such prohibition, breach, default
or termination or requiring such consent is ineffective under applicable law.
Without limiting the foregoing, each of the Grantors that is a party to the
Existing Guarantee and Collateral Agreement hereby regrants, confirms, ratifies
and reaffirms the security interest granted to the Administrative Agent, for the
benefit of the Secured Parties, pursuant to the Existing Guarantee and
Collateral Agreement and agrees that such security interest (including, without
limitation, any filings made in connection therewith) remains in full force and
effect and is hereby ratified, reaffirmed and confirmed.
SECTION 5.    REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Company and each Subsidiary Borrower thereunder, each Grantor
hereby represents and warrants to the Administrative Agent and each Lender that
other than during any Unsecured Period:
5.1.    Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement, such Grantor owns each item of the Collateral free and clear
of any and all Liens or claims of others. No financing statement or other public
notice with respect to all or any part of the Collateral is on file or of record
in any public office, except such as have been filed in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, pursuant
to this Agreement or as are permitted by the Credit Agreement.
5.2.    Perfected First Priority Liens. The security interests granted pursuant
to this Agreement will constitute valid perfected security interests in all of
the Collateral in favor of the Administrative Agent, for the ratable benefit of
the Secured Parties, as collateral security for the Obligations, enforceable in
accordance with the terms hereof against all creditors of such Grantor and any
Persons purporting to purchase any Collateral from such Grantor (other than
Inventory sold by such Grantor in the ordinary course of business and except as
otherwise permitted by the Credit Agreement), to the extent that perfection or
enforceability against third parties is obtainable by completion of the filings
and other actions set forth on Schedule 3 or any similar filings or other
actions in other jurisdictions





--------------------------------------------------------------------------------



13


in the United States of America and are prior to all other Liens on the
Collateral which have priority over the Liens on the Collateral by operation of
law and other Liens on the Collateral permitted by the Credit Agreement.
5.3.    Jurisdiction of Organization. On the Effective Date, such Grantor’s
jurisdiction of organization and identification number from the jurisdiction of
organization (if any) are set forth on Schedule 3. Such Grantor has furnished to
the Administrative Agent a certified charter, certificate of incorporation or
other organizational document and good standing certificate as of a date which
is recent to the Effective Date.
5.4.    Domestic Subsidiaries. On the Effective Date, Schedule 4 sets forth a
true and complete list of the Domestic Subsidiaries.
5.5.    Pledged Stock.
(a)    The shares of the Pledged Stock pledged by such Grantor hereunder
constitute all the issued and outstanding shares of all classes of the Capital
Stock of each Issuer owned by such Grantor or, in the case of Foreign Subsidiary
Voting Stock, if less, 65% of the outstanding Foreign Subsidiary Voting Stock of
each relevant Issuer.
(b)    All the shares of the Pledged Stock have been duly and validly issued and
are fully paid and nonassessable.
(c)    Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Pledged Stock pledged by it hereunder, free of any and
all Liens or options in favor of, or claims of, any other Person, except the
security interest created by this Agreement and except as permitted under
Section 6.01 of the Credit Agreement.
5.6.    Receivables. During any Full Security Period,
(a)    None of the obligors on any Receivables (other than Receivables which,
when taken together with all other Receivables of each Grantor, have an
aggregate value less than or equal to $10,000,000) is a Governmental Authority.
(b)    The amounts represented by such Grantor to the Lenders from time to time
as owing to such Grantor in respect of the Receivables will at such times be
accurate in all material respects.
SECTION 6.    COVENANTS
Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Obligations shall have
been paid in full, no Letter of Credit shall be outstanding and the Commitments
and Loans shall have terminated (other than Unliquidated Obligations), other
than during any Unsecured Period,
6.1.    Delivery of Certificated Securities. If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
Certificated Security, such Certificated Security shall be promptly delivered to
the Administrative Agent, duly indorsed (including by delivery of related stock
powers) in a manner satisfactory to the Administrative Agent, to be held as
Collateral pursuant to this Agreement.
6.2.    Maintenance of Insurance. During any Full Security Period,
(a)    Such Grantor will maintain, with financially sound and reputable
companies, insurance policies (i) insuring the Inventory and Equipment against
loss by fire, explosion, theft and such other casualties as may be reasonably
satisfactory to the Administrative Agent and (ii) to the extent





--------------------------------------------------------------------------------



14


requested by the Administrative Agent, insuring such Grantor, the Administrative
Agent and the Lenders against liability for personal injury and property damage
relating to such Inventory and Equipment, such policies to be in such form and
amounts and having such coverage as may be reasonably satisfactory to the
Administrative Agent and the Lenders.
(b)    All such insurance shall name the Administrative Agent as insured party
or loss payee.
(c)    At the request of the Administrative Agent, the Company shall deliver to
the Administrative Agent (for distribution to the Lenders) a certificate of
insurance from a reputable insurance broker with respect to such insurance.
6.3.    Payment of Obligations. Such Grantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all taxes, assessments and governmental charges or levies imposed upon a
material portion of the Collateral or in respect of income or profits therefrom,
as well as all claims of any kind against or with respect to the Collateral,
except that no such charge need be paid if the amount or validity thereof is
currently being contested in good faith by appropriate proceedings, reserves in
conformity with GAAP with respect thereto have been provided on the books of
such Grantor and such proceedings could not reasonably be expected to result in
the sale, forfeiture or loss of any material portion of the Collateral or any
interest therein.
6.4.    Maintenance of Perfected Security Interest; Further Documentation. Such
Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in Section
5.2 and shall take commercially reasonable steps to defend such security
interest against the claims and demands of all Persons whomsoever other than
with respect to liens permitted by the Credit Agreement.
6.5.    Notices. The Company will advise the Administrative Agent (who will
advise the Lenders) promptly, in reasonable detail, of:
(a)    any Lien (other than security interests created hereby or Liens permitted
under the Credit Agreement) on any material portion of the Collateral which
would materially and adversely affect the ability of the Administrative Agent to
exercise any of its remedies hereunder; and
(b)    the occurrence of any other event which could reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.
(c)    At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Pledged Stock and any other relevant Collateral, taking any
actions necessary to enable the Administrative Agent to obtain “control” (within
the meaning of the applicable Uniform Commercial Code) with respect thereto.





--------------------------------------------------------------------------------



15


6.6    Pledged Stock
(a)    If such Grantor shall become entitled to receive or shall receive any
stock certificate (including, without limitation, any certificate representing a
stock dividend or a distribution in connection with any reclassification,
increase or reduction of capital or any certificate issued in connection with
any reorganization), option or rights in respect of the Capital Stock of any
Issuer which is a direct or indirect Domestic Subsidiary of such Grantor and
which is Pledged Stock, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of the Pledged Stock, or otherwise
in respect thereof, such Grantor shall accept the same as the agent of the
Administrative Agent and the Lenders, hold the same in trust for the
Administrative Agent and the Lenders and deliver the same forthwith to the
Administrative Agent in the exact form received, duly indorsed (including by
delivery of related stock or bond powers) by such Grantor to the Administrative
Agent, if required by the Credit Agreement, together with an undated stock power
covering such certificate duly executed in blank by such Grantor to be held by
the Administrative Agent, subject to the terms hereof, as additional collateral
security for the Obligations. Except as otherwise permitted by the Credit
Agreement, after an Event of Default has occurred and any sums paid upon or in
respect of the Collateral upon the liquidation or dissolution of any Issuer
shall be paid over to the Administrative Agent to be held by it hereunder as
additional collateral security for the Obligations, and in case any distribution
of capital shall be made on or in respect of the Collateral or any property
shall be distributed upon or with respect to the Collateral pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for such Obligations except to the extent
permitted under Section 7.3. If any sums of money or property so paid or
distributed in respect of the Collateral upon the liquidation or dissolution of
any issuer not permitted by the Credit Agreement shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Administrative Agent, hold such money or property in trust for the
Lenders, segregated from other funds of such Grantor, as additional collateral
security for the Obligations.
Without the prior written consent of the Administrative Agent or unless not
otherwise prohibited by the Credit Agreement, such Grantor will not (i) sell,
assign, transfer, exchange, or otherwise dispose of, or grant any option with
respect to, the Collateral (except pursuant to a transaction not prohibited by
the Credit Agreement), (ii) create, incur or permit to exist any Lien or option
in favor of, or any claim of any Person with respect to, any of the Collateral,
or any interest therein, except for the security interests created by this
Agreement or otherwise permitted by the Credit Agreement or (iii) enter into any
agreement or undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any of the Collateral.
In the case of each Grantor which is an Issuer, such Issuer agrees that (i) it
will be bound by the terms of this Agreement relating to the Pledged Stock
issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 6.5 with
respect to the Pledged Stock issued by it and (iii) the terms of Sections 7.3(c)
and 7.7 shall apply to it, mutatis mutandis, with respect to all actions that
may be required of it pursuant to Section 7.3(c) or 7.7 with respect to the
Pledged Stock issued by it.
6.7.    Receivables. During any Full Security Period,
(a)    Other than in the ordinary course of business, such Grantor will not (i)
grant any extension of the time of payment of any Receivable, (ii) compromise or
settle any Receivable for less than the full amount thereof, (iii) release,
wholly or partially, any Person liable for the payment of any Receivable, (iv)
allow any credit or discount whatsoever on any Receivable or (v) amend,
supplement or modify any Receivable, in each case, in any manner that could
materially adversely affect the value thereof.





--------------------------------------------------------------------------------



16


(b)    Anything contained in this Agreement to the contrary notwithstanding, the
Grantors, or any of them, shall have the right to enter into one or more
Receivables Purchase Facilities, as contemplated by the Credit Agreement, and
the Administrative Agent shall execute any and all documents reasonably
necessary to release its security interest in the Receivables which become Sold
Receivables upon the consummation of such Receivables Purchase Facility(ies).
SECTION 7.    REMEDIAL PROVISIONS


7.1.    Certain Matters Relating to Receivables. During any Full Security
Period,
(a)    The Administrative Agent shall have the right after the occurrence and
during the continuance of an Event of Default to make test verifications of the
Receivables in any manner and through any medium that it reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
the Administrative Agent may require in connection with such test verifications.
At any time and from time to time, after the occurrence and during the
continuance of an Event of Default, upon the Administrative Agent’s request and
at the expense of the relevant Grantor, such Grantor shall cause independent
public accountants or others satisfactory to the Administrative Agent to furnish
to the Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Receivables.
(b)    The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, and the Administrative Agent may curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Event of Default. If required by the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within two Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Administrative Agent if required,
in a Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Lenders only as provided in Section 7.5, and (ii) until so turned
over, shall be held by such Grantor in trust for the Administrative Agent and
the Lenders, segregated from other funds of such Grantor. Each such deposit of
Proceeds of Receivables shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.
(c)    At the Administrative Agent’s request, after the occurrence and during
the continuance of an Event of Default, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.
7.2.    Communications with Obligors; Grantors Remain Liable. During any Full
Security Period,
(a)    The Administrative Agent in its own name or in the name of others may at
any time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.
(b)    Upon the written request of the Administrative Agent at any time after
the occurrence and during the continuance of an Event of Default, each Grantor
shall notify obligors on its Receivables that the Receivables have been assigned
to the Administrative Agent for the ratable benefit of the Secured Parties and
that payments in respect thereof shall be made directly to the Administrative
Agent.
(c)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of its Receivables to observe and perform all the
conditions and obligations to be





--------------------------------------------------------------------------------



17


observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto. Neither the Administrative Agent nor any Lender
shall have any obligation or liability under any Receivable (or any agreement
giving rise thereto) by reason of or arising out of this Agreement or the
receipt by the Administrative Agent or any Lender of any payment relating
thereto, nor shall the Administrative Agent or any Lender be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.
7.3.    Pledged Stock
(a)    Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 7.3(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Stock, to the extent not prohibited by the Credit
Agreement, to pay and declare dividends to the extent permitted by the Credit
Agreement and to exercise all voting and corporate rights with respect to the
Pledged Stock; provided, however, that no vote shall be cast or corporate right
exercised or other action taken which would result in any violation of any
provision of the Credit Agreement, this Agreement or any other Loan Document.
(b)    If an Event of Default shall occur and be continuing and the
Administrative Agent shall give written notice of its intent to exercise such
rights to the relevant Grantor or Grantors, (i) the Administrative Agent shall
have the right to receive any and all cash dividends, payments or other Proceeds
paid in respect of the Pledged Stock and make application thereof to the
Obligations in accordance with Section 7.5 below, and (ii) any or all of the
Pledged Stock shall be registered in the name of the Administrative Agent or its
nominee, and the Administrative Agent or its nominee may thereafter exercise (x)
all voting, corporate and other rights pertaining to such Pledged Stock at any
meeting of shareholders of the relevant Issuer or Issuers or otherwise and
(y) any and all rights of conversion, exchange and subscription and any other
rights, privileges or options pertaining to such Pledged Stock as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Pledged Stock upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate
structure of any Issuer, or upon the exercise by any Grantor or the
Administrative Agent of any right, privilege or option pertaining to such
Pledged Stock, and in connection therewith, the right to deposit and deliver any
and all of the Pledged Stock with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as the
Administrative Agent may determine), all without liability except to account for
property actually received by it, but the Administrative Agent shall have no
duty to any Grantor to exercise any such right, privilege or option and shall
not be responsible for any failure to do so or delay in so doing.
(c)    Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Stock pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Stock directly to the Administrative Agent.
7.4.    Proceeds to be Turned Over To Administrative Agent. If an Event of
Default shall occur and be continuing, all Proceeds received by any Grantor
consisting of cash, checks and other near-cash items shall be held by such
Grantor in trust for the Administrative Agent and the Lenders, segregated from
other funds of such Grantor, and shall, forthwith upon receipt by such Grantor,
be turned over to the Administrative Agent in the exact form received by such
Grantor (duly indorsed by such





--------------------------------------------------------------------------------



18


Grantor to the Administrative Agent, if required). All Proceeds received by the
Administrative Agent under this Section 7.4 shall be held by the Administrative
Agent in a Collateral Account maintained under its sole dominion and control.
All Proceeds while held by the Administrative Agent in a Collateral Account (or
by such Grantor in trust for the Administrative Agent and the Lenders) shall
continue to be held as collateral security for all the Obligations and shall not
constitute payment thereof until applied as provided in Section 7.5.
7.5.    Application of Proceeds. At such intervals as may be agreed upon by the
Company and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent's election,
the Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, and any proceeds of
the guarantee set forth in Section 2, in payment of the Obligations in the
following order:
First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;
Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;
Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and
Fourth, any balance remaining after the Obligations shall have been paid in
full, no Letters of Credit shall be outstanding and the Commitments shall have
been terminated shall be paid over to the Company or to whomsoever may be
lawfully entitled to receive the same.
Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.
7.6.    Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Lenders, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the New York UCC
or any other applicable law. Without limiting the generality of the foregoing,
the Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Lender or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent or any Lender shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere. The Administrative Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 7.6, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or





--------------------------------------------------------------------------------



19


incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and the
Lenders hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, in accordance with Section 7.5 of this agreement, and only after
such application and after the payment by the Administrative Agent of any other
amount required by any provision of law, including, without limitation, Section
9-615(a)(3) of the New York UCC, need the Administrative Agent account for the
surplus, if any, to any Grantor. To the extent permitted by applicable law, each
Grantor waives all claims, damages and demands it may acquire against the
Administrative Agent or any Lender arising out of the exercise by them of any
rights hereunder. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.
7.7.    Registration Rights
(a)    If the Administrative Agent shall determine to exercise its right to sell
any or all of the Pledged Stock pursuant to Section 7.6, and if in the opinion
of the Administrative Agent it is necessary or advisable to have the Pledged
Stock, or that portion thereof to be sold, registered under the provisions of
the Securities Act, the relevant Grantor will cause the Issuer thereof to (i)
execute and deliver, and cause the directors and officers of such Issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the opinion of the Administrative Agent,
necessary or advisable to register the Pledged Stock, or that portion thereof to
be sold, under the provisions of the Securities Act, (ii) use its best efforts
to cause the registration statement relating thereto to become effective and to
remain effective for a period of one year from the date of the first public
offering of the Pledged Stock, or that portion thereof to be sold, and (iii)
make all amendments thereto and/or to the related prospectus which, in the
opinion of the Administrative Agent, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto. Each
Grantor agrees to cause such Issuer to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.
(b)    Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account, for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.
(c)    Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Stock pursuant to this Section 7.7 valid and binding and
in compliance with any and all other applicable Requirements of Law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 7.7 will cause irreparable injury to the Administrative Agent and the
Lenders, that the Administrative Agent and the Lenders have no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section 7.7 shall be specifically enforceable against
such Grantor, and such Grantor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no Event of Default has occurred under the Credit Agreement.





--------------------------------------------------------------------------------



20


7.8.    Deficiency. Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any Lender to collect such deficiency.
SECTION 8.    THE ADMINISTRATIVE AGENT
8.1.    Administrative Agent’s Appointment as Attorney-in-Fact, etc
(a)    Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:
(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;
(ii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
(iii)    execute, in connection with any sale provided for in Section 7.6 or
7.7, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and
(iv)    direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (1) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (2) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (3) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (4) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (5) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
and (6) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Administrative Agent were the absolute owner thereof for all purposes, and
do, at the Administrative Agent’s option and such Grantor’s expense, at any
time, or from time to time, all acts and things which the Administrative Agent
deems necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s and the Lenders’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do.





--------------------------------------------------------------------------------



21


Anything in this Section 8.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 8.1(a) unless an Event of Default shall
have occurred and be continuing.
(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
(c)    The expenses of the Administrative Agent incurred in connection with
actions undertaken as provided in this Section 8.1, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any category of past due ABR Loans under the
Credit Agreement, from the date of payment by the Administrative Agent to the
date reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.
(d)    All powers, authorizations and agencies contained in this Agreement are
coupled with an interest and are irrevocable until this Agreement is terminated
and the security interests created hereby are released.
8.2.    Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession is to comply with Section 9-207 of the New York UCC. Neither
the Administrative Agent, any Lender nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Administrative Agent and the Lenders hereunder are solely to
protect the Administrative Agent’s and the Lenders’ interests in the Collateral
and shall not impose any duty upon the Administrative Agent or any Lender to
exercise any such powers. The Administrative Agent and the Lenders shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.
8.3.    Execution of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. Each
Grantor hereby ratifies and authorizes the filing by the Administrative Agent of
any financing statement solely with respect to the Collateral made prior to the
Effective Date. A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction.
8.4.    Authority of Administrative Agent. Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.





--------------------------------------------------------------------------------



22


SECTION 9.    MISCELLANEOUS
9.1.    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 9.02 of the Credit Agreement.
9.2.    Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 9.01 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.
9.3.    No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 9.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.
9.4.    Expenses; Indemnity
(a)    Each Grantor agrees to pay or reimburse each Lender and the
Administrative Agent and its Affiliates for all its reasonable and documented
out-of-pocket expenses incurred in collecting against such Grantor under the
guarantees contained in Section 2 or 3, as applicable, or otherwise enforcing or
preserving any rights under this Agreement and the other Loan Documents to which
such Grantor is a party, including, without limitation, the reasonable and
documented fees, charges and disbursements of one primary counsel (and
specialist counsel as may reasonably be required by the Administrative Agent and
one additional local counsel in each applicable jurisdiction) for the
Administrative Agent (whether or not the transactions contemplated hereby shall
be consummated).
(b)    Each Grantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel,
incurred by or asserted against any such Grantor arising out of, in connection
with, or as a result the execution, delivery, enforcement, performance and
administration of this Agreement to the extent the Company would be required to
do so pursuant to Section 9.03 of the Credit Agreement.
(c)    The agreements in this Section 9.4 shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof.
9.5.    Successors and Assigns. This provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby or by the express terms of the Credit
Agreement; provided that no Grantor may assign, transfer or delegate any of its
rights or obligations under this Agreement without the prior written consent of
the Administrative Agent.





--------------------------------------------------------------------------------



23


9.6.    Right of Set-Off. If an Event of Default shall have occurred and be
continuing, the Administrative Agent and each Lender and their Affiliates, is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set-off and apply any and all deposits (general or special,
time or demand, provisional or final and in whatever currency denominated), at
any time held and the other obligations at any time owing by the Administrative
Agent or such Lender or their respective Affiliates to or for the credit or the
account of such Grantor, or any part thereof in such amounts as the
Administrative Agent or such Lender may elect, against and on account of the
obligations and liabilities of such Grantor to the Administrative Agent or such
Lender hereunder and claims of every nature and description of the
Administrative Agent or such Lender against such Grantor, in any currency,
whether arising hereunder, under the Credit Agreement, any other Loan Document
or otherwise, as the Administrative Agent or such Lender may elect. The
Administrative Agent and each Lender shall notify such Grantor promptly of any
such set-off and the application made by the Administrative Agent or such Lender
of the proceeds thereof, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of the
Administrative Agent and each Lender under this Section 9.6 are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which the Administrative Agent or such Lender may have; provided, that
to the extent prohibited by applicable law as described in the definition of
“Excluded Swap Obligation”, no amounts received from , or set off with respect
to, any Guarantor shall be applied to any Excluded Swap Obligations of such
Guarantor.
9.7.    Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.
9.8.    Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
9.9.    Section Headings. The Section headings used herein are for convenience
of reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.
9.10.    Integration. This Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
thereof, and supersede any and all previous agreements and understandings, oral
or written, relating to the matter hereof. There are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof and thereof not expressly set forth or referred to
herein or in the other Loan Documents.
9.11.    GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
9.12.    Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably
and unconditionally:
(a)    submits, for itself and its property, to the exclusive jurisdiction of
the United States District Court for the Southern District of New York sitting
in the Borough of Manhattan (or if such court lacks subject matter jurisdiction,
the Supreme Court of the State of New York sitting in the Borough of Manhattan),
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to any Loan Document, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may (and any such claims, cross-claims or third party claims brought
against the





--------------------------------------------------------------------------------



24


Administrative Agent or any of its Related Parties may only) be heard and
determined in such Federal (to the extent permitted by law) or New York State
court;
(b)    waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (a) of this Section. Each
Grantor hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, return receipt requested,
to such Grantor at its address referred to in Section 9.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, indirect, consequential or punitive damages.
9.13.    Acknowledgments. Each Grantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
(b)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and Lenders, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.
9.14.    Additional Guarantors and Grantors. Each Domestic Subsidiary that is
required to become a party to this Agreement pursuant to Section 5.11(b) of the
Credit Agreement shall become a Guarantor and Grantor for all purposes of this
Agreement upon execution and delivery by such Domestic Subsidiary of an
Assumption Agreement in the form of Annex 1 hereto.
9.15.    Releases; Reinstatement.
(a)     At such time as the Loans, the Reimbursement Obligations and the other
Obligations shall have been paid in full (other than unasserted contingent
obligations not yet due and payable), the Commitments have been terminated and
no Letters of Credit shall be outstanding, the Collateral shall be released from
the Liens created hereby, and this Agreement and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors. At the request and sole expense of any
Grantor following any such termination, the Administrative Agent shall deliver
to such Grantor any Collateral held by the Administrative Agent hereunder, and
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination.





--------------------------------------------------------------------------------



25


(b)    If any of the Collateral shall be sold, transferred or otherwise disposed
of by any Grantor in a transaction permitted by the Credit Agreement, then such
Collateral shall be sold free and clear of any liens created by this Agreement
and the Administrative Agent, at the request and sole expense of such Grantor,
shall execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable for the release of the Liens created hereby on
such Collateral. At the request and sole expense of the Company, a Subsidiary
Guarantor shall be released from its obligations hereunder in the event that all
the Capital Stock of such Subsidiary Guarantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Credit Agreement;
provided that the Company shall have delivered to the Administrative Agent, at
least ten Business Days prior to the date of the proposed release, a written
request for release identifying the relevant Subsidiary Guarantor and the terms
of the sale or other disposition in reasonable detail, including the price
thereof and any expenses in connection therewith, together with a certification
by the Company stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents.
(c)    At such time as the Specified Conditions shall be in effect, the Company
shall have the right by written notice to the Administrative Agent to require
all Collateral be released from any security interest created hereby. On any
such date (a “Ratings Release Date”), all rights to the Collateral shall
transfer and revert to the Company and the Guarantors (the period from and after
any such date (and prior to a reinstatement required pursuant to Section
9.15(d)), an “Unsecured Period”). On any such Ratings Release Date, the Grantors
shall be authorized and the Administrative Agent hereby authorizes each Grantor,
to prepare and record UCC termination statements with respect to any financing
statements recorded by the Administrative Agent hereunder. At the request and
sole expense of the Company following a Ratings Release Date, the Administrative
Agent shall deliver to the Company any Collateral (including certificates
representing the Pledged Stock) held by the Administrative Agent hereunder, and
execute and deliver to the Company such documents as the Company shall
reasonably request to evidence such termination.
(d)    Notwithstanding clause (c) of this Section 9.15, in the event that the
Specified Conditions shall no longer be in effect at any time during an
Unsecured Period, the Collateral shall be reinstated in full within sixty days
of such event, along with any necessary UCC filings, modifications to the
Schedules hereto and such other actions requested by the Administrative Agent as
are reasonably necessary to grant a first priority perfected security interest
(subject to Liens otherwise permitted by this Agreement and the Credit
Agreement) in such Collateral.
(e)    The Administrative Agent, at the request and sole expense of the Company,
shall execute and deliver to the Company all releases or other documents
reasonably necessary or desirable for the release of the Liens on the Capital
Stock of each of ASEF B.V., Scotts Holdings Limited, Scotts France Holdings
SARL, and SMG Germany GmbH (in each case without recourse and without
representation or warranty).
9.16.    Conflict of Laws. Notwithstanding anything to the contrary herein, in
the event that any provision of any pledge, charge or foreign equivalent
executed by any Foreign Subsidiary and governed by the laws of the applicable
foreign jurisdiction is inconsistent with any corresponding provision in this
Agreement, the provision in such pledge, charge or foreign equivalent shall
govern.
9.17.    WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).
9.18    Amendment and Restatement. Each Grantor party to the Existing Guarantee
and Collateral Agreement affirms its duties and obligations under the terms and
conditions of the Existing





--------------------------------------------------------------------------------



26


Guarantee and Collateral Agreement, and agrees that its obligations outstanding
under the Existing Guarantee and Collateral Agreement, as amended and restated
as of the date hereof by this Agreement, remain in full force and effect and are
hereby ratified, reaffirmed and confirmed. Each Grantor acknowledges and agrees
with the Administrative Agent that the Existing Guarantee and Collateral
Agreement is amended, restated, and superseded in its entirety pursuant to the
terms hereof.


[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------



27


IN WITNESS WHEREOF, each of the undersigned has caused this Fifth Amended and
Restated Guarantee and Collateral Agreement to be duly executed and delivered as
of the date first above written.
JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
By: _______________________________________
       Name:
       Title:
 






--------------------------------------------------------------------------------



28


THE SCOTTS MIRACLE-GRO COMPANY




By: _______________________________________
Name:
Title:


  


[OTHER GRANTORS]














--------------------------------------------------------------------------------





Annex 1 to
Fifth Amended and Restated Guarantee and Collateral Agreement






ASSUMPTION AGREEMENT, dated as of ________________, 20__, made by
______________________________, a ______________ corporation (the “Additional
Grantor”), in favor of JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) for the banks and other financial
institutions (the “Lenders”) parties to the Credit Agreement referred to below.
All capitalized terms not defined herein shall have the meaning ascribed to them
in such Credit Agreement.


W I T N E S S E T H :
WHEREAS, The Scotts Miracle-Gro Company, an Ohio corporation (the “Company”),
the Subsidiary Borrowers, the Lenders, the Administrative Agent, the
Documentation Agent and the Syndication Agent have entered into a Fifth Amended
and Restated Credit Agreement, dated as of July 5, 2018 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, the Company and certain of its
Affiliates (other than the Additional Grantor) have entered into the Fifth
Amended and Restated Guarantee and Collateral Agreement, dated as of July 5,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”) in favor of the Administrative Agent for
the ratable benefit of the Secured Parties;
WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
NOW, THEREFORE, IT IS AGREED:
1.    Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 9.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Guarantor and as a Grantor thereunder with the same
force and effect as if originally named therein as a as a Guarantor and Grantor
and, without limiting the generality of the foregoing, hereby expressly assumes
all obligations and liabilities of a Guarantor and a Grantor thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in the Schedules to the Guarantee and Collateral Agreement. The Additional
Grantor hereby represents and warrants that each of the representations and
warranties contained in Section 5 of the Guarantee and Collateral Agreement is
true and correct on and as the date hereof (after giving effect to this
Assumption Agreement) as if made on and as of such date.
2.    Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.




[ADDITIONAL GRANTOR]




By:___________________________
Name:
Title:    





--------------------------------------------------------------------------------




Annex 1-A to
Assumption Agreement






Supplement to Schedule 1






Supplement to Schedule 2






Supplement to Schedule 3






Supplement to Schedule 4











EXHIBIT G


FORM OF NEW DOMESTIC SUBSIDIARY CERTIFICATE


DOMESTIC SUBSIDIARY CERTIFICATE


Pursuant to subsection 5.11(b) of the Fifth Amended and Restated Credit
Agreement dated as of July 5, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among The Scotts
Miracle-Gro Company (the “Company”), the Subsidiary Borrowers from time to time
party thereto (collectively with the Company, the “Borrowers”), the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), the undersigned officers
of the [INSERT NAME OF SUBSIDIARY] (the “Subsidiary”) hereby certify as follows
(capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement):


1.    The representations and warranties made by (or on behalf of) the
Subsidiary in the Credit Agreement and each of the Loan Documents to which it is
a party are true and correct in all material respects (or, in the case of any
representation or warranty qualified by materiality or Material Adverse Effect,
in all respects) on and as of the date hereof as if made on and as of the date
hereof [and after giving effect to the Loans requested to be made pursuant to
the Credit Agreement], except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct





--------------------------------------------------------------------------------




in all material respects (or, in the case of any representation or warranty
qualified by materiality or Material Adverse Effect, in all respects) as of such
earlier date;


2.     Immediately prior to and immediately after the making of the Loans
requested to be made pursuant to the Credit Agreement on the date hereof, no
Default or Event of Default will have occurred and will be continuing under the
Credit Agreement or any other Loan Document; and


3.    _________________ is the duly elected and qualified Secretary of the
Subsidiary and the signature set forth on the signature line for such officer
below is such officer’s true and genuine signature, and the undersigned
Secretary of the Subsidiary hereby certifies as follows:


(a)    Attached hereto as Exhibit A is a true and complete copy of resolutions
duly adopted by the Board of Directors of the Subsidiary on the date thereof;
such resolutions have not in any way been amended, modified, revoked or
rescinded and have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect; such resolutions
are the only corporate proceedings of the Subsidiary now in force relating to or
affecting the matters referred to therein; attached hereto as Exhibit B is a
true and complete copy of the By-laws of the Subsidiary as in effect on the date
hereof; and attached hereto as Exhibit C is a true and complete copy of the
Certificate of Incorporation of the Subsidiary as in effect on the date hereof;


(b)    The following persons are now duly elected and qualified officers of the
Subsidiary, holding the offices indicated next to their respective names below,
and the signatures appearing opposite their respective names below are the true
and genuine signatures of such officers, and each of such officers is duly
authorized to execute and deliver on behalf of the Subsidiary the Credit
Documents to which the Subsidiary is or shall be a party and any certificate or
other document to be delivered by the Subsidiary pursuant to the Credit
Documents:




Name
 
Office
 
Signature
 
 
 
 
 
 
 
Vice President
 
 
 
 
 
 
 
 
 
Secretary
 
 
 
 
 
 
 



IN WITNESS WHEREOF, the undersigned have executed this Certificate on the date
set forth below.






1

--------------------------------------------------------------------------------




[INSERT NAME OF SUBSIDIARY]
 
[INSERT NAME OF SUBSIDIARY]
 
 
 
By:
 
By:
Name:
Title: Vice President
 
Name:
Title: Secretary
 
 
 

    




_____________ ___, 20__


2

--------------------------------------------------------------------------------




Exhibit A
to the
Domestic Subsidiary Certificate




Board of Directors Resolutions




3

--------------------------------------------------------------------------------






Exhibit B
to the
Domestic Subsidiary Certificate




By-Laws




4

--------------------------------------------------------------------------------






Exhibit C
to the
Domestic Subsidiary Certificate




Certificate of Incorporation






5